Exhibit 10.1

EXECUTION VERSION

 

 

TRANSFER AND ADMINISTRATION AGREEMENT

Dated as of November 29, 2016

by and among

LEX CAPITAL LLC,

VALVOLINE LLC,

and each other entity from time to time party hereto

as an Originator, as Originators,

VALVOLINE LLC,

as initial Master Servicer,

PNC BANK, NATIONAL ASSOCIATION,

as the Agent, a Letter of Credit Issuer, a Managing Agent and

a Committed Investor,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH

as a Managing Agent, an Administrator and a Committed Investor,

GOTHAM FUNDING CORPORATION,

as a Conduit Investor and an Uncommitted Investor,

PNC CAPITAL MARKETS, LLC,

as Structuring Agent,

and

THE VARIOUS INVESTOR GROUPS, MANAGING AGENTS, LETTER OF CREDIT ISSUERS AND

ADMINISTRATORS FROM TIME TO TIME PARTIES HERETO

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I            DEFINITIONS

     1   

SECTION 1.1

 

Certain Defined Terms

     1   

SECTION 1.2

 

Other Terms

     29   

SECTION 1.3

 

Computation of Time Periods

     30   

SECTION 1.4

 

Times of Day

     30   

SECTION 1.5

 

Letter of Credit Amounts

     30   

SECTION 1.6

 

Knowledge

     30   

ARTICLE II          PURCHASES AND SETTLEMENTS

     30   

SECTION 2.1

 

Transfer of Affected Assets; Intended Characterization

     30   

SECTION 2.2

 

Purchase Price

     32   

SECTION 2.3

 

Investment Procedures

     33   

SECTION 2.4

 

[Reserved and Specified in Schedule I]

     34   

SECTION 2.5

 

Yield, Fees and Other Costs and Expenses

     34   

SECTION 2.6

 

Deemed Collections

     35   

SECTION 2.7

 

Payments and Computations, Etc.

     35   

SECTION 2.8

 

Reports

     36   

SECTION 2.9

 

Accounts

     36   

SECTION 2.10

 

Sharing of Payments, Etc.

     36   

SECTION 2.11

 

Right of Setoff

     37   

SECTION 2.12

 

[Reserved and Specified in Schedule III]

     37   

SECTION 2.13

 

[Reserved and Specified in Schedule III]

     37   

SECTION 2.14

 

[Reserved and Specified in Schedule III]

     37   

SECTION 2.15

 

[Reserved and Specified in Schedule III]

     37   

SECTION 2.16

 

Reduction of Facility Limit

     37   

SECTION 2.17

 

Letters of Credit

     37   

ARTICLE III         ADDITIONAL COMMITTED INVESTOR PROVISIONS

     46   

SECTION 3.1

 

Assignment to Committed Investors

     46   

SECTION 3.2

 

Downgrade of Committed Investor

     47   

SECTION 3.3

 

Non-Renewing Committed Investors

     49   

SECTION 3.4

 

Replacement of Investor Group

     49   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

ARTICLE IV         REPRESENTATIONS AND WARRANTIES

     51   

SECTION 4.1

 

Representations and Warranties of the SPV and the Initial Master Servicer

     51   

ARTICLE V          CONDITIONS PRECEDENT

     58   

SECTION 5.1

 

Conditions Precedent to Closing

     58   

SECTION 5.2

 

Conditions Precedent to All Investments, Reinvestments and Letters of Credit

     59   

ARTICLE VI         COVENANTS

     60   

SECTION 6.1

 

Affirmative Covenants of the SPV and Master Servicer

     60   

SECTION 6.2

 

Negative Covenants of the SPV and Master Servicer

     66   

SECTION 6.3

 

Affirmative Covenant of Parent; Deemed Financial Covenants

     68   

ARTICLE VII        ADMINISTRATION AND COLLECTIONS

     69   

SECTION 7.1

 

Appointment of Master Servicer

     69   

SECTION 7.2

 

Duties of Master Servicer

     70   

SECTION 7.3

 

Blocked Account Arrangements

     71   

SECTION 7.4

 

Enforcement Rights

     71   

SECTION 7.5

 

Master Servicer Default

     72   

SECTION 7.6

 

Servicing Fee

     74   

SECTION 7.7

 

Protection of Ownership Interest of the Investors

     74   

ARTICLE VIII      TERMINATION EVENTS

     74   

SECTION 8.1

 

Termination Events

     74   

SECTION 8.2

 

Termination

     77   

ARTICLE IX         INDEMNIFICATION; EXPENSES; RELATED MATTERS

     77   

SECTION 9.1

 

Indemnities by the SPV

     77   

SECTION 9.2

 

Indemnities by the Master Servicer

     79   

SECTION 9.3

 

Indemnity for Taxes, Reserves and Expenses

     81   

SECTION 9.4

 

Taxes

     84   

SECTION 9.5

 

Other Costs and Expenses; Breakage Costs

     86   

ARTICLE X          THE AGENT; STRUCTURING AGENT

     87   

SECTION 10.1

 

Appointment and Authorization of Agent

     87   

SECTION 10.2

 

Delegation of Duties

     87   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

SECTION 10.3

 

Liability of Agents and Managing Agents

     87   

SECTION 10.4

 

Reliance by Agent

     88   

SECTION 10.5

 

Notice of Termination Event, Potential Termination Event or Master Servicer
Default

     88   

SECTION 10.6

 

Credit Decision; Disclosure of Information by the Agent

     89   

SECTION 10.7

 

Indemnification of the Agent

     89   

SECTION 10.8

 

Agent in Individual Capacity

     90   

SECTION 10.9

 

Resignation of Agents

     90   

SECTION 10.10

 

Payments by the Agent

     90   

SECTION 10.11

 

Structuring Agent

     90   

ARTICLE XI          MISCELLANEOUS

     91   

SECTION 11.1

 

Term of Agreement

     91   

SECTION 11.2

 

Waivers; Amendments

     91   

SECTION 11.3

 

Notices; Payment Information

     92   

SECTION 11.4

 

Governing Law; Submission to Jurisdiction; Appointment of Service Agent

     92   

SECTION 11.5

 

Integration

     93   

SECTION 11.6

 

Severability of Provisions

     93   

SECTION 11.7

 

Counterparts; Electronic Delivery

     93   

SECTION 11.8

 

Successors and Assigns; Binding Effect

     93   

SECTION 11.9

 

Waiver of Confidentiality

     97   

SECTION 11.10

 

Confidentiality Agreement

     97   

SECTION 11.11

 

Conduit Investor Provisions

     98   

SECTION 11.12

 

No Recourse

     98   

SECTION 11.13

 

No Proceedings; Limitations on Payments

     98   

 

iii



--------------------------------------------------------------------------------

Schedules

 

Schedule I

 

Yield and Rate Periods

Schedule II

 

Calculation of Required Reserves

Schedule III

 

Settlement Procedures

Schedule 4.1(d)

 

Perfection Representations, Warranties and Covenants

Schedule 4.1(g)

 

List of Actions and Suits

Schedule 4.1(i)

 

Location of Certain Offices and Records

Schedule 4.1(j)

 

List of Subsidiaries, Divisions and Tradenames; FEIN

Schedule 4.1(r)

 

List of Blocked Account Banks and Blocked Accounts

Schedule 5.1

 

Closing Checklist

Schedule 6.1(a)

 

Agreed-Upon Procedures

Schedule 11.3

 

Address and Payment Information

Exhibits

 

Exhibit A

 

Form of Assignment and Assumption Agreement

Exhibit B

 

Credit and Collection Policies and Practices

Exhibit C

 

Form of Investment Request

Exhibit D

 

Form of L/C Request

Exhibit E

 

Form of Originator Joinder Agreement

Exhibit F

 

Form of Master Servicer Report

Exhibit G

 

Form of SPV Secretary’s Certificate

Exhibit H

 

Forms of Originator/Master Servicer Secretary’s Certificate

Exhibit I

 

Form of Letter of Credit

Exhibit J

 

Form of Optional Reduction Notice

 

iv



--------------------------------------------------------------------------------

This TRANSFER AND ADMINISTRATION AGREEMENT (this “Agreement”), dated as of
November 29, 2016, by and among:

(1) LEX CAPITAL LLC, a Delaware limited liability company (the “SPV”);

(2) VALVOLINE LLC, a Delaware limited liability company (“Valvoline LLC”), and
each other entity from time to time party hereto as an “Originator” pursuant to
a joinder agreement substantially in the form of Exhibit E hereto (each, an
“Originator” and collectively, the “Originators”);

(3) VALVOLINE LLC, as initial Master Servicer;

(4) PNC BANK, NATIONAL ASSOCIATION (“PNC”), as the Agent, a Letter of Credit
Issuer, a Managing Agent and a Committed Investor;

(5) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“MUFG”), as a
Managing Agent, an Administrator and a Committed Investor;

(6) GOTHAM FUNDING CORPORATION, a Delaware corporation (“Gotham”), as a Conduit
Investor and an Uncommitted Investor;

(7) the various Investor Groups, Managing Agents, Letter of Credit Issuers and
Administrators from time to time parties hereto; and

(8) PNC CAPITAL MARKETS LLC, a Pennsylvania limited liability company, as the
Structuring Agent.

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“Administrators” means the Gotham Administrator and any other Person that
becomes a party to this Agreement as an “Administrator”.

“Adverse Claim” means a Lien on any Person’s assets or properties in favor of
any other Person; provided that “Adverse Claim” shall not include any
“precautionary” financing statement filed by any Person not evidencing any such
Lien.

“Affected Assets” means, collectively, (a) the Receivables, (b) the Related
Security, (c) with respect to any Receivable, all rights and remedies of the SPV
under the First Tier Agreement, together with all financing statements filed by
the SPV against the Originators in connection therewith, and (d) all proceeds of
the foregoing.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, owns, is in control of, is controlled by, or is under common control
with such Person, in each case



--------------------------------------------------------------------------------

whether beneficially, or as a trustee, guardian or other fiduciary. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the other Person, whether through the ownership of
voting securities or membership interests, by contract, or otherwise.

“Agent” means PNC, in its capacity as agent for the Secured Parties, and any
successor thereto appointed pursuant to Article X.

“Agents” means, collectively, the Managing Agents and the Agent.

“Agent-Related Persons” means, with respect to any Managing Agent or the Agent,
such Person together with its Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and their respective
Affiliates.

“Aggregate Unpaid Balance” means, as of any date of determination, the sum of
the Unpaid Balances of all Receivables which constitute Eligible Receivables as
of such date of determination.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of (a) the
aggregate unpaid Yield accrued and to accrue through the end of all Rate Periods
(or calendar month for Portions of Investment with daily Rate Periods) in
existence at such time, (b) the Net Investment at such time and (c) all other
amounts owed (whether or not then due and payable) hereunder and under the other
Transaction Documents by the SPV and each Originator to the Agent, the Managing
Agents, the Administrators, the Investors or the Indemnified Parties at such
time.

“Agreement” is defined in the Preamble.

“Alternate Rate” is defined in Section 2.4.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the SPV, the initial Master Servicer, any Originator
or any of their respective Subsidiaries from time to time concerning or relating
to bribery or corruption, including the Foreign Corrupt Practices Act of 1977,
and any applicable law or regulation implementing the Organisation for Economic
Co-operation and Development Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.

“Anti-Terrorism Laws” has the meaning set forth in Section 4.1(bb).

“Applicable Special Designated Obligor Percentage” means initially (i) for
Genuine Parts Company (d/b/a NAPA), 15.0%, (ii) for AutoZone, Inc., 15.0%, (iii)
Advance Auto Parts, Inc., 10.0%, and (iv) for each other Special Designated
Obligor, the applicable percentage designated in a written supplement to this
Agreement signed by the Agent, each Managing Agent, the Master Servicer and the
SPV, each in their sole discretion, by which such Special Designated Obligor is
so designated, in each case, as such percentage is modified from time to time
pursuant to the terms of this Agreement.

“Ashland Global” means Ashland Global Holdings Inc., a Delaware corporation.

 

2



--------------------------------------------------------------------------------

“Asset Interest” is defined in Section 2.1(b).

“Assignment Amount” means, with respect to a Committed Investor at the time of
any assignment pursuant to Section 3.1, an amount equal to the least of (a) such
Committed Investor’s Pro Rata Share of the Net Investment requested by the
Uncommitted Investor in its Investor Group to be assigned at such time; (b) such
Committed Investor’s unused Commitment (minus the sum of (i) the unrecovered
principal amount of such Committed Investor’s investments in the Asset Interest
pursuant to the Program Support Agreement to which it is a party and (ii) such
Committed Investor’s Pro Rata Share of the applicable Investor Group Percentage
of the Letter of Credit Liability); and (c) in the case of an assignment on or
after the applicable Conduit Investment Termination Date, an amount equal to (A)
the sum of such Committed Investor’s Pro Rata Share of the Investor Group
Percentage of (i) the aggregate Unpaid Balance of the Receivables (other than
Defaulted Receivables), plus (ii) all Collections received by the Master
Servicer but not yet remitted by the Master Servicer to the Investors, plus
(iii) any amounts in respect of Deemed Collections required to be paid by the
SPV at such time minus (B) such Committed Investor’s Pro Rata Share of the
applicable Investor Group Percentage of the Letter of Credit Liability.

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit A.

“Assignment Date” is defined in Section 3.1(a).

“Assignment of Claims Acts” means the provisions of United States Code, 31
U.S.C. § 3727 and 41 U.S.C. § 15, and any similar Laws of any other
jurisdiction.

“Attributable Indebtedness” means, on any date, but without duplication, (a) in
respect of any Capitalized Lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease or similar payments under the relevant
lease or other applicable agreement or instrument that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease or other agreement or instrument were accounted for as a Capitalized Lease
and (c) all Synthetic Debt of such Person.

“Auto-Extension Letter of Credit” is defined in Section 2.17(b)(iii).

“Available Commitment” means, as of any date of determination, the lesser of (a)
the Maximum Commitment and (b) the Net Pool Balance less the Required Reserves.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq.

“Base Rate” is defined in Section 2.4.

“Blocked Account” means an account and any associated lock-box maintained by the
SPV at a Blocked Account Bank for the purpose of receiving Collections (other
than Collections on Foreign Currency Receivables), set forth in Schedule 4.1(r),
or any account added as a Blocked Account pursuant to and in accordance with
Section 4.1(r) and which, if not maintained at and in the name of the Agent, is
subject to a Blocked Account Agreement.

 

3



--------------------------------------------------------------------------------

“Blocked Account Agreement” means a deposit account control agreement among the
SPV, the Agent and a Blocked Account Bank, in form and substance reasonably
acceptable to the Agent, including any amendments thereto.

“Blocked Account Bank” means each of the banks set forth in Schedule 4.1(r), as
such Schedule 4.1(r) may be modified pursuant to Section 4.1(r).

“Business Day” means any day excluding Saturday, Sunday, any day on which banks
in New York, New York or Pittsburgh, Pennsylvania, are authorized or required by
law to close and any day in which the United States bond markets are authorized
or required by law to close, and, when used with respect to the determination of
any Offshore Rate or any notice with respect thereto, any such day which is also
a day for trading by and between banks in United States dollar deposits in the
London interbank market.

“Canadian Obligor” means an Obligor that (i) is not a U.S. Obligor and (ii) is
organized in, or has a head office (domicile), registered office and chief
executive office located in, Canada.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the Agent,
for the benefit of the Letter of Credit Issuers and the Investors, as collateral
for the Letter of Credit Liability or obligations of Committed Investors to fund
participations in respect of Letters of Credit, cash or deposit account balances
in Dollars pursuant to documentation in form and substance satisfactory to Agent
and the Letter of Credit Issuers. Derivatives of such term have corresponding
meanings.

“Change of Control” means:

(a) the failure of Valvoline LLC to own, free and clear of any Adverse Claim and
on a fully diluted basis, 100% of the membership interests of the SPV;

(b) the failure of Valvoline US LLC to own, directly or indirectly, free and
clear of any Adverse Claim (other than the Liens granted to secure obligations
under the Parent Credit Agreement) and on a fully diluted basis, at least 100%
of the outstanding shares of voting stock or other equity interests of Valvoline
LLC and each other Originator;

(c) the failure of Parent to own, directly or indirectly, free and clear of any
Adverse Claim (other than the Liens granted to secure obligations under the
Parent Credit Agreement) and on a fully diluted basis, at least 100% of the
outstanding shares of voting stock or other equity interests of Valvoline US
LLC; or

 

4



--------------------------------------------------------------------------------

(d) an event or series of events by which:

(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than Ashland Global or any of its wholly-owned Subsidiaries) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of the Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

(ii) (a) prior to the consummation of the Valvoline Spin-off, during any period
of 12 consecutive months, a majority of the members of the board of directors or
other equivalent governing body of Ashland Global cease to be composed of
individuals (x) who were members of that board or equivalent governing body on
the first day of such period, (y) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (x)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (z) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (a)(x) and (a)(y) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body or (b) following the consummation of the Valvoline
Spin-off, during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Parent cease
to be composed of individuals (x) who were members of that board or equivalent
governing body on the first day of such period, (y) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (x) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (z) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (b)(x) and (b)(y) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body; or

(iii) a “change of control” or any comparable term under, and as defined in, the
Parent Credit Agreement or other Indebtedness exceeding $100,000,000 shall have
occurred.

“Charged-Off Receivable” means a Receivable (a) as to which the Obligor thereof
has become the subject of any Event of Bankruptcy, (b) which has been identified
by the SPV, any Originator or the Master Servicer as uncollectible, or
(c) which, consistent with the Credit and Collection Policy, would be written
off as uncollectible.

 

5



--------------------------------------------------------------------------------

“Closing Date” means November 29, 2016.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including (i) all scheduled interest and
principal payments, and any applicable late fees, in any such case, received and
collected on such Receivable, (ii) all proceeds received by virtue of the
liquidation of such Receivable, net of expenses incurred in connection with such
liquidation, (iii) all proceeds received (net of any such proceeds which are
required by law to be paid to the applicable Obligor) under any damage, casualty
or other insurance policy with respect to such Receivable, (iv) all cash
proceeds of the Related Security related to or otherwise attributable to such
Receivable, and (v) all Deemed Collections, Repurchase Price amounts and other
payments received with respect to such Receivable, but, for the avoidance of
doubt, excluding any Excluded Amounts.

“Commercial Paper” means the promissory notes issued or to be issued by a
Conduit Investor (or its related commercial paper issuer if such Conduit
Investor does not itself issue commercial paper) in the commercial paper market.

“Commitment” means, with respect to each Committed Investor, as the context
requires, (a) the commitment of such Committed Investor to make Investments
(including Investments funding the reimbursement of each Letter of Credit Issuer
for draws on its Letters of Credit) and to pay Assignment Amounts in accordance
herewith in an amount not to exceed the amount described in the following
clause (b), and (b) the dollar amount set forth opposite such Committed
Investor’s signature on the signature pages hereof under the heading
“Commitment” (or, in the case of a Committed Investor which becomes a party
hereto pursuant to an Assignment and Assumption Agreement, as set forth in such
Assignment and Assumption Agreement), minus the dollar amount of any Commitment
or portion thereof assigned by such Committed Investor pursuant to an Assignment
and Assumption Agreement, plus the dollar amount of any increase to such
Committed Investor’s Commitment consented to by such Committed Investor prior to
the time of determination; provided that if the Facility Limit is reduced, the
aggregate of the Commitments of all the Committed Investors shall be reduced in
a like amount and the Commitment of each Committed Investor shall be reduced in
proportion to such reduction.

“Commitment Fee” is defined in the Master Fee Letter.

“Commitment Termination Date” means November 27, 2017, or such later date to
which the Commitment Termination Date may be extended by the SPV, the Agent and
the Committed Investors (in their sole discretion).

“Committed Investors” means (a) for the PNC Investor Group, the PNC Committed
Investors, (b) for the MUFG Investor Group, the Gotham Committed Investors, and
(c) for any other Investor Group, each of the Persons executing this Agreement
in the capacity of a “Committed Investor” for such Investor Group in accordance
with the terms of this Agreement, and, in each case, successors and permitted
assigns.

 

6



--------------------------------------------------------------------------------

“Concentration Limits” shall, at any time, be deemed exceeded:

(a) with respect to each Special Designated Obligor, if the aggregate Unpaid
Balance of all Eligible Receivables relating to such Special Designated Obligor
(together with its subsidiaries and Affiliates), exceeds the Applicable Special
Designated Obligor Percentage of the Aggregate Unpaid Balance at such time;

(b) with respect to each Obligor other than a Special Designated Obligor, if the
aggregate Unpaid Balance of all Eligible Receivables relating to such Obligor
(and any other Obligor(s) aggregated with it for such purpose pursuant to the
rules of construction set forth in the definitions of Group A, B and C Obligor
below, respectively), exceeds the applicable percentage of the Aggregate Unpaid
Balance specified below;

 

Group

   Concentration Limit Percentage  

Group A Obligor

     20.0 % 

Group B Obligor

     10.0 % 

Group C Obligor

     6.67 % 

Group D Obligor

     5.0 % 

(c) if the aggregate Unpaid Balance of all Extended Term Receivables 61-90
exceeds 50.0% of the Aggregate Unpaid Balance at such time;

(d) if the aggregate Unpaid Balance of all Extended Term Receivables 91-195
exceeds 35.0% of the Aggregate Unpaid Balance at such time;

(e) if the aggregate Unpaid Balance of all Eligible Receivables, the Obligors of
which are Official Bodies, exceeds 1.0% of the Aggregate Unpaid Balance at such
time;

(f) if the aggregate Unpaid Balance of all Eligible Receivables, the Obligors of
which are Eligible Foreign Obligors, exceeds 1.0% of the Aggregate Unpaid
Balance at such time;

(g) if the aggregate Unpaid Balance of all Eligible Receivables, the Obligors of
which are Canadian Obligors, exceeds 3.0% of the Aggregate Unpaid Balance at
such time; or

(h) if the aggregate Unpaid Balance of all Eligible Receivables for which the
related merchandise has been shipped, but has not yet been delivered, to the
related Obligor exceeds 3.0% of the Aggregate Unpaid Balance at such time.

 

7



--------------------------------------------------------------------------------

“Conduit Assignee” means, with respect to any Conduit Investor, any special
purpose entity that finances its activities directly or indirectly through asset
backed commercial paper and is administered by a Managing Agent or any of its
Affiliates and designated by such Conduit Investor’s Managing Agent from time to
time to accept an assignment from such Conduit Investor of all or a portion of
the Net Investment.

“Conduit Investment Termination Date” means, with respect to any Conduit
Investor, the date of the delivery by such Conduit Investor to the SPV of
written notice that such Conduit Investor elects, in its sole discretion, to
permanently cease to fund Investments hereunder.

“Conduit Investor” means Gotham and any other Person that shall become a party
to this Agreement in the capacity as a “Conduit Investor” and any Conduit
Assignee of any of the foregoing.

“Contract” means, in relation to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes, or other writings pursuant to
which such Receivable arises or which evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“CP Rate” is defined in Section 2.4.

“Credit and Collection Policy” means Valvoline LLC’s credit and collection
policy or policies and practices relating to Receivables as in effect on the
Closing Date and set forth in Exhibit B, as modified, from time to time, in
compliance with Sections 6.1(a)(vii) and 6.2(c).

“CRR” means Regulation (EU) No. 575/2013 of the European Parliament and the
Council of June 26, 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No. 648/2012, together with the
related implementing technical standards and regulatory technical standards and
any related regulatory guidance published by the European Banking Authority and
adopted by the European Commission.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Deemed Collections” means any Collections on any Receivable deemed to have been
received pursuant to Sections 2.6.

“Deemed Financial Covenants” means any one of the “financial covenants” set
forth in Section 7.11 of the Parent Credit Agreement (or any replacement or
successor to such Section or any similar section or sections in any replacement
senior credit agreement) as in effect immediately prior to the initial
occurrence of any Committed Investor and each of its Affiliates, if applicable,
ceasing to be a party to the Parent Credit Agreement as a lender thereunder.

“Default Rate” means a per annum rate equal to the sum of (a) the Base Rate plus
(b) 2.00%.

 

8



--------------------------------------------------------------------------------

“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for 61 days or more from the original due date for such
payment.

“Deferred Purchase Price” is defined in the First Tier Agreement.

“Disqualified Equity Interests” has the meaning assigned to such term in the
Parent Credit Agreement.

“Dollar” or “$” means the lawful currency of the United States.

“Downgrade Collateral Account” is defined in Section 3.2(a).

“Downgrade Draw” is defined in Section 3.2(a).

“Eligible Foreign Obligor” means an Obligor that (i) is neither a U.S. Obligor
nor a Canadian Obligor nor an Official Body and (ii) is organized in, or has a
head office (domicile), registered office and chief executive office located in,
a country that is reasonably acceptable to the Agent.

“Eligible Investments” means any of the following investments denominated and
payable solely in Dollars: (a) readily marketable debt securities issued by, or
the full and timely payment of which is guaranteed by the full faith and credit
of, the federal government of the United States, (b) insured demand deposits,
time deposits and certificates of deposit of any commercial bank rated “A-1” by
S&P, “P-1” by Moody’s and “A-1” by Fitch (if rated by Fitch), (c) no load money
market funds rated in the highest ratings category by each of the rating
agencies (without the “r” symbol attached to any such rating by S&P), and
(d) commercial paper of any corporation incorporated under the laws of the
United States or any political subdivision thereof, provided that such
commercial paper is rated “A-1” by S&P, “P-1” by Moody’s and “A-1” by Fitch (if
rated by Fitch) (without the “r” symbol attached to any such rating by S&P).

“Eligible Receivable” means, at any time, any Receivable:

(a) which was originated by an Originator in the ordinary course of its business
in accordance with its Credit and Collection Policy;

(b) (i) with respect to which each of the applicable Originator and the SPV has
performed all obligations required to be performed by it thereunder or under any
related Contract, including shipment of the merchandise and/or the performance
of the services purchased thereunder, but excluding the applicable Originator’s
obligation to deliver the related merchandise to the Obligor’s destination if
such Originator has shipped the related merchandise to such Obligor; provided,
however, that if the related merchandise has not been delivered to the Obligor
by the thirtieth (30th) day following such shipment, such Receivable shall not
constitute an Eligible Receivable; (ii) which has been billed to the relevant
Obligor; and (iii) which, according to the Contract related thereto, is required
to be paid in full within (x) if such Obligor is one of the Obligors listed on
Schedule 1.1, the applicable time period appearing opposite the name of such
Obligor on such Schedule 1.1 (it being understood and agreed that such Schedule
1.1 may be amended, supplemented or otherwise modified from time to time by
mutual written

 

9



--------------------------------------------------------------------------------

agreement of the Agent, each Managing Agent, the Master Servicer and the SPV,
each acting in its sole discretion), or (y) if such Obligor is any other Person,
90 days of the original billing date therefor;

(c) which satisfies all applicable requirements of the Credit and Collection
Policy;

(d) which has been sold or contributed to the SPV pursuant to (and in accordance
with) the First Tier Agreement and to which the SPV has good and marketable
title, free and clear of all Adverse Claims;

(e) the Obligor of which (i) is not a natural person, (ii) is not an Affiliate
of any of the parties hereto, (iii) if such Obligor is an Official Body, is both
a U.S. Obligor and a state or municipal (rather than federal) Official Body, and
(iv) is a U.S. Obligor, a Canadian Obligor or an Eligible Foreign Obligor;
provided, that to the extent the Obligor of such Receivable is an Official Body,
the SPV, the Master Servicer and the Originators shall not be required to comply
with any Assignment of Claims Act;

(f) the Obligor of which has been directed to make all payments to a Blocked
Account;

(g) which is assignable without the consent of, or notice to, the Obligor
thereunder unless such consent has been obtained and is in effect or such notice
has been given;

(h) which, together with the related Contract, is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms and is not subject
to any asserted litigation, dispute, offset, holdback, counterclaim or other
defense; provided that with respect to offsets and holdbacks only the portion of
such Receivable that is the subject of such offset or holdback shall be deemed
to be ineligible pursuant to the terms of this clause (h);

(i) which is denominated in Dollars and payable only in Dollars in the United
States or Canada;

(j) which is not a Defaulted Receivable;

(k) which is not a Charged-Off Receivable;

(l) which has not been compromised, adjusted or modified (including by the
extension of time for payment or the granting of any discounts, allowances or
credits); provided that only such portion of such Receivable that is the subject
of such compromise, adjustment or modification shall be deemed to be ineligible
pursuant to the terms of this clause (l);

(m) which is an “account” within the meaning of Article 9 of the UCC of all
applicable jurisdictions and is not evidenced by instruments or chattel paper;

 

10



--------------------------------------------------------------------------------

(n) which, together with the Contract related thereto, does not contravene in
any material respect any Laws applicable thereto (including Laws relating to
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy);

(o) the assignment of which under the First Tier Agreement by the applicable
Originator to the SPV and hereunder by the SPV to the Agent does not violate,
conflict or contravene any applicable Law or any enforceable contractual or
other restriction, limitation or encumbrance unless such consent has been
obtained and is in effect;

(p) which (together with the Related Security related thereto) has been the
subject of either a valid transfer and assignment from, or the grant of a first
priority perfected security interest therein by, the SPV to the Agent, on behalf
of the Investors, of all of the SPV’s right, title and interest therein,
effective until the Final Payout Date (unless repurchased by the SPV at an
earlier date pursuant to this Agreement);

(q) not more than 35.0% of the Receivables owed by the Obligor of which are
Defaulted Receivables at the time of such Receivable’s purchase by the SPV;

(r) such Receivable does not meet the criteria set forth in the First Tier
Agreement’s definition of “Retained Receivable”; and

(s) the Obligor of which is not a Sanctioned Person.

Notwithstanding the foregoing, Offset Payables shall be excluded from Eligible
Receivables and any calculations with respect thereto in all respects at any
time.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Equity Interests shall not include any securities to the extent
constituting “Indebtedness” for purposes of this Agreement.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974 and any
regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means, with respect to any Person, any corporation,
partnership, trust, sole proprietorship or trade or business which, together
with such Person, is treated as a single employer under Section 414(b) or (c) of
the Code or, with respect to any liability for contributions under Section
302(c) of ERISA, Section 414(m) or Section 414(o) of the Code.

 

11



--------------------------------------------------------------------------------

“Event of Bankruptcy” means, with respect to any Person, (a) that such Person
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due; (b) that any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; (c) that such Person
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors, or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or (d) that any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or (e) that any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding.

“Excluded Amounts” is defined in Section 4.1(r).

“Excluded Taxes” means, with respect to the Agent, any Investor, or any other
recipient of any payment to be made by or on account of any obligation of the
SPV, Originator or the Master Servicer hereunder, (a) income, franchise or
similar taxes imposed on (or measured by) all or part of its net income by the
United States of America or any State or political subdivision thereof, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or through which it makes any Investment,
provides a Letter of Credit or draw on a Letter of Credit, or receives any
payment hereunder, or by any political subdivision of any of the foregoing
jurisdictions, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction described in clause
(a) above, (c) any withholding tax that is imposed on amounts payable to such
recipient at the time such recipient designates a new office through which it
makes any Investment, provides a Letter of Credit or draw on a Letter of
Credit), except to the extent that such recipient (or its assignor, if any) was
entitled, at the time of designation of such new office (or assignment), to
receive additional amounts from the SPV, the Originator or the Master Servicer
with respect to such withholding tax pursuant to Section 9.4(a), (d) any
withholding tax that is attributable to the recipient’s failure to comply with
Section 9.4(b), (e) any backup withholding tax (within the meaning of Section
3406 of the Code), (f) any tax or other charge imposed by any jurisdiction
solely as a result of one or more present or former connections between the
Agent, the relevant Investor, the relevant Letter of Credit Issuer, or any other
relevant recipient and such jurisdiction (other than any such connections
arising solely from any such person’s having executed, delivered or performed
its obligations or received a payment under, or enforced, any of the Transaction
Documents, (g) any withholding tax that is imposed on amounts payable to a
recipient due to the fact that such recipient owns (actually or constructively)
ten percent or more of the total combined voting power of all classes of equity
interests of the SPV or any Originator or of the stock of any affiliate of the
SPV or any Originator and (h) any withholding tax imposed by a member state of
the European Union on a payment made on an obligation presented for payment by
or on behalf of a recipient of such payment who would have been able to avoid
such withholding by presenting the obligation for payment in another member
state of the European Union without any undue expense or hardship on the
recipient and (i) any United States federal withholding Taxes imposed under
FATCA.

 

12



--------------------------------------------------------------------------------

“Extended Term Receivables 61-90” means all Eligible Receivables with maturities
greater than 60 days but not more than 90 days.

“Extended Term Receivables 91-195” means all Eligible Receivables with
maturities greater than 90 days but not more than 195 days.

“Facility Limit” means at any time the lesser of (i) $125,000,000 and (ii) the
aggregate Commitments then in effect, as reduced in accordance with Section
2.16.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” is defined in Section 2.4.

“Fee Letter” means either the Master Fee Letter, any Upfront Fee Letter or any
L/C Fee Letter, and “Fee Letters” means, collectively, the Master Fee Letter,
all such Upfront Fee Letters and all such L/C Fee Letters.

“Final Payout Date” means the date, after the Termination Date, on which the Net
Investment has been reduced to zero, all accrued Servicing Fees have been paid
in full and all other Aggregate Unpaids have been paid in full in cash.

“Financial Covenant” means any one of the “financial covenants” set forth in
Section 7.11 of the Parent Credit Agreement (or any replacement or successor to
such Section or any similar section or sections in any replacement senior credit
agreement) at such time.

“Financial Covenant Amendment” is defined in Section 6.3.

“Financial Covenant Grace Period” is defined in Section 7.5(f).

“First Tier Agreement” means the Sale Agreement, dated as of the Closing Date,
among the Originators and the SPV.

“Foreign Currency Receivable” means a Foreign Receivable denominated in a
currency other than Dollars.

“Foreign Receivable” means any Receivable, the Obligor of which is not a U.S.
Obligor.

“Fronting Exposure” means, at any time there is a new Committed Investor that
has joined this Agreement via a joinder pursuant to Section 3.4(d) or an
assignment pursuant to Section 11.8(b), with respect to the Letter of Credit
Issuers, such new Committed Investor’s pro rata share of the outstanding amount
of the Letter of Credit Liability.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such
accounting profession, in effect from time to time.

 

13



--------------------------------------------------------------------------------

“Gotham” is defined in the Preamble.

“Gotham Administrator” means MUFG or an Affiliate thereof, as administrator for
Gotham, or MUFG or an Affiliate thereof, as administrator for any Conduit
Assignee of Gotham.

“Gotham Committed Investor” means each financial institution party to this
Agreement as a Gotham Committed Investor.

“Group A Obligor” means any Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) with a short-term rating of at
least: (a) “A-1” by S&P, or if such Obligor does not have a short-term rating
from S&P, a rating of “A+” or better by S&P on such Obligor’s, its parent’s, or
its majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, or (b) “P-1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Al” or better by Moody’s on
such Obligor’s, its parent’s or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities; provided, that if an
Obligor (or its parent or majority owner, as applicable, if such Obligor is not
rated) is rated by both S&P and Moody’s and such ratings are not equivalent,
such Obligor (or its parent or majority owner, as applicable, if such Obligor is
not rated) shall be deemed to have the lower of such ratings for the purposes of
this definition. Notwithstanding the foregoing, any Obligor that is a Subsidiary
of an Obligor that satisfies the definition of “Group A Obligor” shall be deemed
to be a Group A Obligor and shall be aggregated with the Obligor that satisfies
such definition for the purposes of determining the “Concentration Reserve
Percentage,” “Obligor Percentage” and “Concentration Limits” pursuant to clause
(b) of the definition thereof for such Obligors, unless such deemed Obligor is
separately rated by S&P or Moody’s and separately satisfies the definition of
“Group A Obligor,” “Group B Obligor,” “Group C Obligor” or “Group D Obligor,” in
which case, such Obligor shall be separately treated as a Group A Obligor, Group
B Obligor, Group C Obligor or Group D Obligor, as the case may be, and shall be
aggregated and combined for such purposes with any of its Subsidiaries that are
Obligors.

“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor, with a
short-term rating of at least: (a) “A-2” by S&P, or if such Obligor does not
have a short-term rating from S&P, a rating of “BBB+” to “A” by S&P on such
Obligor’s, its parent’s or its majority owner’s (as applicable) long-term senior
unsecured and uncredit-enhanced debt securities, or (b) “P-2” by Moody’s, or if
such Obligor does not have a short-term rating from Moody’s, “Baal” to “A2” by
Moody’s on such Obligor’s, its parent’s or its majority owner’s (as applicable)
long-term senior unsecured and uncredit-enhanced debt securities; provided, that
if an Obligor (or its parent or majority owner, as applicable, if such Obligor
is not rated) is rated by both S&P and Moody’s and such ratings are not
equivalent, such Obligor (or its parent or majority owner, as applicable, if
such Obligor is not rated) shall be deemed to have the lower of such ratings for
the purposes of this definition. Notwithstanding the foregoing, any Obligor that
is a Subsidiary of an Obligor that satisfies the definition of “Group B Obligor”
shall be deemed to be a Group B Obligor and shall be aggregated with the Obligor
that satisfies such definition for the purposes of determining the
“Concentration Reserve Percentage,” “Obligor Percentage” and “Concentration
Limits” pursuant

 

14



--------------------------------------------------------------------------------

to clause (b) of the definition thereof for such Obligors, unless such deemed
Obligor is separately rated by S&P or Moody’s and separately satisfies the
definition of “Group A Obligor,” “Group B Obligor,” “Group C Obligor” or “Group
D Obligor,” in which case, such Obligor shall be separately treated as a Group A
Obligor, Group B Obligor, Group C Obligor or Group D Obligor, as the case may
be, and shall be aggregated and combined for such purposes with any of its
Subsidiaries that are Obligors.

“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor or a
Group B Obligor, with a short-term rating of at least: (a) “A-3” by S&P, or if
such Obligor does not have a short-term rating from S&P, a rating of “BBB-” to
“BBB” by S&P on such Obligor’s, its parent’s or its majority owner’s (as
applicable) long-term senior unsecured and uncredit-enhanced debt securities, or
(b) “P-3” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, “Baa3” to “Baa2” by Moody’s on such Obligor’s, its parent’s or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities; provided, that if an Obligor (or its parent
or majority owner, as applicable, if such Obligor is not rated) is rated by both
S&P and Moody’s and such ratings are not equivalent, such Obligor (or its parent
or majority owner, as applicable, if such Obligor is not rated) shall be deemed
to have the lower of such ratings for the purposes of this
definition. Notwithstanding the foregoing, any Obligor that is a Subsidiary of
an Obligor that satisfies the definition of “Group C Obligor” shall be deemed to
be a Group C Obligor and shall be aggregated with the Obligor that satisfies
such definition for the purposes of determining the “Concentration Reserve
Percentage,” “Obligor Percentage” and “Concentration Limits” pursuant to clause
(b) of the definition thereof for such Obligors, unless such deemed Obligor is
separately rated by S&P or Moody’s and separately satisfies the definition of
“Group A Obligor,” “Group B Obligor,” “Group C Obligor” or “Group D Obligor,” in
which case, such Obligor shall be separately treated as a Group A Obligor, Group
B Obligor, Group C Obligor or Group D Obligor, as the case may be, and shall be
aggregated and combined for such purposes with any of its Subsidiaries that are
Obligors.

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that any Obligor (or its parent or
majority owner, as applicable, if such Obligor is unrated) that is not rated by
Moody’s and is not rated by S&P shall be a Group D Obligor.

“Guarantee” means, with respect to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in

 

15



--------------------------------------------------------------------------------

part), or (b) any Lien on any assets of such Person securing any Indebtedness or
other obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under the Parent Credit Agreement
(other than such obligations with respect to Indebtedness). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Honor Date” is defined in Section 2.17(c).

“Immaterial Subsidiary” means as of any date of determination, any Subsidiary
that, together with its Subsidiaries on a consolidated basis, during (or, in the
case of assets, as of the last day of) the twelve months preceding such date of
determination accounts for (or to which may be attributed) 5.0% or less of the
net income or assets (determined on a consolidated basis) of Parent and its
Subsidiaries during (or, in the case of assets, as of the last day of) such
twelve month period; provided that, as of any date of determination, the
aggregate consolidated net income or assets for all Immaterial Subsidiaries
during (or, in the case of assets, as of the last day) of the twelve months
preceding such date of determination shall not exceed 7.5% of the total net
income or assets of Parent and its Subsidiaries during (or, in the case of
assets, as of the last day of) such twelve month period and if the aggregate
consolidated net income or assets for all Immaterial Subsidiaries during (or, in
the case of assets, as of the last day) of such period so exceeds such
threshold, then one or more of the Immaterial Subsidiaries (as determined by the
Parent; provided that the same Subsidiaries shall be so designated for purposes
of this Agreement and the Parent Credit Agreement) shall for all purposes of
this Agreement be deemed to be Material Subsidiaries until such excess shall
have been eliminated.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out or similar obligation until such
obligation appears in the

 

16



--------------------------------------------------------------------------------

liabilities section of the balance sheet of such Person and (iii) any earn-out
or similar obligation that appears in the liabilities section of the balance
sheet of such Person to the extent that (A) such Person is indemnified for the
payment thereof by a solvent Person or (B) amounts to be applied to the payment
therefor are in escrow);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness of such Person and all obligations of such
Person under any Receivables Facility (but excluding intercompany obligations
owed by a special purpose finance subsidiary (including the SPV) to Parent or
any other Subsidiary of Parent in connection therewith);

(g) all Disqualified Equity Interests in such Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, limited liability company or other entity the
obligations of which are not, by operation of law, the joint or several
obligations of the holders of its Equity Interests) in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. Notwithstanding the foregoing, the principal amount outstanding at
any time of any Indebtedness issued with original issue discount shall be the
principal amount of such Indebtedness less the remaining unamortized portion of
the original issue discount of such Indebtedness at such time as determined in
conformity with GAAP, but such Indebtedness shall be deemed incurred only as of
the date of original issuance thereof.

“Indemnified Amounts” is defined in Section 9.1.

“Indemnified Parties” is defined in Section 9.1.

“Interest Component” means, at any time of determination for any Conduit
Investor, the aggregate Yield accrued and to accrue through the end of the
current Rate Period for the Portion of Investment accruing Yield calculated by
reference to the CP Rate at such time (determined for such purpose using the CP
Rate most recently determined by its Administrator).

“Investment” is defined in Section 2.2(a).

“Investment Date” is defined in Section 2.3(a).

“Investment Request” means each request substantially in the form of Exhibit C.

 

17



--------------------------------------------------------------------------------

“Investor(s)” means the Conduit Investors, the Committed Investors and/or the
Uncommitted Investors, as the context may require.

“Investor Group” means each of the following groups of Investors:

(a) PNC, as Managing Agent, and the PNC Committed Investors from time to time
party hereto (the “PNC Investor Group”);

(b) Gotham, any Conduit Assignee thereof, MUFG, as Administrator and Managing
Agent, and the Gotham Committed Investors from time to time party hereto (the
“MUFG Investor Group”);

(c) any Conduit Investor, if applicable, its Administrator, if applicable,
Managing Agent and the related Committed Investors from time to time party
hereto.

“Investor Group Percentage” means, for any Investor Group, the percentage
equivalent (carried out to five decimal places) of a fraction the numerator of
which is the aggregate amount of the Commitments of all Committed Investors in
that Investor Group and the denominator of which is the sum of such numerators
for each of the Investor Groups.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the L/C Request,
the Letter of Credit Application, and any other document, agreement and
instrument entered into by a Letter of Credit Issuer and the SPV or in favor of
such Letter of Credit Issuer and relating to any such Letter of Credit.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an Investment. All L/C Borrowings shall be denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Fee Expectation” is defined in Section 2.17(g).

“L/C Fee Letter” means any confidential letter agreement among the SPV,
Valvoline LLC and a Letter of Credit Issuer for the Letter of Credit Fees
pursuant to Section 2.5(b).

“L/C Issuance Date” is defined in Section 2.17(b).

“L/C Request” means each request substantially in the form of Exhibit D.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree, judgment or award
of any Official Body.

 

18



--------------------------------------------------------------------------------

“Letter of Credit” means a standby letter of credit substantially in the form of
Exhibit I (as such form may be modified from time to time by a Letter of Credit
Issuer in accordance with its standard business practices) issued by a Letter of
Credit Issuer pursuant to Section 2.17 either as originally issued or as the
same may, from time to time, be amended or otherwise modified or extended.

“Letter of Credit Application” means an application and agreement for a standby
letter of credit by and between the SPV and a Letter of Credit Issuer in a form
acceptable to such Letter of Credit Issuer (and customarily used by it in
similar circumstances) and conformed to the terms of this Agreement, either as
originally executed or as it may from time to time be supplemented, modified,
amended, renewed, or extended; provided that, to the extent that the terms of
such Letter of Credit Application are inconsistent with the terms of this
Agreement, the terms of this Agreement shall control.

“Letter of Credit Fees” is defined in Section 2.5(b).

“Letter of Credit Issuer” means PNC, or any other Investor or Affiliate of PNC,
or such other Investor so designated, and which accepts such designation, by the
SPV, and which is approved by the Agent (such approval not to be unreasonably
withheld, conditioned or delayed).

“Letter of Credit Liability” means the aggregate amount of the undrawn face
amount of all outstanding Letters of Credit plus the amount drawn under Letters
of Credit for which the Letter of Credit Issuers and the Investors, or any one
or more of them, have not yet received payment or reimbursement (in the form of
a conversion of such liability to Investments, or otherwise). For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“Letter of Credit Sublimit” means, at any time, an amount equal to the lesser of
(i) $125,000,000 and (ii) the Facility Limit.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing).

“Majority Investors” means, at any time, those Committed Investors that hold
Commitments aggregating in excess of 66 2/3% of the Facility Limit as of such
date (or, if the Commitments shall have been terminated, the Investors whose
aggregate pro rata shares of the Net Investment exceed 66 2/3% of the Net
Investment).

“Managing Agent” means, with respect to any Investor Group, the Person acting as
Managing Agent for such Investor Group and designated as such on the signature
pages hereto or in any Assignment and Assumption Agreement for such Investor
Group under this Agreement, and each of its successors and assigns.

 

19



--------------------------------------------------------------------------------

“Master Fee Letter” means the confidential letter agreement among the SPV,
Valvoline LLC and the Managing Agents for the Investor Groups.

“Master Servicer” is defined in Section 7.1.

“Master Servicer Default” is defined in Section 7.5.

“Master Servicer Indemnified Amounts” is defined in Section 9.2.

“Master Servicer Indemnified Parties” is defined in Section 9.2.

“Master Servicer Report” means a report, in substantially the form attached
hereto as Exhibit F or in such other form as is mutually agreed to by the SPV,
the Master Servicer and the Agent, furnished by the Master Servicer pursuant to
Section 2.8.

“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that materially and adversely affects (a) the
collectability of a material portion of the Receivables, (b) the operations,
business, properties, liabilities (actual or contingent), or condition
(financial or otherwise) of the SPV individually or Parent and its consolidated
Subsidiaries (taken as a whole), (c) the ability of the SPV, the Master Servicer
or any of the Originators to perform its respective obligations under the
Transaction Documents to which it is a party, or (d) the rights of or benefits
available to the Agent, the Managing Agents or the Investors under the
Transaction Documents.

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

“Maximum Commitment” means, as of any date of determination, the sum of the
maximum Commitments of all Committed Investors hereunder.

“Maximum Net Investment” means, at any time, an amount equal to the aggregate
Commitments of the Committed Investors and rounded down to the nearest $1,000.
Effective as of the Closing Date, the PNC Committed Investor has no related
Conduit Investor.

“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

“MUFG” is defined in Preamble.

“MUFG Investor Group” is defined in the definition of Investor Group.

“Multiemployer Plan” is defined in Section 4001(a)(3) of ERISA.

“Net Investment” at any time means (a) the sum of (i) the cash amounts paid to
the SPV pursuant to Sections 2.2 and 2.3, together with the amount of any
funding under a Program Support Agreement allocated to the Interest Component at
the time of such funding and (ii) without duplication, the Letter of Credit
Liability less (b) the aggregate amount of Collections theretofore received and
applied to reduce such Net Investment pursuant to Section 2.12; provided that
the Net Investment shall be restored and reinstated in the amount of

 

20



--------------------------------------------------------------------------------

any Collections so received and applied if at any time the distribution of such
Collections is rescinded or must otherwise be returned for any reason; and
provided further that the Net Investment shall be increased by the amount
described in Section 3.1(b) as described therein.

“Net Pool Balance” means, at any time, (a) the Aggregate Unpaid Balance at such
time, minus (b) for each category of Receivables subject to a Concentration
Limit, the amount by which the Unpaid Balances of any Eligible Receivable or
category of Eligible Receivables exceeds the applicable Concentration Limits set
forth in the definition of “Concentration Limit”.

“Non-Extension Notice Date” is defined in Section 2.17(b)(iii).

“Non-Originator Receivable” means, any Receivable or other obligation owed to a
Person not constituting an Originator.

“NRSRO” means a nationally recognized statistical rating organization, as
determined from time to time by the U.S. Securities and Exchange Commission.

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments in respect of such Receivable pursuant to a Contract.

“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, or any accounting board or authority (whether or not a part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic.

“Offset Payables” means an amount equal to 2% of the Unpaid Balance of all
Receivables as of such date of determination; provided that in connection with
their receipt of each annual audit received pursuant to Section 6.1(a)(i)(B),
the Managing Agents in their reasonable credit judgment and after evaluation of
the results of such audit may increase such percentage to an amount not to
exceed 8.0% so long as (x) such increase is approved by the Majority Investors
and (y) the Agent has provided the SPV and the Master Servicer with at least ten
(10) Business Days’ advance notice of such increase.

“Offshore Rate” is defined in Section 2.4.

“Originator” is defined in the Preamble.

“Parent” means Valvoline Inc., a Kentucky corporation.

“Parent Credit Agreement” means the Credit Agreement, dated as of July 11, 2016,
among Parent (as successor to Valvoline Finco One LLC), as borrower, various
financial institutions and The Bank of Nova Scotia, as lender, swing line
lender, l/c issuer and as administrative agent.

“Parent Undertaking” means the Parent Undertaking, dated as of the Closing Date,
executed by Parent in favor of the Agent for the benefit of itself and the
Secured Parties.

 

21



--------------------------------------------------------------------------------

“Pension Plan” means an employee pension benefit plan as defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan) and to which any Originator, the SPV or an ERISA Affiliate of any of them
may have any liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA or by reason of
being deemed to be a contributing sponsor under Section 4069 of ERISA.

“Person” means an individual, partnership, limited liability company,
corporation, joint stock company, trust (including a business trust),
unincorporated association, joint venture, firm, enterprise, Official Body or
any other entity.

“PNC” is defined in Preamble.

“PNC Committed Investor” means each financial institution party to this
Agreement as a PNC Committed Investor.

“PNC Investor Group” is defined in the definition of Investor Group.

“Portion of Investment” is defined in Section 2.4(a).

“Potential Termination Event” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Termination Event.

“Program Fee” is defined in the Master Fee Letter.

“Program Support Agreement” means and includes, with respect to any Conduit
Investor, any agreement entered into by any Program Support Provider providing
for the issuance of one or more letters of credit for the account of the Conduit
Investor (or any related commercial paper issuer that finances the Conduit
Investor), the issuance of one or more surety bonds for which the Conduit
Investor (or such related issuer) is obligated to reimburse the applicable
Program Support Provider for any drawings thereunder, the sale by the Conduit
Investor (or such related issuer) to any Program Support Provider of the Asset
Interest (or portions thereof or participations therein) and/or the making of
loans and/or other extensions of credit to the Conduit Investor (or such related
issuer) in connection with its commercial paper program, together with any
letter of credit, surety bond or other instrument issued thereunder.

“Program Support Provider” means and includes, with respect to any Conduit
Investor, any Person now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, the Conduit
Investor (or any related commercial paper issuer that finances the Conduit
Investor) or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with the Conduit
Investor’s (or such related issuer’s) commercial paper program.

“Pro Rata Share” means, with respect to a Committed Investor and a particular
Investor Group at any time, the Commitment of such Committed Investor, divided
by the sum of the Commitments of all Committed Investors in such Investor Group
(or, if the Commitments shall have been terminated, its pro rata share of the
Net Investment funded by such Investor Group).

 

22



--------------------------------------------------------------------------------

“Rate Period” is defined in Section 2.4.

“Rate Type” is defined in Section 2.4.

“Receivable” means any right to payment owed by any Obligor or evidenced by a
Contract arising in connection with the sale of goods or the rendering of
services by an Originator or any right of an Originator or the SPV to payment
from or on behalf of an Obligor, in respect of any scheduled payment of
interest, principal or otherwise under a Contract, or any right to reimbursement
for funds paid or advanced by an Originator or the SPV on behalf of an Obligor
under such Contract, whether constituting an account, chattel paper, instrument,
payment intangible, or general intangible, (whether or not earned by
performance), together with all supplemental or additional payments required by
the terms of such Contract with respect to insurance, maintenance, ancillary
products and services and any other specific charges (including the obligation
to pay any finance charges, fees and other charges with respect thereto);
provided that the term “Receivable” shall not include any of the foregoing items
to the extent owed to an Originator by an Affiliate of such Originator.

“Receivables Facilities” means, collectively, (a) the transaction contemplated
by this Agreement and the First Tier Agreement; (b) any successor trade
receivables securitization facility which refinances and replaces all or part of
the transaction referenced in clause (a) above; or (c) any one or more other
trade receivables securitization financings of Parent, any other Originator or
any Subsidiary thereof.

“Recipient” is defined in Section 2.10.

“Records” means all Contracts and other documents, purchase orders, invoices,
agreements, books, records and any other media, materials or devices for the
storage of information (including tapes, disks, punch cards, computer programs
and databases and related property) maintained by the SPV, any Originator or the
Master Servicer with respect to the Receivables, any other Affected Assets or
the Obligors.

“Register” is defined in Section 11.8(h).

“Reinvestment” is defined in Section 2.2(b).

“Reinvestment Period” means the period commencing on the Closing Date and ending
on the Termination Date.

“Related Committed Investor” means, with respect to any Uncommitted Investor,
the Committed Investors in such Uncommitted Investor’s Investor Group.

“Related Security” means, with respect to any Receivable, all of the SPV’s
rights, title and interest in, to and under:

(a) any Returned Goods and documentation or title evidencing the shipment or
storage of any goods relating to any sale giving rise to such Receivable;

 

23



--------------------------------------------------------------------------------

(b) all other Liens and property subject thereto from time to time, if any,
purporting to secure payment of such Receivable, whether pursuant to the related
Contract or otherwise, together with all financing statements and other filings
authorized by an Obligor relating thereto;

(c) all guarantees, indemnities, warranties, letters of credit, insurance
policies and proceeds and premium refunds thereof and other agreements or
arrangements of any kind from time to time supporting or securing payment of
such Receivable, whether pursuant to the Contract related to such Receivable or
otherwise;

(d) all records, instruments, documents and other agreements (including any
Contract with respect thereto) related to such Receivable, including but not
limited to any third-party documentation related to shipments to an Obligor on
behalf of the Originator by a distributor who has received a Valvoline Credit;

(e) all Collections with respect to such Receivable; and

(f) all proceeds of the foregoing.

“Reportable Event” means any event, transaction or circumstance which is
required to be reported with respect to any Pension Plan under Section 4043 of
ERISA and the applicable regulations thereunder.

“Reporting Date” means any day on which a Master Servicer Report or Weekly
Master Servicer Report is required to be delivered by the Master Servicer
pursuant to Section 2.8.

“Repurchase Price” is defined in the First Tier Agreement.

“Request for Credit Extension” means, as applicable, (a) with respect to an
Investment, an Investment Request; and (b) with respect to an L/C Credit
Extension, the related L/C Request and Letter of Credit Application.

“Required Downgrade Assignment Period” is defined in Section 3.2(a).

“Required Ratings” is defined in Section 9.3(a)(iv).

“Required Reserves” is defined in Schedule II.

“Responsible Officer” means: (a) in the case of a corporation, its president,
senior vice president, any vice president or treasurer, assistant treasurer, any
manager of debt, and, in any case where two Responsible Officers are acting on
behalf of such corporation, the second such Responsible Officer may be a
secretary or assistant secretary; (b) in the case of a limited partnership, the
Responsible Officer of the general partner, acting on behalf of such general
partner in its capacity as general partner; (c) in the case of a limited
liability company, the president, chief operating officer, chief financial
officer, treasurer, assistant treasurer, executive vice president, senior vice
president, or vice president of such limited liability company or of the
manager, managing member or sole member of such limited liability company,
acting on behalf of such manager, managing member or sole member in its capacity
as manager, managing

 

24



--------------------------------------------------------------------------------

member or sole member and (d) in the case of a general partnership, the
chairman, chief executive officer, president, chief operating officer, chief
financial officer, treasurer, assistant treasurer, executive vice president,
senior vice president, or vice president, or, if individuals, any of the
partners of such general partnership.

“Restricted Payments” with respect to the SPV is defined in Section 6.2(k), and,
with respect to any other Person, means any dividend or other distribution
(whether in cash, securities or other property) with respect to any capital
stock or other Equity Interest of such Person or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent of any thereof).

“Returned Goods” means all right, title and interest of the SPV in and to
returned, repossessed or foreclosed goods and/or merchandise the sale of which
gave rise to a Receivable.

“Rule 17g-5” means Rule 17g-5 under the Securities Exchange Act of 1934 as such
may be amended from time to time, and subject to such clarification and
interpretation as has been provided by the U.S. Securities and Exchange
Commission in the adopting release (Amendments to Rules for Nationally
Recognized Statistical Rating Organizations, Exchange Act Release No. 34-61050,
74 Fed. Reg. 63,832, 63,865 (Dec. 4, 2009)) and subject to such clarification
and interpretation as may be provided by the U.S. Securities and Exchange
Commission or its staff from time to time.

“S&P” means S&P Global Ratings, or any successor that is a nationally recognized
statistical rating organization.

“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of territorial-based Sanctions.

“Sanctioned Person” means a Person that is, or is owned or controlled by Persons
that are: (i) the subject of any Sanctions, or (ii) located, organized or
resident in a Sanctioned Country.

“Sanctions” means any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority.

“Secured Parties” means the Investors, the Letter of Credit Issuers, the Agent,
each Managing Agent, each Administrator and the Program Support Providers.

“Separation Agreement” means that certain Separation Agreement by and between
Ashland Global Holdings Inc. and Parent dated as of September 22, 2016, as
amended from time to time.

 

25



--------------------------------------------------------------------------------

“Servicing Fee” means the fees payable to the Master Servicer from Collections,
in an amount equal to either (i) at any time when the Master Servicer is a
Subsidiary of Parent, 1.0% per annum on the weighted daily average of the
aggregate Unpaid Balances of the Receivables for the preceding calendar month,
or (ii) at any time when the Master Servicer is not a Subsidiary of Parent, the
amount determined upon the agreement of the Master Servicer, and the Agent,
payable in arrears on each Settlement Date from Collections pursuant to, and
subject to the priority of payments set forth in, Section 2.12. With respect to
any Portion of Investment, the Servicing Fee allocable thereto shall be equal to
the Servicing Fee determined as set forth above, times a fraction, the numerator
of which is the amount of such Portion of Investment and the denominator of
which is the Net Investment.

“Settlement Date” means (a) prior to the Termination Date, the 15th day of each
calendar month (or, if such day is not a Business Day, the immediately
succeeding Business Day) or such other day as agreed upon in writing by the SPV
and the Agent, after consultation with the Managing Agents, and (b) for any
Portion of Investment on and after the Termination Date, each day selected from
time to time by the Agent, after consultation with the Managing Agents (it being
understood that the Agent may select such Settlement Date to occur as frequently
as daily) or, in the absence of any such selection, the date which would be the
Settlement Date for such Portion of Investment pursuant to clause (a) of this
definition.

“Special Designated Obligor” means each of Genuine Parts Company, AutoZone,
Inc., Advance Auto Parts, Inc. and any other Obligor approved as such in a
written supplement to this Agreement signed by the Agent, each Managing Agent,
the Master Servicer and the SPV; provided that such Special Designated Obligor
status may be revoked by any Managing Agent upon ten (10) Business Day’s written
notice to the SPV, at which time the affected Obligor shall be subject to the
Concentration Limits as provided in clause (b) of the definition thereof. As of
the Closing Date, Genuine Parts Company, AutoZone, Inc. and Advance Auto Parts,
Inc. are the sole Special Designated Obligors.

“SPV” is defined in the Preamble.

“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.

“Subsidiary” means, with respect to any Person, any corporation or other Person
(a) of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions are at the time directly or indirectly owned by such Person or
(b) that is directly or indirectly controlled by such Person within the meaning
of control under Section 15 of the Securities Act of 1933; provided that the
term Subsidiary shall not include Unrestricted Subsidiaries (as defined in the
Parent Credit Agreement).

“Sub-Servicer” is defined in Section 7.1(d).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or

 

26



--------------------------------------------------------------------------------

bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) above, the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” is defined in Section 9.4(a).

“Termination Date” means the earliest of (a) the Business Day designated by the
SPV to the Agent and the Managing Agents as the Termination Date at any time
following not less than ten (10) days’ written notice to the Agent and the
Managing Agents, (b) the day upon which the Termination Date is declared or
automatically occurs pursuant to Section 8.2, and (c) the Commitment Termination
Date.

“Termination Event” is defined in Section 8.1.

 

27



--------------------------------------------------------------------------------

“Three-Month Charged-Off Ratio” means, for any Calculation Period, the average
of the Charged-Off Ratio for such Calculation Period and each of the two
immediately preceding Calculation Periods.

“Three-Month Default Ratio” means, for any Calculation Period, the average of
the Default Ratio for such Calculation Period and each of the two immediately
preceding Calculation Periods.

“Three-Month Dilution Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) equal to the average of the Dilution Ratio for such
Calculation Period and each of the two immediately preceding Calculation
Periods.

“Transaction Costs” is defined in Section 9.5(a).

“Transaction Documents” means, collectively, this Agreement, the First Tier
Agreement, the Parent Undertaking, the Fee Letters, the Blocked Account
Agreements, each Letter of Credit Application, each Assignment and Assumption
Agreement and all of the other instruments, documents and other agreements
executed and delivered by the Master Servicer, any Originator or the SPV in
connection with any of the foregoing.

“Transaction Information” means any information with respect to the transactions
set forth in any Transaction Document and any Transaction Document or related
documentation, certificate, report or agreement itself, including but not
limited to any information about the characteristics of the Affected Assets or
the legal structure of the transfer of such assets, including, without
limitation, information in connection with the SPV or the Affected Assets.

“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction or jurisdictions.

“Uncommitted Investor” means Gotham and any other Conduit Investor designated as
an “Uncommitted Investor” for any Investor Group and any of their respective
Conduit Assignees.

“Unpaid Balance” of any Receivable means at any time the unpaid principal amount
thereof.

“Unreimbursed Amount” is defined in Section 2.17(c).

“Upfront Fee Letter” means any confidential letter agreement, dated as of the
Closing Date, among the SPV, Valvoline LLC, an Investor and/or the Structuring
Agent, setting forth certain fees payable by the SPV and/or Valvoline to such
Investor and/or the Structuring Agent on the Closing Date in connection with the
transactions contemplated hereby.

“U.S.” or “United States” means the United States of America (and when used in
this Agreement shall include the District of Columbia and Puerto Rico).

“U.S. Obligor” means an Obligor that (i) is an Official Body of the United
States of America (or of a United States of America territory, district, state,
commonwealth, or possession, including, without limitation, Puerto Rico and the
U.S. Virgin Islands) or any political

 

28



--------------------------------------------------------------------------------

subdivision thereof, or (ii) is a corporation or other business organization and
is organized under the laws of the United States of America (or of a United
States of America territory, district, state, commonwealth, or possession,
including, without limitation, Puerto Rico and the U.S. Virgin Islands) or any
political subdivision thereof.

“Valvoline Credit” means a credit applied to all or a portion of a Receivable
owed by a distributor for products sold by Valvoline after the original sale of
such products to such distributor and such distributor has delivered such
products (or a portion of such products) to a third-party Obligor on Valvoline’s
behalf and such delivery has resulted in the creation of a new Receivable from
such third-party Obligor; provided that the third-party Obligor must be an
Obligor with all Receivables owing to Valvoline financed solely by this
Receivables Facility.

“Valvoline Spin-off” means a distribution by Ashland Global of the stock of the
Parent described in Section 355 of the Code.

“Weekly Master Servicer Report” means a report, in substantially the form of the
Master Servicer Report adjusted for weekly reporting in a manner acceptable to
the Agent, furnished by the Master Servicer pursuant to Section 2.8.

“Yield” is defined in Section 2.4.

SECTION 1.2 Other Terms. All terms defined directly or by incorporation herein
shall have the defined meanings when used in any certificate or other document
delivered pursuant thereto unless otherwise defined therein. For purposes of
this Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined herein, and
accounting terms partly defined herein to the extent not defined, shall have the
respective meanings given to them under, and shall be construed in accordance
with, GAAP; (b) terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9;
(c) references to any amount as on deposit or outstanding on any particular date
means such amount at the close of business on such day; (d) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to this Agreement (or
the certificate or other document in which they are used) as a whole and not to
any particular provision of this Agreement (or such certificate or document);
(e) references to any Section, Schedule or Exhibit are references to Sections,
Schedules and Exhibits in or to this Agreement (or the certificate or other
document in which the reference is made) and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (f) the term “including” means “including without limitation”; (g)
references to any Law refer to that Law as amended from time to time and include
any successor Law; (h) references to any agreement refer to that agreement as
from time to time amended or supplemented or as the terms of such agreement are
waived or modified in accordance with its terms; (i) references to any Person
include that Person’s successors and permitted assigns; and (j) headings are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof. With respect to any projections, budgets
and other forward looking financial information, it is understood and agreed
that (i) any forward-looking information furnished by the SPV, any Originator or
the Master Servicer is subject to inherent uncertainties and contingencies,
which may be beyond the control of such Person, (ii) no assurance is given by
the SPV, any Originator

 

29



--------------------------------------------------------------------------------

or the Master Servicer that the results or forecast in any such forward-looking
information will be realized and (iii) the actual results may differ from the
forecast results set forth in such forward-looking information and such
differences may be material.

SECTION 1.3 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each means “to but excluding,” and the word “within” means “from and
excluding a specified date and to and including a later specified date.”

SECTION 1.4 Times of Day. Unless otherwise specified in this Agreement, time
references are to time in New York, New York.

SECTION 1.5 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Documents
related thereto, whether or not such maximum face amount is in effect at such
time.

SECTION 1.6 Knowledge. All references herein to the “knowledge” of a Person
shall be deemed to mean the actual conscious awareness of such Person and if
such Person is not an individual, the actual conscious awareness of a
Responsible Officer of such Person.

ARTICLE II

PURCHASES AND SETTLEMENTS

SECTION 2.1 Transfer of Affected Assets; Intended Characterization.

(a) Sale of Asset Interest. In consideration of the payment by each Managing
Agent (on behalf of the applicable Investors in the related Investor Group as
determined pursuant to Section 2.3) of the amount of the applicable Investor
Group Percentage of the Net Investment on the date of the initial Investment
hereunder and each Managing Agent’s agreement (on behalf of the applicable
Investors as determined below) to make payments to the SPV from time to time in
accordance with Section 2.2, effective upon the SPV’s receipt of payment for
such Net Investment on the date of the initial Investment hereunder, the SPV
hereby sells, conveys, transfers and assigns to the Agent, on behalf of the
Investors, (i) all Receivables existing on the date of the initial Investment
hereunder or thereafter arising or acquired by the SPV from time to time prior
to the Final Payout Date under the First Tier Agreement, and (ii) all other
Affected Assets, whether existing on the date of the initial Investment
hereunder or thereafter arising at any time and acquired by the SPV under the
First Tier Agreement. For the avoidance of doubt, it is understood and agreed
that the Receivables transferred hereunder shall not include the “Retained
Receivables” as defined in the First Tier Agreement.

(b) Purchase of Asset Interest. Subject to the terms and conditions hereof, the
Agent (on behalf of the Investors) hereby purchases and accepts from the SPV the
Receivables and all other Affected Assets sold, assigned and transferred
pursuant to Section 2.1(a). The Agent’s right, title and interest in and to such
Receivables and all other Affected Assets (on behalf of the

 

30



--------------------------------------------------------------------------------

Investors) hereunder is herein called the “Asset Interest.” Each Investment
hereunder shall be made by the Investor Groups pro rata according to their
respective Investor Group Percentages. The Agent shall hold the Asset Interest
on behalf of the Investors in each Investor Group in accordance with the
respective portions of the Net Investment funded by that Investor Group from
time to time. Within each Investor Group, the Agent shall hold the applicable
Investor Group Percentage of the Asset Interest on behalf of the Investors in
that Investor Group in accordance with the respective outstanding portions of
the Net Investment funded by them.

(c) Obligations Not Assumed. The foregoing sale, assignment and transfer does
not constitute and is not intended to result in the creation, or an assumption
by the Agent, the Managing Agents or any Investor, of any obligation of the SPV,
any Originator, or any other Person under or in connection with the Receivables
or any other Affected Asset, all of which shall remain the obligations and
liabilities of the SPV and/or the Originators, as applicable.

(d) Intended Characterization; Grant of Security Interest.

(i) The SPV, the Agent, the Managing Agents and the Investors intend that the
sale, assignment and transfer of the Affected Assets to the Agent (on behalf of
the Investors) hereunder shall be treated as a sale for all purposes, other than
accounting and federal and state income tax purposes. If notwithstanding the
intent of the parties, the sale, assignment and transfer of the Affected Assets
to the Agent (on behalf of the Investors) is not treated as a sale for all
purposes, other than accounting and federal and state income tax purposes, the
sale, assignment and transfer of the Affected Assets shall be treated as the
grant of, and the SPV hereby does grant, a security interest in the Affected
Assets to secure the payment and performance of the SPV’s obligations to the
Agent (on behalf of the Investors) hereunder and under the other Transaction
Documents or as may be determined in connection therewith by applicable Law. The
SPV and Agent agree, and each Investor by acquiring an Investment or other
interest in the Affected Assets agrees, to treat and report such Investment or
other interests in the Affected Assets as indebtedness for U.S. federal and
state income tax purposes. It is expressly agreed that the Excluded Amounts
shall not be subject to the security interest of the Agent. The SPV irrevocably
authorizes the Agent and appoints the Agent, as its attorney-in-fact to act on
behalf of the SPV, to file financing statements (and any amendments thereto or
continuations thereof) naming the SPV as debtor and the Agent as secured party
that are necessary or desirable in the Agent’s sole discretion to perfect and to
maintain the perfection and priority of the interest of the Investors in the
Affected Assets, including financing statements that describe the collateral
covered thereby as “all assets of the SPV whether now owned or existing or
hereafter acquired or arising and wheresoever located, together with all
products and proceeds thereof, substitutions and replacements therefor, and
additions and accessions thereto” or words of similar effect. This appointment
is coupled with an interest and is irrevocable.

(ii) The SPV hereby grants to the Agent (on behalf of the Investors) a security
interest in the Blocked Accounts as additional collateral to secure the payment
and performance of the SPV’s obligations to the Agent (on behalf of the
Investors) hereunder and under the other Transaction Documents or as may be
determined in connection therewith by applicable Law.

(iii) Each of the parties hereto further expressly acknowledges and agrees that
the Commitments of the Committed Investors hereunder, regardless of the intended
true sale nature of the overall transaction, are financial accommodations
(within the meaning of Section 365(c)(2) of the Bankruptcy Code) to or for the
benefit of SPV.

 

31



--------------------------------------------------------------------------------

SECTION 2.2 Purchase Price. Subject to the terms and conditions hereof,
including Article V, in consideration for the sale, assignment and transfer of
the Affected Assets by the SPV to the Agent (on behalf of the Investors)
hereunder:

(a) Investments. On the Closing Date, and thereafter from time to time prior to
the Termination Date, on request of the SPV in accordance with Section 2.3, each
Managing Agent (on behalf of the applicable Investors as determined pursuant to
Section 2.3) shall pay to the SPV the applicable Investor Group Percentage of an
amount equal in each instance to the lesser of (i) the amount requested by the
SPV under Section 2.3(a), and (ii) the largest amount that will not cause (A)
the Net Investment to exceed the Maximum Net Investment and (B) the sum of the
Net Investment and Required Reserves to exceed the Net Pool Balance. Each such
payment is herein called an “Investment.”

(b) Reinvestments. On each Business Day during the Reinvestment Period, the
Master Servicer, on behalf of the Agent (on behalf of the Managing Agents and
the Investors), shall pay to the SPV, out of Collections, the amount available
for Reinvestment in accordance with Section 2.12(a)(iii). Each such payment is
hereinafter called a “Reinvestment.” All Reinvestments with respect to the
applicable Investor Group Percentage of the Asset Interest shall be made ratably
on behalf of the Investors in the relevant Investor Group in accordance with the
respective outstanding portions of the Net Investment funded by them.

(c) After Final Payout Date. On each Business Day on and after the Final Payout
Date, the Master Servicer, on behalf of the Agent, shall pay to the SPV an
amount equal to the Collections of Receivables received by the SPV less the
accrued and unpaid Servicing Fee (and the SPV (or the Master Servicer on its
behalf) shall apply such Collections in the manner described in Section 2.14).

(d) SPV Payments Limited to Collections. Notwithstanding any provision contained
in this Agreement to the contrary, no Managing Agent shall, nor shall be
obligated (whether on behalf of the applicable Uncommitted Investor or the
Committed Investors in such Managing Agent’s Investor Group), to pay any amount
to the SPV as the purchase price of Receivables pursuant to subsections (b) and
(c) above except to the extent of Collections on Receivables available for
distribution to the SPV in accordance with this Agreement. Any amount that any
Managing Agent (whether on behalf of the Uncommitted Investors or the Committed
Investors in such Managing Agent’s Investor Group) does not pay pursuant to the
preceding sentence shall not constitute a claim (as defined in § 101 of the
Bankruptcy Code) against or corporate obligation of such Managing Agent for any
such insufficiency unless and until such amount becomes available for
distribution to the SPV under Section 2.12.

 

32



--------------------------------------------------------------------------------

SECTION 2.3 Investment Procedures.

(a) Notice. The SPV shall request an Investment hereunder, by request to the
Agent (which shall promptly provide a copy to each Managing Agent) given by
e-mail in the form of an Investment Request by at least noon one (1) Business
Day prior to the proposed date of any Investment (including the initial
Investment). Each such Investment Request shall specify (i) the desired amount
of such Investment (which shall be at least $1,000,000 in the aggregate for all
Investor Groups or an integral aggregate multiple of $100,000 in excess thereof
for all Investor Groups or, to the extent that the then available unused portion
of the Maximum Net Investment is less than such amount, such lesser amount equal
to such available unused portion of the Maximum Net Investment), and (ii) the
desired date of such Investment (the “Investment Date”) which shall be a
Business Day.

(b) Conduit Investor Acceptance or Rejection; Investment Request Irrevocable.

(i) If an Investor Group has a Conduit Investor, its Managing Agent will
promptly notify the Conduit Investors in its Investor Group and their respective
Administrators of the Managing Agent’s receipt of any Investment Request. If the
Investment Request is received prior to the Conduit Investment Termination Date,
each Conduit Investor shall instruct its Administrator to cause its Managing
Agent to accept or reject such Investment Request. If a Conduit Investor elects
to reject an Investment Request, its Administrator or Managing Agent shall give
prompt written notice thereof to the SPV.

(ii) Each Investment Request shall be irrevocable and binding on the SPV, and
the SPV shall indemnify each Investor against any loss or expense incurred by
such Investor, either directly or indirectly (including, in the case of any
Conduit Investor, through a Program Support Agreement) as a result of any
failure by the SPV to complete such Investment, including any loss (including
loss of profit) or expense incurred by the Agent, any Managing Agent or any
Investor, either directly or indirectly (including, in the case of any Conduit
Investor, pursuant to a Program Support Agreement) by reason of the liquidation
or reemployment of funds acquired by such Investor (or the applicable Program
Support Provider(s)) (including funds obtained by issuing commercial paper or
promissory notes or obtaining deposits or loans from third parties) in order to
fund such Investment.

(c) Committed Investor’s Commitment. Subject to Section 2.2(b) concerning
Reinvestments, at no time will any Uncommitted Investor have any obligation to
fund an Investment or Reinvestment. At all times on and after the Conduit
Investment Termination Date with respect to a Conduit Investor or if an Investor
Group does not have a Conduit Investor, all Investments and Reinvestments shall
be made by the Managing Agent on behalf of the Committed Investors in such
Investor Group. At any time when any Uncommitted Investor has rejected a request
to fund its Investor Group Percentage of an Investment, its Managing Agent shall
so notify the Related Committed Investors and such Related Committed Investors
shall fund their respective share of such Investment, on a pro rata basis, in
accordance with their respective Pro Rata Shares. Notwithstanding anything
contained in this Section 2.3(c) or elsewhere in this Agreement to the contrary,
no Committed Investor shall be obligated to provide its Managing Agent or the
SPV with funds in connection with an Investment in an amount that would exceed
the lesser of (i) its pro rata share of the Maximum Net Investment then in
effect

 

33



--------------------------------------------------------------------------------

and (ii) its Commitment then in effect (minus the unrecovered principal amount
of such Committed Investor’s investments in the Asset Interest pursuant to the
Program Support Agreement to which it is a party). The obligation of the
Committed Investors in each Investor Group to remit the applicable Investor
Group Percentage of any Investment shall be several from that of the other
Committed Investors in the other Investor Groups and within each Investor Group
each Committed Investor’s obligation to fund its portion of the Investments
shall be several from the obligations of the other Investors. The failure of any
Committed Investor to so make such amount available to its Managing Agent shall
not relieve any other Committed Investor of its obligation hereunder.

(d) Payment of Investment. On any Investment Date, each Uncommitted Investor or
each Committed Investor, as the case may be, shall remit its share of the
aggregate amount of such Investment (determined pursuant to Section 2.2(a)) to
the account of the Managing Agent specified therefor from time to time by the
Managing Agent by notice to such Persons by wire transfer of same day funds.
Following the Managing Agent’s receipt of funds from the Investors as aforesaid,
the Managing Agent shall remit such funds received to the SPV’s account at the
location indicated in Schedule 11.3, by wire transfer of same day funds.

(e) Managing Agent May Advance Funds. Unless a Managing Agent shall have
received notice from any Investor in its Investor Group that such Person will
not make its share of any Investment available on the applicable Investment Date
therefor, a Managing Agent may (but shall have no obligation to) make any such
Investor’s share of any such Investment available to the SPV in anticipation of
the receipt by the Managing Agent of such amount from the applicable Investor.
Subject to Section 2.3(c), to the extent any such Investor fails to remit any
such amount to its Managing Agent after any such advance by such Managing Agent
on such Investment Date, such Investor, on the one hand, and the SPV, on the
other hand, shall be required to pay such amount to such Managing Agent for its
own account, together with interest thereon at a per annum rate equal to the
Federal Funds Rate, in the case of such Investor, or the Base Rate, in the case
of the SPV, to such Managing Agent upon its demand therefor (provided that a
Conduit Investor shall have no obligation to pay such interest amounts except to
the extent that it shall have sufficient funds to pay the face amount of its
Commercial Paper in full). Until such amount shall be repaid, such amount shall
be deemed to be Net Investment paid by the applicable Managing Agent and such
Managing Agent shall be deemed to be the owner of an interest in the Asset
Interest hereunder to the extent of such Investment. Upon the payment of such
amount to the applicable Managing Agent (i) by the SPV, the amount of the
aggregate Net Investment shall be reduced by such amount or (ii) by such
Investor, such payment shall constitute such Person’s payment of its share of
the applicable Investment.

SECTION 2.4 [Reserved and Specified in Schedule I].

SECTION 2.5 Yield, Fees and Other Costs and Expenses. Notwithstanding any
limitation on recourse herein, the SPV shall pay, as and when due in accordance
with this Agreement:

(a) to the Agent, the Structuring Agent, each Investor and each Managing Agent,
all fees payable to such Person(s) hereunder and under the Master Fee Letter and
Upfront Fee Letters, all amounts payable to such Person(s) pursuant to Article
IX, if any, and the Servicing Fees, if required pursuant to Section 2.12(b);

 

34



--------------------------------------------------------------------------------

(b) to each Letter of Credit Issuer, for its own account, (i) in consideration
of the issuance of Letters of Credit, a per annum fee on the aggregate available
undrawn amount of the outstanding Letters of Credit issued by it, in an amount
specified in such Letter of Credit Issuer’s L/C Fee Letter, and (ii) such Letter
of Credit Issuer’s customary processing and administrative charges related to
the issuance, amendment or drawing of Letters of Credit issued by it
(collectively, the “Letter of Credit Fees”); and

(c) on each Settlement Date, to the extent not paid pursuant to Section 2.12 for
any reason, to the Managing Agents, on behalf of their Conduit Investor or
Committed Investors, as applicable, an amount equal to the accrued and unpaid
Yield for the related Rate Period (or calendar month for Portions of Investment
with daily Rate Periods).

Nothing in this Agreement shall limit in any way the obligations of the SPV to
pay the amounts set forth in this Section 2.5.

SECTION 2.6 Deemed Collections.

(a) Dilutions. If on any day the Unpaid Balance of a Receivable is reduced or
such Receivable is canceled as a result of any Dilution, the SPV shall be deemed
to have received on such day a Collection of such Receivable in the amount of
the Unpaid Balance (as determined immediately prior to such Dilution) of such
Receivable (if such Receivable is canceled) or, otherwise, in the amount of such
reduction, and the SPV shall, on the second Business Day following knowledge of
such Dilution, pay to the Master Servicer an amount equal to such Deemed
Collection and such amount shall be applied by the Master Servicer as a
Collection in accordance with Section 2.12.

(b) Breach of Representation or Warranty. If on any day any representation or
warranty in Sections 4.1(d), (k), (t) or (u) with respect to any Eligible
Receivable (whether on or after the date of transfer thereof to the Agent, for
the benefit of the Investors, as contemplated hereunder) is determined to be
incorrect as of such time when such representation or warranty was made or
confirmed, the SPV shall be deemed to have received on such day a Collection of
such Eligible Receivable equal to its Unpaid Balance and the SPV shall on the
second Business Day following knowledge thereof deposit into a Blocked Account
an amount equal to such Deemed Collection and such amount shall be applied by
the Master Servicer as a Collection in accordance with Section 2.12.

(c) Repurchase Amounts. In the event the SPV at any time receives the payment in
full of any Repurchase Price pursuant to Section 4.4 of the First Tier
Agreement, the SPV shall immediately pay such amounts to the Master Servicer for
application as a Collection in accordance with the terms and conditions hereof
and, at all times prior to such payment, such amounts shall be held in trust by
the SPV for the exclusive benefit of the Investors, the Managing Agents and the
Agent.

SECTION 2.7 Payments and Computations, Etc. All amounts to be paid or deposited
by the SPV or the Master Servicer hereunder shall be paid or deposited in
accordance with the terms

 

35



--------------------------------------------------------------------------------

hereof no later than 12:00 noon on the day when due in immediately available
funds without set-off or counterclaim; if such amounts are payable to the Agent
or any Managing Agent (whether on behalf of any Investor or otherwise) they
shall be paid or deposited in the account indicated under the heading “Payment
Information” in Section 11.3, until otherwise notified by the Agent or any
Managing Agent. The SPV shall, to the extent permitted by Law, pay to the Agent
or the applicable Managing Agent, for the benefit of the Investors, upon demand,
interest on all amounts not paid or deposited when due hereunder at the Default
Rate. All computations of per annum fees hereunder shall be made on the basis of
a year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed. Any computations made by the Agent or any
Managing Agent of amounts payable by the SPV hereunder shall be binding upon the
SPV absent manifest error.

SECTION 2.8 Reports. By no later than 4:00 p.m. on the fourth Business Day prior
to each Settlement Date, or if such day is not a Business Day then on the next
succeeding Business Day (and, during the continuation of a Termination Event or
a Potential Termination Event, within three (3) Business Days after a request
from the Agent or any Managing Agent), the Master Servicer shall prepare and
forward to the Agent and each Managing Agent a Master Servicer Report, certified
by the Master Servicer. In addition to the foregoing, at such times as Parent’s
unsecured debt has a public rating from S&P or Moody’s below “BB-” or “Ba3”,
respectively, the Master Servicer shall be obligated to prepare and forward to
the Agent and each Managing Agent a Weekly Master Servicer Report on every
Thursday of each calendar week (or the next Business Day if such day is not a
Business Day), certified by the Master Servicer. The reporting period covered by
a Weekly Servicing Report shall be the period ending on (and including) the
Friday preceding the applicable Reporting Date and beginning on (and including)
the Saturday preceding such Friday.

SECTION 2.9 Accounts. Any Collections (other than Collections on Foreign
Currency Receivables) received directly by the SPV, any of the Originators or
the Master Servicer shall be sent promptly (but in any event within two (2)
Business Days the SPV, the Master Servicer or any Originator becomes aware of
the receipt of each such Collection) to a Blocked Account. If any Collections
are received directly by Ashland LLC or any Affiliate thereof (including
pursuant to the Separation Agreement), the SPV, the Originators and the Master
Servicer shall promptly cause Ashland LLC or any Affiliate thereof to deliver
such Collections to a Blocked Account following such receipt. With respect to
the Receivables and any Collections thereon, the Originator and the Master
Servicer shall enforce all obligations of Ashland LLC and its Affiliates under
the Separation Agreement. On each Settlement Date, all interest and earnings
(net of losses and investment expenses) on funds on deposit in each Blocked
Account shall be applied as Collections. On the Final Payout Date, any and all
funds remaining on deposit in the Blocked Account shall be paid to the SPV.

SECTION 2.10 Sharing of Payments, Etc. If any Investor (for purposes of this
Section only, being a “Recipient”) shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of the portion of the Asset Interest owned by it (other than pursuant to
a Fee Letter or Article IX and other than as a result of the differences in the
timing of the applications of Collections pursuant to Section 2.12 and other
than a result of the different methods for calculating Yield) in excess of its
ratable share of payments on account of the Asset Interest obtained by the
Investors entitled thereto, such

 

36



--------------------------------------------------------------------------------

Recipient shall forthwith purchase from the Investors entitled to a share of
such amount participations in the portions of the Asset Interest owned by such
Persons as shall be necessary to cause such Recipient to share the excess
payment ratably with each such other Person entitled thereto; provided that if
all or any portion of such excess payment is thereafter recovered from such
Recipient, such purchase from each such other Person shall be rescinded and each
such other Person shall repay to the Recipient the purchase price paid by such
Recipient for such participation to the extent of such recovery, together with
an amount equal to such other Person’s ratable share (according to the
proportion of (a) the amount of such other Person’s required payment to (b) the
total amount so recovered from the Recipient) of any interest or other amount
paid or payable by the Recipient in respect of the total amount so recovered.

SECTION 2.11 Right of Setoff. Without in any way limiting the provisions of
Section 2.10, each of the Agent, each Managing Agent and each Investor is hereby
authorized (in addition to any other rights it may have) at any time after the
occurrence of the Termination Date due to the occurrence and continuation of a
Termination Event, upon prior written notice to the SPV, to set-off, appropriate
and apply (without presentment, demand, protest or other notice which are hereby
expressly waived) any deposits and any other indebtedness held or owing by the
Agent, the Managing Agent or such Investor to, or for the account of, the SPV
against the amount of the Aggregate Unpaids owing by the SPV to such Person or
to the Agent or the Managing Agent on behalf of such Person (even if contingent
or unmatured).

SECTION 2.12 [Reserved and Specified in Schedule III].

SECTION 2.13 [Reserved and Specified in Schedule III].

SECTION 2.14 [Reserved and Specified in Schedule III].

SECTION 2.15 [Reserved and Specified in Schedule III].

SECTION 2.16 Reduction of Facility Limit. The SPV may, upon at least ten (10)
Business Days’ written notice to the Agent and each Managing Agent, terminate
the facility provided in this Article II in whole or, from time to time,
irrevocably reduce in part the unused portion of the Facility Limit; provided
that each partial reduction shall be in the amount of at least $5,000,000, or an
integral multiple of $1,000,000 in excess thereof, and that, unless terminated
in whole, the Facility Limit shall in no event be reduced below $75,000,000.
Subject to the other requirements set forth in this Section 2.16, the SPV may
terminate the facility at any time in its discretion by repurchasing all
Receivables and Related Security from the Investors for a purchase price equal
to the Aggregate Unpaids. No termination shall be effective unless and until all
Aggregate Unpaids have been paid in full. The Agent shall advise the Managing
Agents of any notice it receives pursuant to this Section 2.16.

SECTION 2.17 Letters of Credit.

(a) Letter of Credit Commitment.

(i) Subject to the terms and conditions hereof, on any Business Day preceding
the Termination Date: (A) each Letter of Credit Issuer agrees, in reliance upon
the agreements of the Investors set forth in this Section 2.17, from time to
time on any

 

37



--------------------------------------------------------------------------------

Business Day during the period from the Closing Date until the Termination Date,
to issue Letters of Credit denominated in Dollars for the account of the SPV
(which may include the issuance of a Letter of Credit to support the obligations
of the Originators or their Subsidiaries), in aggregate face amounts that shall
be not less than $20,000, as the SPV may request, and to amend or extend Letters
of Credit previously issued by it; and (B) the Committed Investors severally
agree to participate in all Letters of Credit issued for the account of the SPV
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit: (1) the Net Investment will not
exceed the Available Commitment; and (2) the Letter of Credit Liability will not
exceed the Letter of Credit Sublimit. Within the foregoing limits, and subject
to the terms and conditions hereof, the SPV’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the SPV may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. Each Letter of Credit
Issuer shall have the right to approve the form of Letter of Credit requested
from it.

(ii) No Letter of Credit Issuer shall issue, renew or extend any Letter of
Credit if, subject to Section 2.17(b)(iii), the expiry date of such Letter of
Credit would occur more than twelve (12) months after the earlier of (x) the
date of issuance, renewal or last extension, as the case may be, and (y) the
Commitment Termination Date.

(iii) No Letter of Credit Issuer shall be under any obligation to issue any
Letter of Credit if: (A) any order, judgment or decree of any Official Body
shall by its terms purport to enjoin or restrain such Letter of Credit Issuer
from issuing such Letter of Credit, or any Law applicable to such Letter of
Credit Issuer or any request or directive (whether or not having the force of
law) from any Official Body with jurisdiction over such Letter of Credit Issuer
shall prohibit, or request that such Letter of Credit Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Letter of Credit Issuer with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which such Letter of
Credit Issuer is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Letter of Credit Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which
such Letter of Credit Issuer in good faith deems material to it; (B) the
issuance of such Letter of Credit would violate any Laws or one or more policies
of such Letter of Credit Issuer; (C) such Letter of Credit is to be denominated
in a currency other than Dollars; (D) such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; or (E) a default of any Committed Investor’s obligations to fund
hereunder exists, unless such Letter of Credit Issuer has entered into
satisfactory arrangements, including the delivery of Cash Collateral, with the
SPV or such Committed Investor to eliminate such Letter of Credit Issuer’s
actual or potential risk with respect to such Committed Investor arising from
either the Letter of Credit then proposed to be issued or that Letter of Credit
and all other Letter of Credit Liability as to which such Letter of Credit
Issuer has actual or potential risk with respect to such defaulted Committed
Investor, as such Letter of Credit Issuer may elect in its sole discretion.

(iv) No Letter of Credit Issuer shall be under any obligation to amend any
Letter of Credit if: (A) such Letter of Credit Issuer would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof; or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

38



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the SPV delivered to the applicable Letter of Credit Issuer (with
a copy to the Agent) in the form of a Request for Credit Extension. Such Request
for Credit Extension must be received by a Letter of Credit Issuer and the Agent
not later than 5:00 p.m. at least three (3) Business Days prior to the proposed
issuance date or date of amendment, as the case may be, of any Letter of Credit
(or such later date and time as the Agent and such Letter of Credit Issuer may
agree in a particular instance in their sole discretion, and such date, the “L/C
Issuance Date”). In the case of a request for an initial issuance of a Letter of
Credit, such Request for Credit Extension shall specify in form and detail
satisfactory to the applicable Letter of Credit Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such Letter of Credit Issuer may reasonably require. In the
case of a request for an amendment of any outstanding Letter of Credit, the
related Request for Credit Extension shall specify in form and detail
satisfactory to the applicable Letter of Credit Issuer: (1) the Letter of Credit
to be amended; (2) the proposed date of amendment thereof (which shall be a
Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the applicable Letter of Credit Issuer may reasonably require.
Additionally, the SPV shall furnish to the applicable Letter of Credit Issuer
and the Agent such other documents and information pertaining to such requested
Letter of Credit issuance or amendment, including any Issuer Documents, as such
Letter of Credit Issuer or the Agent may reasonably require.

(ii) Promptly after receipt of any Request for Credit Extension relating to a
Letter of Credit, the applicable Letter of Credit Issuer will confirm with the
Agent (by telephone or in writing) that the Agent has received a copy of such
Request for Credit Extension from the SPV and, if not, such Letter of Credit
Issuer will provide the Agent with a copy thereof. The Agent shall then promptly
notify each Managing Agent (which in turn shall promptly notify each Investor in
its Investor Group) of the Request for Credit Extension and the terms thereof.
Unless a Letter of Credit Issuer has received written notice from any Investor,
any Managing Agent, the Agent or the SPV, at least one (1) Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article V shall not then be
satisfied or that one or more conditions of clause (ii) or clause (iii) of
Section 2.17(a) are applicable, then, subject to the terms and conditions
hereof, such Letter of Credit Issuer shall, on the requested date, issue a
Letter of Credit for the account of the SPV or enter into the applicable
amendment, as the case may be, in each case in accordance with such Letter of
Credit Issuer’s usual and customary business practices.

 

39



--------------------------------------------------------------------------------

(iii) If the SPV so requests in any applicable Request for Credit Extension, a
Letter of Credit Issuer may, in its sole and absolute discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Letter of Credit Issuer to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a Business Day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by a Letter of Credit Issuer, the SPV shall
not be required to make a specific request to such Letter of Credit Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Investors shall be deemed to have authorized (but may not require) such Letter
of Credit Issuer to permit the extension of such Letter of Credit at any time to
an expiry date not later than twelve (12) months after the Commitment
Termination Date; provided that no Letter of Credit Issuer shall permit any such
extension if: (A) such Letter of Credit Issuer has determined that it would not
be permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.17(a) or otherwise); (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is five Business Days before the Non-Extension Notice Date: (1) from
the Agent that the Majority Investors have elected not to permit such extension;
or (2) from the Agent, any Committed Investor or the SPV that one or more of the
applicable conditions specified in Section 5.1 or 5.2 is not then satisfied, and
in each such case directing such Letter of Credit Issuer not to permit such
extension; or (C) the Termination Date has occurred on or prior to the
Non-Extension Notice Date.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, a Letter of Credit Issuer will also deliver to the SPV and the Agent a
true and complete copy of such Letter of Credit or amendment. The Agent shall
promptly forward such copy to the Managing Agents.

(v) Whenever a Letter of Credit Issuer issues a Letter of Credit, each Committed
Investor shall, automatically and without further action of any kind upon the
L/C Issuance Date, be deemed to have irrevocably (i) agreed to acquire a
participation interest therein in an amount equal to such Committed Investor’s
pro rata share of its Investor Group Percentage of the Letter of Credit
Liability attributable to such Letter of Credit and (ii) committed to make an
Investment hereunder equal to its pro rata share of its Investor Group
Percentage of the applicable reimbursement amount in the event that such Letter
of Credit is subsequently drawn and such drawn amount shall not have been
reimbursed by the SPV upon such draw or an Investment with respect to such
unreimbursed draw is not made by such Committed Investor’s related Conduit
Investor. In the event that any Letter of Credit expires or is surrendered to
the applicable Letter of Credit Issuer without being drawn (in whole or in part)
then the foregoing commitment to

 

40



--------------------------------------------------------------------------------

make Investments with respect to draws under such Letter of Credit shall expire
with respect to such Letter of Credit and the Letter of Credit Liability shall
automatically reduce by the amount of the Letter of Credit which is no longer
outstanding. Each Committed Investor shall share in all rights and obligations
resulting therefrom, in accordance with such participation interest, including:
(i) the right to receive from the Agent its share of any reimbursement of the
amount of each draft drawn under each Letter of Credit, including any interest
payable with respect thereto; and (ii) the obligation to reimburse the Agent in
the form of an Investment to the SPV hereunder upon receipt of notice of any
payment by the applicable Letter of Credit Issuer.

(c) Drawings and Reimbursements; Funding of Participation.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Letter of Credit Issuer
shall notify the SPV and the Agent thereof. Not later than 1:00 p.m. on the date
of any payment by a Letter of Credit Issuer under a Letter of Credit (each such
date, an “Honor Date”), the SPV shall reimburse such Letter of Credit Issuer
through the Agent in an amount equal to the amount of such drawing. If the SPV
fails to so reimburse such Letter of Credit Issuer by such time, the Agent shall
promptly notify each Managing Agent of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Managing Agent’s Investor Group’s Investor Group Percentage thereof. Each such
notice by the Agent shall be treated as an Investment Request by the SPV. In
such event, the SPV shall be deemed to have requested an Investment to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.3, but
subject to the amount of the unutilized portion of the Available Commitment and
the conditions set forth in Section 5.2 (other than the delivery of an
Investment Request). Any notice given by a Letter of Credit Issuer or the Agent
pursuant to this Section 2.17(c)(i) may be given by telephone if promptly
confirmed in writing; provided that the lack of such a prompt confirmation shall
not affect the conclusiveness or binding effect of such notice.

(ii) If a Letter of Credit Issuer so notifies a Managing Agent prior to
1:00 p.m. on any Business Day, such Managing Agent’s related Investor Group
shall make available to the Agent, for the account of such Letter of Credit
Issuer, its Investor Group Percentage of the Unreimbursed Amount by 4:30 p.m. on
such Business Day (or a subsequent day specified by the Agent) in immediately
available funds. If a Letter of Credit Issuer so notifies a Managing Agent after
1:00 p.m. on any Business Day, such Managing Agent’s related Investor Group
shall make available to the Agent for the account of such Letter of Credit
Issuer its Investor Group Percentage of the Unreimbursed Amount by 1:00 p.m. on
the next Business Day (or a subsequent day specified by the Agent) in
immediately available funds. If any amounts have been deposited into a
segregated interest-bearing cash collateral account for the purpose of cash
collateralizing the Letter of Credit Liability, the Letter of Credit Issuers
shall use such funds to satisfy any drawings under their respective Letters of
Credit prior to notifying the Managing Agents of the need for an Investment with
respect thereto. Investors may conclusively rely on the relevant Letter of
Credit Issuer as to the amount due the Agent by reason of any draft of a Letter
of Credit or due such Letter of Credit Issuer under any Letter of Credit
Application.

 

41



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by an
Investment because the conditions set forth in Section 5.2 cannot be satisfied
or for any other reason, the SPV shall be deemed to have incurred from
applicable Letter of Credit Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Investor Group’s payment to the Agent for the
account of the applicable Letter of Credit Issuer pursuant to Section 2.17(c)(i)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Borrowing from the applicable Investors in such
Investor Group in satisfaction of its participation obligation under this
Section 2.17.

(iv) Until each applicable Investor in each Investor Group funds its Investment
or L/C Borrowing pursuant to this Section 2.17(c) to reimburse each Letter of
Credit Issuer for any amount drawn under any Letter of Credit issued by it,
interest in respect of such Investor Group’s Investor Group Percentage of such
amount shall be solely for the account of such Letter of Credit Issuer.

(v) Each Committed Investor’s obligation to make Investments or L/C Borrowings
to reimburse the Letter of Credit Issuers for amounts drawn under Letters of
Credit, as contemplated by this Section 2.17(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including: (A) any
set-off, counterclaim, recoupment, defense or other right which such Investor
may have against any Letter of Credit Issuer, the SPV, or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Termination Event
or a Potential Termination Event; or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Committed Investor’s obligation to make Investments pursuant to this Section
2.17(c) is subject to the conditions set forth in Section 5.2 (other than
delivery of an Investment Request). No such making of an L/C Borrowing shall
relieve or otherwise impair the obligations of the SPV to reimburse each Letter
of Credit Issuer for the amount of any payment made by such Letter of Credit
Issuer under any Letter of Credit, together with interest as provided herein.

(vi) If any Committed Investor fails to make available to the Agent for the
account of the applicable Letter of Credit Issuer any amount required to be paid
by such Investor pursuant to the foregoing provisions of this Section 2.17(c) by
the time specified in Section 2.17(c)(ii), such Letter of Credit Issuer shall be
entitled to recover from such Committed Investor (acting through the Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Letter of Credit Issuer at a rate per annum equal to the Federal Funds
Rate from time to time in effect. A certificate of such Letter of Credit Issuer
submitted to any Committed Investor (through the Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

42



--------------------------------------------------------------------------------

(d) Repayment of Participations. At any time after a Letter of Credit Issuer has
made a payment under any Letter of Credit and has received from any Investor
such Investor’s L/C Borrowing in respect of such payment in accordance with
Section 2.17(c), if the Agent receives for the account of such Letter of Credit
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the SPV or otherwise, including proceeds of cash
collateral applied thereto by the Agent), the Agent will distribute to such
Investor its pro rata share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Investor’s
L/C Borrowing was outstanding) in the same funds as those received by the Agent.

(e) Obligations Absolute. The obligations of the SPV to reimburse a Letter of
Credit Issuer for each drawing under each Letter of Credit issued by it and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Transaction Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the SPV may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the Letter of Credit Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such Letter of Credit Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such Letter of
Credit Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the SPV.

The SPV shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the SPV’s instructions or other irregularity, the SPV will
promptly, and in all events within two (2)

 

43



--------------------------------------------------------------------------------

Business Days, notify the applicable Letter of Credit Issuer. The SPV shall be
conclusively deemed to have waived any such claim against such Letter of Credit
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of Letter of Credit Issuer. Each Investor and the SPV agree that, in
paying any drawing under a Letter of Credit, no Letter of Credit Issuer shall
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Letter of Credit Issuers, any Agent-Related Person or any of the respective
correspondents, participants or assignees of any Letter of Credit Issuer shall
be liable to any Investor for: (i) any action taken or omitted in connection
herewith at the request or with the approval of the Investors or the Managing
Agents, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or related Request for Credit Extension. The SPV hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided that this assumption is not intended
to, and shall not, preclude the SPV’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the Letter of Credit Issuers, any Agent-Related Person, or
any of the respective correspondents, participants or assignees of any Letter of
Credit Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.17(e); provided that anything in such
clauses to the contrary notwithstanding, the SPV may have a claim against a
Letter of Credit Issuer, and such Letter of Credit Issuer may be liable to the
SPV, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by SPV which SPV proves were caused
by such Letter of Credit Issuer’s willful misconduct or gross negligence or such
Letter of Credit Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Letter of
Credit Issuers may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no Letter of Credit Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral.

(i) Upon the request of the Agent: (A) if a Letter of Credit Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing; or (B) if, as of the Termination Date, any
Letter of Credit for any reason remains outstanding and partially or wholly
undrawn, the SPV shall promptly (but in any event within one (1) Business Day)
Cash Collateralize the then-outstanding amount of the Letter of Credit Liability
(determined as of the date of such L/C Borrowing or the Termination Date, as the
case may be) plus all related fees to accrue through the stated expiration dates
thereof (such fees to accrue, as reasonably estimated by the LC Bank, the “L/C
Fee Expectation”).

 

44



--------------------------------------------------------------------------------

(ii) In addition, if the Agent notifies the SPV at any time that the outstanding
amount of the Letter of Credit Liability at such time exceeds the Letter of
Credit Sublimit then in effect, then the SPV shall Cash Collateralize the Letter
of Credit Liability in an amount equal to the amount by which the outstanding
amount of the Letter of Credit Liability exceeds the Letter of Credit Sublimit,
promptly upon receipt of such notice (but in no event later than two (2)
Business Days thereafter), with proceeds from an Investment hereunder, up to the
Available Commitment at such time. The SPV hereby grants to the Agent, for the
benefit of the Letter of Credit Issuers and the other Secured Parties, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, interest bearing deposit accounts at the Agent (provided that: (x) any
interest accrued on any such deposit account shall be payable to the SPV only
upon the full and final payment of the Asset Interest; and (y) upon the
continuance of a Termination Event, any such interest accrued to the date
thereof shall be applied to reduce the Net Investment). All Cash Collateral
provided by the SPV hereunder shall be made with funds other than Collections
(except for amounts returned to the SPV pursuant to Section 2.12(c)(vi)).

(iii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.17(g), Section 3.4(d) or Section
11.8(b) in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific Letter of Credit Liability, obligations to fund
participations therein (including, as to Cash Collateral provided by a Committed
Investor that has defaulted on its obligations to fund such a participation, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein. In the event the aggregate Cash Collateral amounts
on deposit exceed the Letter of Credit Liability, such excess amount shall be
distributed pursuant to Section 2.12.

(h) Letter of Credit Fees. Letter of Credit Fees shall be due and payable by the
SPV in accordance with Sections 2.5(b) and 2.12 of this Agreement.

(i) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

(j) Applicability of ISP98. Unless otherwise expressly agreed by the SPV and any
Letter of Credit Issuer (solely with respect to Letters of Credit issued by it),
when a Letter of Credit is issued the rules of the ISP shall apply to each
Letter of Credit.

 

45



--------------------------------------------------------------------------------

ARTICLE III

ADDITIONAL COMMITTED INVESTOR PROVISIONS

SECTION 3.1 Assignment to Committed Investors.

(a) Assignment Amounts. With respect to any Investor Group with a Conduit
Investor, at any time on or prior to the Commitment Termination Date for the
applicable Conduit Investor, if the related Administrator on behalf of such
Conduit Investor in such Investor Group so elects, by written notice to the
Agent, the SPV hereby irrevocably requests and directs that such Conduit
Investor assign, and such Conduit Investor does hereby assign effective on the
Assignment Date referred to below all or such portions as may be elected by the
Conduit Investor of its interest in the Net Investment and the Asset Interest at
such time to the Committed Investors in its Investor Group pursuant to this
Section 3.1 and the SPV hereby agrees to pay the amounts described in Section
3.1(b); provided that unless such assignment is an assignment of all of such
Conduit Investor’s interest in the Net Investment and the Asset Interest in
whole on or after such Conduit Investment Termination Date, no such assignment
shall take place pursuant to this Section 3.1 if a Termination Event described
in Section 8.1(g) shall then exist; and provided further that no such assignment
shall take place pursuant to this Section 3.1 at a time when an Event of
Bankruptcy with respect to such Conduit Investor exists. No further
documentation or action on the part of such Conduit Investor or the SPV shall be
required to exercise the rights set forth in the immediately preceding sentence,
other than the giving of the notice by the related Administrator on behalf of
such Conduit Investor referred to in such sentence and the delivery by the
related Administrator of a copy of such notice to each Committed Investor in its
Investor Group (the date of the receipt by such Administrator of any such notice
being the “Assignment Date”). Each related Committed Investor hereby agrees,
unconditionally and irrevocably and under all circumstances, without setoff,
counterclaim or defense of any kind, to pay the full amount of its Assignment
Amount on such Assignment Date to the applicable Conduit Investor in immediately
available funds to an account designated by the related Administrator. Upon
payment of its Assignment Amount, each related Committed Investor shall acquire
an interest in the Asset Interest and the Net Investment equal to its pro rata
share (based on the outstanding portions of the Net Investment funded by it) of
the assigned portion of the Net Investment. Upon any assignment in whole by a
Conduit Investor to the Committed Investors in its Investor Group on or after
the Conduit Investment Termination Date as contemplated hereunder, such Conduit
Investor shall cease to make any additional Investments or Reinvestments
hereunder. At all times prior to the Conduit Investment Termination Date,
nothing herein shall prevent the Conduit Investor from making a subsequent
Investment or Reinvestment hereunder, in its sole discretion, following any
assignment pursuant to this Section 3.1 or from making more than one assignment
pursuant to this Section 3.1.

(b) Additional Assignment Amount; Increase in Net Investment. As additional
consideration for the interests assigned to the Committed Investors, the
Committed Investors in the applicable Investor Group (in accordance with their
Pro Rata Shares) shall pay to the applicable Administrator, for the account of
the applicable Uncommitted Investor, in connection with any assignment by such
Uncommitted Investor to the Committed Investors in its Investor Group pursuant
to this Section 3.1, an aggregate amount equal to all Yield to accrue through
the end of the current Rate Period to the extent attributable to the portion of
the Net Investment so assigned to the Committed Investors (which Yield shall be
determined for such purpose using the CP Rate most recently determined by the
applicable Administrator) (as determined immediately prior to giving effect to
such assignment), plus all other Aggregate Unpaids then owing to such
Uncommitted Investor (other than the Net Investment and other than any Yield not
described above) related to the portion of the Net Investment so assigned to the
Committed Investors in its Investor Group. The amount of the “Net Investment”
hereunder held by the Committed Investors shall be increased by an amount equal
to the additional amount so paid by the Committed Investors.

 

46



--------------------------------------------------------------------------------

(c) Administration of Agreement after Assignment from Conduit Investor to
Committed Investors following the Conduit Investment Termination Date. After any
assignment in whole by a Conduit Investor to the Committed Investors in its
Investor Group pursuant to this Section 3.1 at any time on or after the related
Conduit Investment Termination Date (and the payment of all amounts owing to the
Conduit Investor in connection therewith), all rights of the applicable
Administrator set forth herein shall be given to the Managing Agent on behalf of
the applicable Committed Investors instead of the Administrator.

(d) Payments to Agent’s Account. After any assignment in whole by a Conduit
Investor to the Committed Investors in its Investor Group pursuant to this
Section 3.1 at any time on or after the related Conduit Investment Termination
Date, all payments to be made hereunder by the SPV or the Master Servicer to
such Conduit Investor shall be made to the applicable Managing Agent’s account
as such account shall have been notified to the SPV and the Master Servicer.

(e) Recovery of Net Investment. In the event that the aggregate of the
Assignment Amounts paid by the Committed Investors pursuant to this Section 3.1
on any Assignment Date occurring on or after the Conduit Investment Termination
Date is less than the Net Investment of the Conduit Investor on such Assignment
Date, then to the extent Collections thereafter received by its Managing Agent
hereunder in respect of the Net Investment exceed the aggregate of the
unrecovered Assignment Amounts and Net Investment funded by such Committed
Investors, such excess shall be remitted by such Managing Agent to the Conduit
Investor (or to the applicable Administrator on its behalf) for the account of
the Conduit Investor.

SECTION 3.2 Downgrade of Committed Investor.

(a) Downgrades Generally. If at any time on or prior to the Commitment
Termination Date for a Conduit Investor, the short term debt rating of any
Committed Investor in such Conduit Investor’s Investor Group shall be “A-2” or
“P-2” from S&P or Moody’s, respectively, with negative credit implications, such
Committed Investor, upon request of its Managing Agent, shall, within thirty
(30) days of such request, assign its rights and obligations hereunder to
another financial institution (which institution’s short term debt shall be
rated at least “A-2” or “P-2” from S&P or Moody’s, respectively, and which shall
not be so rated with negative credit implications and which is acceptable to the
Conduit Investor and its Managing Agent). If the short-term debt rating of a
Committed Investor shall be “A-3” or “P-3”, or lower, from S&P or Moody’s,
respectively (or such rating shall have been withdrawn by S&P or Moody’s), such
Committed Investor, upon request of its Managing Agent, shall, within five (5)
Business Days of such request, assign its rights and obligations hereunder to
another financial institution (which institution’s short term debt shall be
rated at least “A-2” or “P-2”, from S&P or Moody’s, respectively, and which
shall not be so rated with negative credit implications and which is acceptable
to the applicable Conduit Investor and its Managing Agent). In either such case,
if any such Committed Investor shall not have assigned its rights and
obligations under this Agreement within the applicable time period described
above (in either such case, the “Required Downgrade Assignment Period”), its
Managing Agent on behalf of the applicable Conduit

 

47



--------------------------------------------------------------------------------

Investor shall have the right to require such Committed Investor to pay upon one
(1) Business Days’ notice at any time after the Required Downgrade Assignment
Period (and each such Committed Investor hereby agrees in such event to pay
within such time) to such Managing Agent an amount equal to such Committed
Investor’s unused Commitment (a “Downgrade Draw”) for deposit by such Managing
Agent into an account, in the name of such Managing Agent (a “Downgrade
Collateral Account”), which shall be in satisfaction of such Committed
Investor’s obligations to make Investments and L/C Borrowings and to pay its
Assignment Amount upon an assignment from a Conduit Investor in accordance with
Section 3.1; provided that if, during the Required Downgrade Assignment Period,
such Committed Investor delivers a written notice to such Managing Agent of its
intent to deliver a direct pay irrevocable letter of credit pursuant to this
proviso in lieu of the payment required to fund the Downgrade Draw, then such
Committed Investor will not be required to fund such Downgrade Draw. If any
Committed Investor gives its Managing Agent such notice, then such Committed
Investor shall, within one (1) Business Day after the Required Downgrade
Assignment Period, deliver to such Managing Agent a direct pay irrevocable
letter of credit in favor of such Managing Agent in an amount equal to the
unused portion of such Committed Investor’s Commitment, which letter of credit
shall be issued through an United States office of a bank or other financial
institution (i) whose short-term debt ratings by S&P and Moody’s are at least
equal to the ratings assigned by such statistical rating organization to the
Commercial Paper of its related Conduit Investor and (ii) that is acceptable to
the applicable Conduit Investor and its Managing Agent. Such letter of credit
shall provide that the Managing Agent may draw thereon for payment of any
Investment, L/C Borrowing or Assignment Amount payable by such Committed
Investor which is not paid hereunder when required, shall expire no earlier than
the related Commitment Termination Date and shall otherwise be in form and
substance acceptable to the Managing Agent.

(b) Application of Funds in Downgrade Collateral Account. If any Committed
Investor shall be required pursuant to Section 3.2(a) to fund a Downgrade Draw,
then its Managing Agent shall apply the monies in the Downgrade Collateral
Account applicable to such Committed Investor’s share of Investments and L/C
Borrowings required to be made by the Committed Investors and to any Assignment
Amount payable by such Committed Investor pursuant to Section 3.1 at the times,
in the manner and subject to the conditions precedent set forth in this
Agreement. The deposit of monies in such Downgrade Collateral Account by any
Committed Investor shall not constitute an Investment, L/C Borrowing or the
payment of any Assignment Amount (and such Committed Investor shall not be
entitled to interest on such monies except as provided below in this Section
3.2(b), unless and until (and then only to the extent that) such monies are used
to fund Investments and L/C Borrowings or to pay any Assignment Amount. The
amount on deposit in such Downgrade Collateral Account shall be invested by the
applicable Managing Agent in Eligible Investments and such Eligible Investments
shall be selected by the applicable Managing Agent in its sole discretion. The
Agent shall remit to such Committed Investor, on the last Business Day of each
month, the income actually received thereon. Unless required to be released as
provided below in this subsection, Collections received by the Agent in respect
of such Committed Investor’s portion of the Net Investment shall be deposited in
the Downgrade Collateral Account for such Committed Investor. Amounts on deposit
in such Downgrade Collateral Account shall be released to such Committed
Investor (or the stated amount of the letter of credit delivered by such
Committed Investor pursuant to subsection (a) above may be reduced) within one
(1) Business Day after each Settlement Date following the Termination Date to
the extent that, after giving effect to the

 

48



--------------------------------------------------------------------------------

distributions made and received by the Investors on such Settlement Date, the
amount on deposit in such Downgrade Collateral Account would exceed such
Committed Investor’s pro rata share (determined as of the day prior to the
Termination Date) of the sum of all Portions of Investment then funded by the
applicable Conduit Investor, plus the Interest Component. All amounts remaining
in such Downgrade Collateral Account shall be released to such Committed
Investor no later than the Business Day immediately following the earliest of
(i) the effective date of any replacement of such Committed Investor or removal
of such Committed Investor as a party to this Agreement, (ii) the date on which
such Committed Investor shall furnish its Managing Agent with confirmation that
such Committed Investor shall have short-term debt ratings of at least “A-2” or
“P-2” from S&P and Moody’s, respectively, without negative credit implications,
and (iii) the Commitment Termination Date (or if earlier, the Commitment
Termination Date in effect prior to any renewal pursuant to Section 3.3 to which
such Committed Investor does not consent. Nothing in this Section 3.2 shall
affect or diminish in any way any such downgraded Committed Investor’s
Commitment to the SPV or the applicable Conduit Investor or such downgraded
Committed Investor’s other obligations and liabilities hereunder and under the
other Transaction Documents.

(c) Program Support Agreement Downgrade Provisions. Notwithstanding the other
provisions of this Section 3.2, a Committed Investor shall not be required to
make a Downgrade Draw (or provide for the issuance of a letter of credit in lieu
thereof) pursuant to Section 3.2(a) at a time when such Committed Investor has a
downgrade collateral account (or letter of credit in lieu thereof) established
pursuant to the Program Support Agreement relating to the transactions
contemplated by this Agreement to which it is a party in an amount at least
equal to its unused Commitment, and its Managing Agent may apply monies in such
downgrade collateral account in the manner described in Section 3.2(b) as if
such downgrade collateral account were a Downgrade Collateral Account.

SECTION 3.3 Non-Renewing Committed Investors. If at any time the SPV requests
that the Committed Investors renew their Commitments hereunder and some but less
than all the Committed Investors consent to such renewal within thirty (30) days
of the SPV’s request, the SPV may arrange for an assignment, and such
non-consenting Committed Investors shall agree to assign, to one or more
financial institutions acceptable to the related Conduit Investor and the SPV of
all the rights and obligations hereunder of each such non-consenting Committed
Investor in accordance with Section 11.8. Any such assignment shall become
effective on the then-current Commitment Termination Date. Each Committed
Investor which does not so consent to any renewal shall cooperate fully with the
SPV in effectuating any such assignment. If none or less than all the
Commitments of the non-renewing Committed Investors are so assigned as provided
above, then the Commitment Termination Date shall not be renewed.

SECTION 3.4 Replacement of Investor Group. Notwithstanding any other provision
of the Transaction Documents and so long as no Termination Event exists and is
continuing, if any Committed Investor and its Affiliates ceases to be a party to
the Parent Credit Agreement as a lender thereunder and fails to consent to the
Financial Covenants, the SPV may, at its sole expense, upon written notice to
the Managing Agent for such Committed Investor and the Agent, (i) remove such
Committed Investor and its Investor Group as a party hereto or (ii) require such
Committed Investor and its Investor Group to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8(b)),

 

49



--------------------------------------------------------------------------------

all of its interests, rights and obligations under this Agreement and the
related Transaction Documents to a new or existing Committed Investor who agrees
to assume such obligations, provided that:

(a) the Managing Agent for such Committed Investor shall, on behalf of its
Investor Group, have received payment of an amount equal to the Aggregate
Unpaids due and payable to its Investor Group hereunder and under the other
Transaction Documents from the SPV in the case of a removal pursuant to clause
(i) above or from the assignee and the SPV, as applicable, in the case of an
assignment pursuant to clause (ii) above;

(b) in the case of an assignment pursuant to clause (ii) above, such assignment
does not conflict with applicable law;

(c) a Committed Investor and its Investor Group shall not be required to be
removed from this Agreement or make any such assignment or delegation if, prior
thereto, as a result of a waiver or consent by such Committed Investor or
otherwise, the circumstances entitling the SPV to require such removal or such
assignment and delegation cease to apply;

(d) in the case of a removal pursuant to clause (i) above, the Maximum
Commitment shall (x) be reduced by the corresponding amount of such Committed
Investor’s Commitment and (y) if applicable, concurrently increased up to the
amount of the removed Committed Investor’s Commitment by the Commitment of any
existing Committed Investor that has, in its sole discretion, consented to
increase its Commitment or new Committed Investor that has joined this Agreement
by execution of a separate joinder agreement hereto, subject to the consent of
the Managing Agents (in their sole discretion); provided that, such consent
shall not be required if the SPV (with funds other than Collections (except for
amounts returned to the SPV pursuant to Section 2.12(c)(vi)) has fully Cash
Collateralized the Fronting Exposure with respect to such new Committed Investor
and agrees that it will continue to do so in connection with each future Letter
of Credit issuance hereunder; provided further that in no event shall the
Maximum Commitment be reduced such that the Net Investment will exceed the
Available Commitment; and

(e) such removal or assignment shall be made upon not less than ten (10)
Business Days’ notice delivered by the SPV to the Managing Agent for such
Committed Investor and the Agent. Any Investor required to assign pursuant to
this Section 3.4 shall have no duty to procure an assignee.

The foregoing removal or assignment will be effective on the date specified in
the notice delivered by the SPV to the applicable Managing Agent and the Agent,
subject to the satisfaction of the conditions thereto set forth in this Section
3.4.

 

50



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Representations and Warranties of the SPV and the Initial Master
Servicer. Each of the SPV and the initial Master Servicer represents and
warrants to the Agent, each Managing Agent, the Administrators, the Investors
and the other Secured Parties, as to itself only, that, on the Closing Date, on
each Investment Date, on each L/C Issuance Date and on each date of
Reinvestment:

(a) Corporate Existence and Power. It (i) is validly existing and in good
standing under the laws of its jurisdiction of formation, (ii) with respect to
the SPV, was duly organized, (iii) has all corporate or limited liability
company power and all licenses, authorizations, consents and approvals of all
Official Bodies required to carry on its business in each jurisdiction in which
its business is now and proposed to be conducted (except where the failure to
have any such licenses, authorizations, consents and approvals would not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect) and (iv) is duly qualified to do business and is in good
standing in every other jurisdiction in which the nature of its business
requires it to be so qualified, except where the failure to be so qualified or
in good standing would not reasonably be expected to have a Material Adverse
Effect.

(b) Authorization; No Contravention. The execution, delivery and performance by
it of this Agreement and the other Transaction Documents to which it is a party
(i) are within its corporate or limited liability company powers, (ii) have been
duly authorized by all necessary corporate or limited liability company action,
(iii) require no action by or in respect of, or filing with, any Official Body
or official thereof (except as contemplated by this Agreement, all of which have
been (or as of the Closing Date will have been) duly made and in full force and
effect), other than any such action or approval as may be required pursuant to
the laws of any Official Body outside of the United States in connection with
any Foreign Receivable, (iv) do not contravene or constitute a default under
(A) its organizational documents, (B) any Law applicable to it, (C) any
provision of any indenture, agreement or other instrument evidencing material
Indebtedness to which it is a party or by which any of its property may be bound
or (D) any order, writ, judgment, award, injunction, decree or other instrument
binding on or affecting it or its property except, with respect to clauses (B),
(C) and (D) above, to the extent the contravention or default under such Law,
contractual restriction, order, writ, judgment, award, injunction, decree or
other instrument would not reasonably be expected to have a Material Adverse
Effect, or (v) result in the creation or imposition of any Adverse Claim upon or
with respect to its property (except as contemplated hereby).

(c) Binding Effect. Each of this Agreement and the other Transaction Documents
to which it is a party has been duly executed and delivered and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally (whether at law or
equity).

(d) Perfection. In the case of the SPV, the representations and warranties set
forth on Schedule 4.1(d) hereto are true and correct.

(e) Accuracy of Information. None of the written information (including e-mail)
heretofore, contemporaneously or hereafter furnished by the SPV, the Master
Servicer, any Originator or any of their respective agents or advisors to any
Investor, any Managing Agent or the Agent for purposes of or in connection with
any Transaction Document or any transaction contemplated hereby or thereby
contains or will contain any statement which is untrue or misleading in any
material respect on the date as of which such information is provided, dated or

 

51



--------------------------------------------------------------------------------

certified, and no such item of information contains or will contain any untrue
statement of material fact or omits or will omit to state a material fact
necessary in order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading, as the case may be;
provided that any such information delivered subsequent to any other written
information and on the same subject matter shall, solely to the extent each such
item of information is delivered to the same addressee, supersede such earlier
delivered information unless the SPV, the applicable Originator or the Master
Servicer shall expressly state otherwise in writing. No written information
(including e-mail) (subject to the proviso of the preceding sentence) contained
in any report or certificate delivered pursuant to this Agreement or any other
Transaction Document shall omit to state any material fact necessary to make the
statements contained therein not misleading on the date as of which such
information is dated or certified. With respect to any projections, budgets and
other forward looking financial information, it is understood and agreed that
(i) any forward-looking information furnished by the SPV, any Originator or the
Master Servicer is subject to inherent uncertainties and contingencies, which
may be beyond the control of such Person, (ii) no assurance is given by the SPV,
any Originator or the Master Servicer that the results or forecast in any such
forward-looking information will be realized and (iii) the actual results may
differ from the forecast results set forth in such forward-looking information
and such differences may be material. Furthermore, no representation or warranty
is made with respect to information of a general economic or general industry
nature. Notwithstanding anything in the forgoing paragraph, it is understood and
agreed that this Section 4.1(e) shall not apply to any matters addressed by
Section 4.1(k).

(f) Tax Status. It has (i) timely filed all United States federal tax returns
and all other material tax returns required to be filed by it and (ii) paid or
made adequate provision for the payment of all taxes, assessments and other
material governmental charges, other than (A) those taxes, assessments, or
charges that are being contested in good faith through appropriate proceedings
and for which adequate reserves in accordance with GAAP have been provided or
(B) those taxes, assessments and other governmental charges, the non-payment of
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(g) Action, Suits. It is not in violation of any order of any Official Body that
would, individually or in the aggregate with all such other violations,
reasonably be expected to have a Material Adverse Effect. Except as set forth in
Schedule 4.1(g), there are no actions, suits, litigation or proceedings pending
or, to its knowledge, threatened in writing against or affecting it or any of
its Affiliates or their respective properties, in or before any Official Body,
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(h) Use of Proceeds. In the case of the SPV, no proceeds of any Investment or
Reinvestment will be used by it (i) to acquire any security in any transaction
which is subject to Section 13 or 14 of the Securities Exchange Act of 1934,
(ii) to acquire any equity security of a class which is registered pursuant to
Section 12 of such act or (iii) for any other purpose that violates applicable
Law, including Regulation U of the Federal Reserve Board.

 

52



--------------------------------------------------------------------------------

(i) Principal Place of Business; Chief Executive Office; Location of
Records. Its principal place of business, chief executive office and the offices
where it keeps all its Records, are located at the address(es) described on
Schedule 4.1(i) or such other locations notified to each Managing Agent in
accordance with Section 7.7 in jurisdictions where all action required by
Section 7.7 has been taken and completed.

(j) Subsidiaries; Tradenames, Etc. In the case of the SPV, as of the Closing
Date: (i) it has no Subsidiaries; and (ii) it has not, within the last five (5)
years, operated under any tradename other than its legal name, and, within the
last five (5) years, it has not changed its name, merged with or into or
consolidated with any other Person or been the subject of any proceeding under
the Bankruptcy Code. Schedule 4.1(j) lists the correct Federal Employer
Identification Number of the SPV.

(k) Nature of Receivables. Each Receivable (i) represented by it to be an
Eligible Receivable in any Master Servicer Report or (ii) included in the
calculation of the Net Pool Balance in such Master Servicer Report or any
Request for Credit Extension in fact satisfies at the time of such calculation
the definition of “Eligible Receivable” set forth herein. On the date of the
applicable initial Investment therein by the Investors hereunder, it has no
knowledge of any fact (including any defaults by the Obligor thereunder on any
other Receivable) that would cause it or should have caused it to expect any
payments on such Eligible Receivable not to be paid in full when due.

(l) Coverage Requirement. In the case of the SPV, the sum of the Net Investment
plus the Required Reserves does not exceed the Net Pool Balance.

(m) Credit and Collection Policy. It has at all times complied in all material
respects with the Credit and Collection Policy with regard to each Eligible
Receivable.

(n) Material Adverse Effect. Since the Closing Date there has been no Material
Adverse Effect (for the avoidance of doubt, it is understood and agreed that
this representation will not be made on the Closing Date).

(o) No Termination Event or Potential Termination Event. In the case of the SPV,
no event has occurred and is continuing and no condition exists which
constitutes a Termination Event or a Potential Termination Event.

(p) Not an Investment Company or Holding Company; SPV is Not a Covered Fund. It
is not, and is not controlled by, an “investment company” within the meaning of
the Investment Company Act of 1940, or is exempt from all provisions of such
act. In the case of the SPV, it is not a “covered fund” under Section 13 of the
U.S. Bank Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder (the “Volcker Rule”). In determining that it is not a
“covered fund” under the Volcker Rule, the SPV relies on the exemption from the
definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act of 1940 (and may also rely on other exemptions under the
Investment Company Act of 1940) and does not rely solely on the exemption from
the definition of “investment company” set forth in Section 3(c)(1) and/or
3(c)(7) of the Investment Company Act of 1940.

 

53



--------------------------------------------------------------------------------

(q) ERISA. No steps have been taken by any Person to terminate any Pension Plan
the assets of which are not sufficient to satisfy all of its benefit liabilities
(as determined under Title IV of ERISA), no contribution failure has occurred or
is expected to occur with respect to any Pension Plan sufficient to give rise to
a lien under Section 302(f) of ERISA, and each Pension Plan has been
administered in all material respects in compliance with its terms and
applicable provision of ERISA and the Code.

(r) Blocked Accounts. The names and addresses of all the Blocked Account Banks,
together with the account numbers of the Blocked Accounts at such Blocked
Account Banks, are specified in Schedule 4.1(r) (or at such other Blocked
Account Banks and/or with such other Blocked Accounts as have been notified in
writing to each Managing Agent and for which Blocked Account Agreements have
been executed in accordance with Section 7.3 and delivered to the Master
Servicer and the Agent). All Blocked Accounts are subject to Blocked Account
Agreements. All Obligors (other than Obligors of Foreign Currency Receivables)
have been instructed to make payment to a Blocked Account; provided that if cash
or cash proceeds other than Collections on Receivables are deposited into a
Blocked Account, including any errant payments, payments on Retained Receivables
or payments on Non-Originator Receivables (“Excluded Amounts”), such Excluded
Amounts shall not constitute Related Security, and the Agent shall have no
right, title or interest in any such Excluded Amounts.

(s) Bulk Sales. In the case of the SPV, no transaction contemplated hereby or by
the First Tier Agreement requires compliance with any bulk sales act or similar
law.

(t) Transfers Under First Tier Agreement. In the case of the SPV, each
Receivable has been purchased or otherwise acquired by it from the applicable
Originator pursuant to, and in accordance with, the terms of the First Tier
Agreement.

(u) Preference; Voidability. The SPV represents and warrants that each
remittance of Collections by or on behalf of the SPV to the Investors (or to the
Managing Agent on behalf of each Investor) under this Agreement will have been
(i) in payment of an obligation incurred by the SPV in the ordinary course of
business or financial affairs of the SPV and (ii) made in the ordinary course of
business or financial affairs of the SPV.

(v) Compliance with Applicable Laws; Licenses, etc. (i) Each of the SPV and
Master Servicer is in compliance with the requirements of all applicable laws,
rules, regulations, and orders of all Official Bodies (including the Federal
Consumer Credit Protection Act, as amended, Regulation Z of the Board of
Governors of the Federal Reserve System, as amended, laws, rules and regulations
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy and all
other consumer laws, rules and regulations applicable to the Receivables),
except to the extent any non-compliance, individually or in the aggregate, would
not be reasonably likely to have a Material Adverse Effect; provided that no
representation or warranty is made with respect to the laws, rules, regulations,
and orders of Official Bodies outside of the United States with respect to
Foreign Receivables.

(ii) the SPV has not failed to obtain any licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its properties or to
the conduct

 

54



--------------------------------------------------------------------------------

of its business (including any registration requirements or other actions as may
be necessary in any applicable jurisdiction in connection with the ownership of
the Contracts or the Receivables and other related assets), except to the extent
any violation or failure to obtain would not be reasonably likely to have a
Material Adverse Effect.

(w) Nonconsolidation. The SPV is operated in such a manner that the separate
corporate existence of the SPV, on the one hand, and the Master Servicer and
each Originator or any Affiliate thereof, on the other, would not be disregarded
in the event of the bankruptcy or insolvency of the Master Servicer, such
Originator or any Affiliate thereof and, without limiting the generality of the
foregoing:

(i) the SPV is a limited purpose entity whose activities are restricted in its
organizational documents to activities related to purchasing or otherwise
acquiring receivables (including the Receivables) and related assets and rights
and conducting any related or incidental business or activities it deems
necessary or appropriate to carry out its primary purpose, including entering
into the Transaction Documents;

(ii) (a) the SPV has not engaged, and does not presently engage, in any activity
other than those activities expressly permitted hereunder and under the other
Transaction Documents, except with the prior written consent of each Managing
Agent in its sole discretion, and (b) the SPV has not entered into any agreement
other than this Agreement, the other Transaction Documents to which it is a
party, an administration agreement with Valvoline and a services agreement with
its independent manager, 1 and with the prior written consent of the Agent, any
other agreement necessary to carry out more effectively the provisions and
purposes hereof or thereof;

(iii) (A) the SPV maintains its own deposit account or accounts, separate from
those of any of its Affiliates, with commercial banking institutions, (B) the
funds of the SPV are not and have not been diverted to any other Person or for
other than the corporate use of the SPV and (C) except as may be expressly
permitted by this Agreement, the funds of the SPV are not and have not been
commingled with those of any of its Affiliates;

(iv) to the extent that the SPV contracts or does business with vendors or
service providers where the goods and services provided are partially for the
benefit of any other Person, the costs incurred in so doing are fairly allocated
to or among the SPV and such entities for whose benefit the goods and services
are provided, and each of the SPV and each such entity bears its fair share of
such costs; and all material transactions between the SPV and any of its
Affiliates shall be on an arm’s-length basis;

(v) the SPV maintains a principal executive and administrative office through
which its business is conducted and a telephone number and stationery through
which all business correspondence and communication are conducted, in each case
separate from those of any Originator and its Affiliates;

 

1  Squire to advise on appointment of independent manager and status of
administration agreement.

 

55



--------------------------------------------------------------------------------

(vi) the SPV conducts its affairs strictly in accordance with its organizational
documents and observes all necessary, appropriate and customary limited
liability company formalities, including (A) holding all regular and special
directors’/managers’ meetings appropriate to authorize all limited liability
company action, (B) keeping separate and accurate minutes of such meetings, (C)
passing all resolutions or consents necessary to authorize actions taken or to
be taken, and (D) maintaining accurate and separate books, records and accounts,
including intercompany transaction accounts;

(vii) all decisions with respect to its business and daily operations are
independently made by the SPV (although the officer making any particular
decision may also be an employee, officer or director of an Affiliate of the
SPV) and are not dictated by any Affiliate of the SPV (it being understood that
the Master Servicer, which is an Affiliate of the SPV, will undertake and
perform all of the operations, functions and obligations of it set forth herein
and it may appoint Sub-Servicers, which may be Affiliates of the SPV, to perform
certain of such operations, functions and obligations);

(viii) the SPV acts solely in its own name and through its own authorized
officers and agents, and no Affiliate of the SPV shall be appointed to act as
its agent, except as expressly contemplated by this Agreement;

(ix) no Affiliate of the SPV advances funds to the SPV, other than as is
otherwise provided herein or in the other Transaction Documents, and no
Affiliate of the SPV otherwise supplies funds to, or guaranties debts of, the
SPV; provided that an Affiliate of the SPV may provide funds to the SPV in
connection with the capitalization of the SPV;

(x) other than organizational expenses and as expressly provided herein, the SPV
pays all expenses, Indebtedness and other obligations incurred by it;

(xi) the SPV does not guarantee, and is not otherwise liable, with respect to
any obligation of any of its Affiliates; provided that a portion of its purchase
price for the Receivables and Affected Assets may take the form of the
arrangement of Letters of Credit hereunder for the benefit of one or more
Originators;

(xii) any financial reports required of the SPV comply with GAAP and are issued
separately from, but may be consolidated with, any reports prepared for any of
its Affiliates;

(xiii) at all times the SPV is adequately capitalized to engage in the
transactions contemplated in its organizational documents;

(xiv) the financial statements and books and records of the SPV and the
Originators reflect the separate limited liability company existence of the SPV;

(xv) the SPV does not act as agent for any of the Originators or any Affiliate
thereof, but instead presents itself to the public as an entity separate from
each such Person and independently engaged in the business of purchasing and
financing Receivables;

 

56



--------------------------------------------------------------------------------

(xvi) the SPV maintains a three-person board of managers, including at least one
independent manager, who has never been, and shall at no time be an equity
owner, director, officer, employee or associate, or any relative of the
foregoing, of any Originator or any Affiliate thereof (other than the SPV and
any other bankruptcy-remote special purpose entity formed for the sole purpose
of securitizing, or facilitating the securitization of, financial assets of any
Originator or any Affiliate thereof), all as provided in its organizational
documents, and is otherwise reasonably acceptable to the Agent;

(xvii) the organizational documents of the SPV require the affirmative vote of
the independent manager before a voluntary petition under Section 301 of the
Bankruptcy Code may be filed by the SPV; and

(xviii) the SPV complies in all material respects with (and causes to be true
and correct in all material respects) each of the facts and assumptions relating
to it contained in the opinion(s) of Squire Sanders (US) LLP, delivered pursuant
to Section 5.1(m).

(x) Other Debt. Except as provided herein, the SPV has not created, incurred,
assumed or suffered to exist any Indebtedness whether current or funded, or any
other expense, fee, obligation or liability other than (i) Indebtedness of the
SPV representing fees, expenses and indemnities arising hereunder or under the
First Tier Agreement for the purchase price of the Receivables and other
Affected Assets under the First Tier Agreement, (ii) Indebtedness to one or more
Originators for the Deferred Purchase Price and (iii) other outstanding
Indebtedness, expenses, fees or obligations incurred in the ordinary course of
its business each in an amount that does not exceed $13,000; provided that all
reasonable legal and accounting expenses and fees incurred in connection with
this Agreement shall be permitted.

(y) Representations and Warranties in other Related Documents. In the case of
the SPV, each of the representations and warranties made by it contained in the
Transaction Documents (other than this Agreement) is true, complete and correct
in all material respects (except any representation or warranty qualified by
materiality or by reference to a material adverse effect, which is true,
complete and correct in all respects) and it hereby makes each such
representation and warranty to, and for the benefit of, the Agent, each Managing
Agent, the Administrators, the Investors and the other Secured Parties as if the
same were set forth in full herein.

(z) No Master Servicer Default. In the case of the Master Servicer, no event has
occurred and is continuing and no condition exists which constitutes or may
reasonably be expected to constitute a Master Servicer Default.

(aa) Transaction Information. Except as permitted in accordance with Section
6.2(l) or, following the Closing Date, as may be required by Law, (i) neither
the SPV nor the Master Servicer have contracted with any NRSRO to provide a
rating in connection with this Receivables Facility, other than as disclosed in
writing to each Managing Agent, (ii) the intent of the parties hereto in all
respects is that none of this Agreement, the related Transaction Documents, or
any other document or agreement (whether written or oral) constitute a contract
or direction of any sort by any Conduit Investor or Managing Agent for the SPV
or the Master

 

57



--------------------------------------------------------------------------------

Servicer to provide any Transaction Information to any NRSRO, (iii) no Conduit
Investor, Managing Agent or other Person has contracted with or directed the SPV
or the Master Servicer to provide Transaction Information to any NRSRO for any
purpose, including for purposes of monitoring the ratings of its related
Commercial Paper, and (iv) neither the SPV nor the Master Servicer have
delivered, in writing or verbally, any substantive communications with respect
to Transaction Information with any NRSRO which to its knowledge was
communicated in relation to the ratings of any Conduit Investor’s Commercial
Paper.

(bb) Anti-Terrorism Laws. Neither it nor any of its directors, officers,
employees, agents or Affiliates (i) is an “enemy” or an “ally of the enemy”
within the meaning of Section 2 of the Trading with the Enemy Act of the United
States (50 U.S.C. App. §§ 1 et seq.), (ii) is in violation of (A) any of the
laws, regulations and executive orders administered by the U.S. Department of
Treasury’s Office of Foreign Assets Control, including the International
Emergency Economic Powers Act (50 U.S.C. §§ 1701-1705), the Trading with the
Enemy Act (50 U.S.C. App. §§ 1-44), and the Office of Foreign Assets Control,
Department of the Treasury regulations (31 C.F.R. Parts 500 et seq.), or (B) the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(collectively, the “Anti-Terrorism Laws”) or (iii) is a Sanctioned Person. No
part of the proceeds of any Investment will be unlawfully used directly or, to
its knowledge, indirectly (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country, or (iii) in any other manner that
will result in any violation by it or, to the its knowledge, by any other Person
of any Anti-Terrorism Laws or any Anti-Corruption Laws.

(cc) Anti-Corruption Laws and Sanctions. It has implemented and will maintain in
effect and enforce policies and procedures designed in good faith and in a
commercially reasonable manner to promote and achieve compliance, by it, the
Originators and their respective Subsidiaries and their directors, officers,
employees and agents with applicable Anti-Corruption Laws and Sanctions.

(dd) Linked Accounts. There are no “Linked Accounts” (as defined in the Blocked
Account Agreement with Bank of America, N.A.) with respect to any Blocked
Account maintained at Bank of America, N.A.

ARTICLE V

CONDITIONS PRECEDENT

SECTION 5.1 Conditions Precedent to Closing. The occurrence of the Closing Date
and the effectiveness of the Commitments hereunder shall be subject to the
conditions precedent that (i) the SPV or the Originators shall have paid in full
(A) all amounts required to be paid by each of them on or prior to the Closing
Date pursuant to the Fee Letters and (B) the fees and expenses described in
clause (i) of Section 9.4(a) and invoiced prior to the Closing Date, and (ii)
each Managing Agent shall have received, for itself and each of the Investors in
its Investor Group, each of the documents and other deliverables listed on the
“Closing Checklist” attached as Schedule 5.1 hereto, each in form and substance
satisfactory to each Managing Agent; provided, that, delivery of the Blocked
Account Agreements shall not be a condition precedent to closing and such
Agreements may be delivered pursuant to Section 11.14 hereof.

 

58



--------------------------------------------------------------------------------

SECTION 5.2 Conditions Precedent to All Investments, Reinvestments and Letters
of Credit. Each Investment hereunder (including the initial Investment), each
Reinvestment hereunder and the obligation of each Letter of Credit Issuer to
issue Letters of Credit hereunder shall be subject to the conditions precedent
that (i) the Closing Date shall have occurred, and (ii) on the date of such
Investment, Reinvestment or the issuance of such Letter of Credit, as the case
may be, the following statements shall be true (and the SPV by accepting the
amount of such Investment or Reinvestment or the delivery of such Letter of
Credit shall be deemed to have certified that):

(a) The representations and warranties contained in Section 4.1 are true,
complete and correct in all material respects (except those representations and
warranties qualified by materiality or by reference to a material adverse
effect, which shall be true, complete and correct in all respects) on and as of
such day as though made on and as of such day and shall be deemed to have been
made on such day (unless such representations or warranties specifically refer
to a previous day, in which case, they shall be true, complete and correct in
all material respects (or, with respect to such representations or warranties as
are qualified by materiality or by reference to a material adverse effect, true,
complete and correct in all respects) on and as of such previous day); provided
that no such representation, warranty, or certification hereunder shall be
deemed to be incorrect or violated to the extent any affected Receivable is
subject to a Deemed Collection and all required amounts with respect to which
have been deposited into a Blocked Account.

(b) In the case of an Investment or an L/C Credit Extension, each Managing Agent
shall have received a Request for Credit Extension, appropriately completed,
within the time period required by Section 2.3 or 2.17, as applicable.

(c) In the case of an Investment or an L/C Credit Extension, the Agent and each
Managing Agent shall have received a Master Servicer Report dated no more than
30 days prior to the proposed Investment Date or the proposed L/C Issuance Date,
as applicable, which report, or a supplement thereto, shall include a
calculation to reflect that the sum of the Net Investment and the Required
Reserves will not exceed the Net Pool Balance after giving effect to such
Investment or L/C Credit Extension, as applicable, and all information set forth
therein shall be true, complete and correct in all material respects.

(d) The Termination Date has not occurred.

(e) In the case of an Investment, the amount of such Investment will not exceed
the amount available therefor under Section 2.2 and, after giving effect
thereto, the sum of the Net Investment and the Required Reserves will not exceed
the Net Pool Balance.

(f) In the case of any L/C Credit Extension, after giving effect to such L/C
Credit Extension, each of the requirements set forth in Section 2.17(a) shall be
satisfied and the sum of the Net Investment and the Required Reserves will not
exceed the Net Pool Balance.

 

59



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

SECTION 6.1 Affirmative Covenants of the SPV and Master Servicer. At all times
from the date hereof to the Final Payout Date, unless the Majority Investors
shall otherwise consent in writing:

(a) Reporting Requirements. The SPV shall furnish to the Agent (with a copy to
each Managing Agent):

(i) Annual Reporting. First, within ninety (90) days after the close of Parent’s
fiscal year commencing with the fiscal year ending September 30, 2017, audited
financial statements, prepared by a nationally-recognized accounting firm in
accordance with GAAP on a consolidated basis for Parent and its consolidated
Subsidiaries, in each case, including consolidated and consolidating balance
sheets as of the end of such period, and related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows,
accompanied by an unqualified audit report and opinion of independent certified
public accountants of nationally recognized standing reasonably acceptable to
the Agent and each Managing Agent, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or similar qualification or exception or any
qualification or exception as to the scope of such audit, and such financial
statements shall be certified by the chief executive officer, chief financial
officer, treasurer or controller of Parent to the effect that such consolidating
statements are fairly stated in all material respects when considered in
relation to the consolidated statements of Parent and its consolidated
Subsidiaries and second, not later than December 31st of each calendar year, a
report to the effect that Protiviti Inc. or any other audit firm reasonably
acceptable to the Agent has applied certain agreed-upon procedures (which
procedures shall be satisfactory to the Managing Agents and substantially in the
form of those attached hereto as Schedule 6.1(a)), to certain documents and
records relating to the Receivables under any Transaction Document, compared the
information contained in the Master Servicer Reports delivered during the period
covered by such report with such documents and records and that no matters came
to the attention of such audit firm that caused them to believe that such
servicing was not conducted in compliance with this Article VI, except for such
exceptions as such audit firm shall believe to be immaterial and such other
exceptions as shall be set forth in such statement. Within ninety (90) days
after the close of the SPV’s fiscal year, for the SPV, an unaudited consolidated
and consolidating balance sheet of the SPV as at the end of such fiscal year,
and the related unaudited consolidated and consolidating statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal year
and for the SPV’s fiscal year then ended, setting forth in comparative form the
figures for the previous fiscal year, all in reasonable detail, such
consolidated statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of Parent (or a comparable person on
behalf of the SPV) as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the SPV in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes and such consolidating

 

60



--------------------------------------------------------------------------------

statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Parent (or a comparable person on behalf of
the SPV) to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the SPV.

(ii) Quarterly Reporting. Within forty-five (45) days after the close of the
first three quarterly periods of each of the SPV’s and Parent’s fiscal years
(commencing with the fiscal quarter ending December 31, 2016), for (A) the SPV
and (B) for Parent and its consolidated Subsidiaries, in each case, an unaudited
consolidated and consolidating balance sheet of the SPV and Parent (together
with its consolidated Subsidiaries) as at the end of such fiscal quarter, and
the related unaudited consolidated and consolidating statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
quarter and for the portion of each of the SPV’s and Parent’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Parent (and a comparable person on behalf of
the SPV) as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the SPV and Parent (together with its
Subsidiaries) in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of Parent (and a comparable person on behalf of the SPV) to the
effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the SPV and
Parent (together with its Subsidiaries).

(iii) Compliance Certificate. Not later than five (5) Business Days after the
delivery of the financial statements referred to clauses (i) and (ii)
immediately above, a compliance certificate signed by the SPV’s and Parent’s, as
applicable, chief financial officer certifying (in such person’s corporate
capacity and not individually), stating that (A) the attached financial
statements have been prepared in accordance with GAAP and accurately reflect the
financial condition of the SPV or Parent and their respective consolidated
Subsidiaries, as applicable (which in the case of quarterly financial statements
shall be subject to normal year-end audit adjustments), (B) to the best of such
Person’s knowledge, no Termination Event or Potential Termination Event is
continuing, or if any Termination Event or Potential Termination Event is
continuing, stating the nature and status thereof and showing the computation
of, and showing compliance with, each of the financial triggers set forth in
Sections 7.5(e) and (f) and Sections 8.1(h), (i) and (j), and (C) each of the
representations and warranties made by the SPV and Parent, as applicable, in
Article IV of this Agreement are true and correct in all material respects
(except any representation or warranty qualified by materiality or by reference
to a material adverse effect, which is true and correct in all respects).

(iv) Equityholders Statements and Reports. Promptly upon the furnishing thereof
to the equityholders of the SPV, copies of all financial statements, reports and
proxy statements so furnished.

 

61



--------------------------------------------------------------------------------

(v) SEC Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports and all
special shareholder reports and proxy statements, if any, which any Originator
or any Subsidiary thereof files with the U.S. Securities and Exchange
Commission; provided that, so long as such reports are publicly available on the
SEC’s EDGAR website or any successor thereto, physical delivery of such
documents shall not be required.

(vi) Notice of Termination Events or Potential Termination Events; Etc. (A) As
soon as possible and in any event within five (5) Business Days after it obtains
knowledge of the occurrence of each Termination Event or Potential Termination
Event, a statement of its chief financial officer or chief accounting officer
setting forth details of such Termination Event or Potential Termination Event
and the action which it proposes to take with respect thereto, which information
shall be updated promptly from time to time upon the request of the Agent; (B)
promptly after it obtains knowledge thereof, notice of any litigation,
investigation or proceeding that may exist at any time between it and any
Person, as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected to
have a Material Adverse Effect or any litigation or proceeding relating to any
Transaction Document; and (C) promptly after knowledge of the occurrence
thereof, notice of a Material Adverse Effect.

(vii) Change in Credit and Collection Policy. At least ten (10) Business Days
prior to the date any material change in or amendment to the Credit and
Collection Policy is made, a copy of the Credit and Collection Policy then in
effect indicating such change or amendment.

(viii) Credit and Collection Policy. Within ninety (90) days after the close of
each of the Originator’s and the SPV’s fiscal years, a complete copy of the
Credit and Collection Policy then in effect, if requested by any Managing Agent
in writing.

(ix) ERISA. Promptly after the filing, giving or receiving thereof, copies of
all reports and notices with respect to any Reportable Event pertaining to any
Pension Plan and copies of any notice by any Person of its intent to terminate
any Pension Plan, and promptly upon the occurrence thereof, written notice of
any contribution failure with respect to any Pension Plan sufficient to give
rise to a lien under Section 302(f) of ERISA.

(x) Change in Accountants or Accounting Policy. Promptly after the occurrence
thereof, notice of any change in the accountants or accounting policy of the SPV
or any of the Originators.

(xi) Other Information. Such other financial information as the Agent, any
Managing Agent or the Administrators may from time to time reasonably request
with respect to any Originator, the SPV or the Master Servicer.

(b) Conduct of Business; Ownership. Each of the SPV and the Master Servicer
shall carry on and conduct its business in substantially the same manner and in
substantially the same

 

62



--------------------------------------------------------------------------------

fields of enterprise (and, in the case of the Master Servicer, reasonable
extensions of existing fields of enterprise) as it is presently conducted and do
all things necessary to remain duly organized, validly existing and in good
standing in its jurisdiction of formation and maintain all requisite authority
to conduct its business in each jurisdiction in which its business is conducted,
except to the extent the failure to be so duly organized, in good standing or to
maintain authority would not reasonably be expected to have a Material Adverse
Effect. The SPV shall at all times be a wholly-owned Subsidiary of the
Originators.

(c) Compliance with Laws, Etc. Each of the SPV and the Master Servicer shall
comply with all Laws to which it or its respective properties may be subject and
preserve and maintain its corporate or limited liability company existence,
rights, franchises, qualifications and privileges, except to the extent any
non-compliance would not reasonably be expected to have a Material Adverse
Effect.

(d) Furnishing of Information and Inspection of Records. Each of the SPV and the
Master Servicer shall furnish to each Managing Agent from time to time such
information with respect to the Affected Assets as such Managing Agent may
reasonably request, including listings identifying the Obligor and the Unpaid
Balance for each Receivable. Each of the SPV and the Master Servicer shall, at
any time and from time to time during regular business hours upon reasonable
notice, as requested by a Managing Agent, permit such Managing Agent, or its
agents or representatives, (i) to examine and make copies of and take abstracts
from all books, records and documents (including computer tapes and disks)
relating to the Receivables or other Affected Assets, including the related
Contracts and (ii) to visit the offices and properties of the SPV, each
Originator or the Master Servicer, as applicable, for the purpose of examining
such materials described in clause (i), and to discuss matters relating to the
Affected Assets or the SPV’s, each Originator’s or the Master Servicer’s
performance hereunder, under the Contracts and under the other Transaction
Documents to which such Person is a party with any of the officers, directors,
employees or independent public accountants of the SPV, each Originator or the
Master Servicer, as applicable, having knowledge of such matters; provided that
unless a Termination Event or Potential Termination Event shall have occurred
and be continuing, the SPV and the Master Servicer shall not be required to
reimburse the expenses of more than one (1) such visit in the aggregate among
the SPV and the Master Servicer per calendar year. Each Managing Agent shall
give the SPV or the Master Servicer, as applicable, the opportunity to
participate in any discussions with the SPV’s, the Master Servicer’s or any
Originator’s independent public accountants.

(e) Keeping of Records and Books of Account. Each of the SPV and the Master
Servicer shall maintain and implement administrative and operating procedures
(including an ability to recreate records evidencing Receivables and related
Contracts in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, computer tapes, disks, records and other
information, reasonably necessary or advisable for the collection of all
Receivables (including records adequate to permit the daily identification of
each new Receivable and all Collections of and adjustments to each existing
Receivable). Each of the SPV and the Master Servicer shall give the Agent and
each Managing Agent prompt notice of any material change in its administrative
and operating procedures referred to in the previous sentence.

 

63



--------------------------------------------------------------------------------

(f) Performance and Compliance with Receivables, Contracts and Credit and
Collection Policy. Each of the SPV and the Master Servicer shall, (i) at its own
expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables in accordance with the Credit and Collection Policy;
and (ii) timely and fully comply in all material respects with the Credit and
Collection Policy in regard to each Eligible Receivable and the related
Contract.

(g) Notice of Agent’s Interest. In the event that the SPV shall sell or
otherwise transfer any interest in accounts receivable or any other financial
assets (other than as contemplated by the Transaction Documents), any computer
tapes or files or other documents or instruments provided by the Master Servicer
in connection with any such sale or transfer shall disclose the SPV’s ownership
of the Receivables and the Agent’s interest therein.

(h) Collections. The SPV, the Originators and the Master Servicer have
instructed, or shall instruct, all Obligors (other than Obligors of Foreign
Currency Receivables) to cause all Collections to be deposited directly to a
Blocked Account or to post office boxes to which only Blocked Account Banks have
access and shall instruct the Blocked Account Banks to cause all items and
amounts relating to such Collections received in such post office boxes to be
removed and deposited into a Blocked Account on a daily basis.

(i) Collections Received. The SPV, each Originator and the Master Servicer shall
hold in trust, and deposit, promptly, but in any event not later than two (2)
Business Days following its receipt thereof, to a Blocked Account, all
Collections (other than Obligors of Foreign Currency Receivables) received by it
from time to time.

(j) Blocked Accounts. Each Blocked Account shall at all times be subject to a
Blocked Account Agreement.

(k) Sale Treatment. The SPV shall not (i) treat, the transactions contemplated
by the First Tier Agreement in any manner other than as a sale or contribution
(as applicable) of Receivables by the Originators to the SPV, except to the
extent that such transactions are not recognized on account of consolidated
financial reporting in accordance with GAAP or are disregarded for tax purposes
or (ii) treat (other than for tax and accounting purposes) the transactions
contemplated hereby in any manner other than as a sale of the Asset Interest by
the SPV to the Agent on behalf of the Investors. In addition, the SPV shall
disclose (in a footnote or otherwise) in all of its financial statements
(including any such financial statements consolidated with any other Person’s
financial statements) the existence and nature of the transaction contemplated
hereby and by the First Tier Agreement and the interest of the SPV (in the case
of an Originator’s financial statements) and the Agent, on behalf of the
Investors, in the Affected Assets.

(l) Separate Business; Nonconsolidation. The SPV shall not (i) engage in any
business not permitted by its organizational documents or (ii) conduct its
business or act in any other manner which is inconsistent with Section
4.1(w). In the event the SPV intends to appoint a new independent manager, the
SPV shall provide written notice to the Agent not less than ten (10) days prior
to the effective date of such appointment and shall certify that the designated
Person satisfies the criteria set forth in Section 4.1(w)(xvi). Any such
appointment of a new

 

64



--------------------------------------------------------------------------------

independent manager by the SPV shall require the written consent of each
Managing Agent in its sole discretion; provided that no such consent shall be
required if such new independent manager is an employee of Global Securitization
Services, LLC, AMACAR Group, LLC, LordSPV Corp. Corporation Service Company or,
in each case, any successor thereto.

(m) Corporate Documents. The SPV shall only amend, alter, change or repeal its
organizational documents with the prior written consent of each Managing Agent.

(n) Ownership Interest, Etc. The SPV shall, at its expense, take all action
necessary or desirable to establish and maintain a valid and enforceable
ownership or security interest in the Receivables (other than Foreign
Receivables), the Related Security and proceeds with respect thereto, and a
first priority perfected security interest in the Affected Assets, in each case
free and clear of any Adverse Claim, in favor of the Agent for the benefit of
the Secured Parties, including taking such action to perfect, protect or more
fully evidence the interest of the Agent, as any Managing Agent may request;
provided that to the extent the Obligor of such Receivable is an Official Body,
the SPV, the Master Servicer and the Originators shall not be required to comply
with any Assignment of Claims Acts.

(o) Enforcement of First Tier Agreement. The SPV, on its own behalf and, during
the continuation of a Termination Event or Potential Termination Event, on
behalf of the Agent, each Managing Agent and each Secured Party, shall promptly
enforce all covenants and obligations of the Originators contained in the First
Tier Agreement. During the continuation of a Termination Event or Potential
Termination Event, the SPV shall deliver consents, approvals, directions,
notices, waivers and take other actions under the First Tier Agreement as may be
directed by any Managing Agent.

(p) Perfection Covenants. The SPV shall comply with each of the covenants set
forth in the Schedule 4.1(d) which are incorporated herein by reference.

(q) Solvency of SPV. The fair value of the assets of the SPV, at a fair
valuation, will, at all times prior to the Final Payout Date, exceed its debts
and liabilities, subordinated, contingent or otherwise. The present fair
saleable value of the property of the SPV, at all times prior to the Final
Payout Date, will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and
matured. The SPV will, at all times prior to the Final Payout Date, be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured. The SPV will not, at any time
prior to the Final Payout Date, have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

(r) Good Title. In the case of the SPV, upon each Investment and Reinvestment,
the Agent shall acquire a valid and enforceable perfected first priority
ownership interest or a first priority perfected security interest in each
Eligible Receivable and all other Affected Assets that exist on the date of such
Investment or Reinvestment, with respect thereto, free and clear of any Adverse
Claim.

 

65



--------------------------------------------------------------------------------

SECTION 6.2 Negative Covenants of the SPV and Master Servicer. At all times from
the date hereof to the Final Payout Date, unless the Majority Investors shall
otherwise consent in writing:

(a) No Sales, Liens, Etc. (i) Except as otherwise provided herein and in the
First Tier Agreement, neither the SPV nor the Master Servicer shall sell, assign
(by operation of law or otherwise) or otherwise dispose of, or create or suffer
to exist any Adverse Claim upon (or the filing of any financing statement) or
with respect to (A) any of the Affected Assets, or (B) any proceeds of inventory
or goods, the sale of which may give rise to a Receivable, or assign any right
to receive income in respect thereof and (ii) the SPV shall not issue any
security to, or sell, transfer or otherwise dispose of any of its property or
other assets (including the property sold to it by an Originator under Section
2.1 of the First Tier Agreement) to, any Person other than an Affiliate (which
Affiliate is not a special purpose entity organized for the sole purpose of
issuing asset backed securities) or as otherwise expressly provided for in the
Transaction Documents; provided that nothing in the foregoing shall limit the
right of the Originators to receive a Deemed Collection in respect of, or to
repurchase, certain Receivables and Related Security in accordance with Sections
4.2(b) and 4.4 of the First Tier Agreement.

(b) No Extension or Amendment of Receivables. Except as otherwise permitted in
Section 7.2, neither the SPV nor the Master Servicer shall extend, amend or
otherwise modify the terms of any Receivable, or amend, modify or waive any term
or condition of any Contract related thereto.

(c) No Change in Business or Credit and Collection Policy. Neither the SPV nor
the Master Servicer shall make any change in the character of its business or in
the Credit and Collection Policy, which change would, in either case, impair the
collectability of any Eligible Receivable or reasonably be expected to have a
Material Adverse Effect.

(d) No Subsidiaries, Mergers, Etc. The SPV shall not consolidate or merge with
or into, or sell, lease or transfer all or substantially all of its assets to,
any other Person. The Master Servicer shall not consolidate or merge with or
into, or sell, lease or transfer all or substantially all of its assets to, any
other Person, unless (i) no Termination Event would be expected to occur as a
result of such transaction and (ii) if the surviving entity of such merger or
the lessee or acquirer of such assets is not already the Master Servicer, such
Person executes and delivers to the Agent and each Managing Agent an agreement
by which such Person assumes the obligations of the Master Servicer hereunder
and under the other Transaction Documents to which it is a party, or confirms
that such obligations remain enforceable against it, together with such
certificates and opinions of counsel as any Managing Agent may reasonably
request. The SPV shall not form or create any Subsidiary.

(e) Change in Payment Instructions to Obligors. None of the SPV, the Originators
or the Master Servicer shall add or terminate any bank as a Blocked Account Bank
or any account as a Blocked Account to or from those listed in Schedule 4.1(r)
or make any change in its instructions to Obligors (other than the Obligors of
Foreign Currency Receivables) regarding payments to be made to any Blocked
Account, unless (i) such instructions are to deposit such payments to another
existing Blocked Account, (ii) the Agent shall have received written notice of
such addition, termination or change at least thirty (30) days prior thereto and
the Agent shall

 

66



--------------------------------------------------------------------------------

have received a Blocked Account Agreement executed by each new Blocked Account
Bank or an existing Blocked Account Bank with respect to each new Blocked
Account, as applicable, or (iii) such change is required pursuant to Section
7.3(b).

(f) Deposits to Blocked Accounts. Neither the SPV nor the Master Servicer shall
deposit or otherwise credit, or cause or permit to be so deposited or credited,
any Excluded Amounts to a Blocked Account; provided that Excluded Amounts may be
deposited into the Blocked Accounts so long as the SPV and the Master Servicer
have used good faith efforts to avoid such a deposit and they are otherwise in
compliance with the terms of this Section 6.2(f). If payments on Non-Originator
Receivables or Retained Receivables are deposited into any Blocked Account or if
other Excluded Amounts are by accident or in error deposited into any Blocked
Account, the SPV will (or will cause the Master Servicer to) promptly (not to
exceed two (2) Business Days) (x) identify such Excluded Amounts for segregation
and removal from such Blocked Account and (y) remove such Excluded Amounts from
such Blocked Account. Other than as permitted in the forgoing two sentences, the
SPV will not, and will not permit the Master Servicer, any Originator or other
Person to, commingle Collections or other funds to which the Agent or any other
Secured Party is entitled with any Excluded Amounts. Promptly following the
Closing Date, the SPV will use its commercially reasonable efforts to, and will
cause the Master Servicer to use its commercially reasonable efforts to, notify
each obligor of Non-Originator Receivables to redirect its payments in respect
of such Non-Originator Receivables to one or more deposit accounts not
constituting Blocked Accounts.

(g) Linked Accounts. Neither the SPV nor the Master Servicer permit any “Linked
Account” (as defined in the Blocked Account Agreement with Bank of America,
N.A.) to exist with respect to any Blocked Account maintained at Bank of
America, N.A.

(h) Amendment to First Tier Agreement. The SPV shall not amend, modify, or
supplement the First Tier Agreement or waive any provision thereof, in each case
except with the prior written consent of the Majority Investors; nor shall the
SPV take, or permit any Originator to take, any other action under the First
Tier Agreement that would reasonably be expected to result in a material adverse
effect on the Agent, any Managing Agent or any Investor.

(i) Other Debt. Except as provided herein, the SPV shall not create, incur,
assume or suffer to exist any Indebtedness whether current or funded, or any
other expense, fee, obligation or liability other than (i) Indebtedness of the
SPV representing fees, expenses and indemnities arising hereunder or under the
First Tier Agreement for the purchase price of the Receivables and other
Affected Assets under the First Tier Agreement, (ii) the Deferred Purchase Price
payable in respect of the Receivables acquired pursuant to the First Tier
Agreement and (iii) other outstanding Indebtedness, expenses, fees or
obligations incurred in the ordinary course of its business each in an amount
that does not exceed $13,000; provided that all reasonable legal and accounting
expenses and fees incurred in connection with this Agreement shall be permitted.

(j) Payment to the Originators. The SPV shall not acquire any Receivable other
than through, under, and pursuant to the terms of the First Tier Agreement,
through the payment by the SPV either in cash, by increase of the capital
contribution of the Originators pursuant to the First Tier Agreement, by
increase in the Deferred Purchase Price or by the arrangement of Letters of
Credit hereunder that support the obligations of one or more Originators (or, if

 

67



--------------------------------------------------------------------------------

applicable and permitted by the terms hereof, extending the expiration date of
an existing Letter of Credit), in an amount equal to the unpaid purchase price
for such Receivable as required by the terms of the First Tier Agreement.

(k) Restricted Payments. The SPV shall not (A) purchase or redeem any equity
interest in the SPV, (B) prepay, purchase or redeem any Indebtedness, (C) lend
or advance any funds or (D) repay any loans or advances to, for or from any of
its Affiliates (the amounts described in clauses (A) through (D) being referred
to as “Restricted Payments”), except that the SPV may (1) make Restricted
Payments out of funds received pursuant to Section 2.2 and (2) may make other
Restricted Payments (including the payment of dividends or distributions, and
payments of the Deferred Purchase Price) if, after giving effect thereto, no
Termination Event or Potential Termination Event shall have occurred and be
continuing.

(l) Transaction Information. Unless requested by the Managing Agent for any
Investor Group or unless required by Law, neither the SPV nor the Master
Servicer shall provide Transaction Information to any NRSRO which to its
knowledge relates to an initial credit rating of, or undertaking credit rating
surveillance on, the Commercial Paper of such Managing Agent’s related Conduit
Investor.

SECTION 6.3 Affirmative Covenant of Parent; Deemed Financial Covenants. If, at
any time after the Closing Date and until the Final Payout Date, the Financial
Covenants are amended or are otherwise varied from the Parent Credit Agreement
in effect on the Closing Date, Valvoline LLC shall provide copies of such
changes or amendments to the Agent within three (3) Business Days following the
effective date of any such changes or amendments to the Agent and each Managing
Agent. So long as each Committed Investor (or its Affiliates) is a party to the
Parent Credit Agreement as a lender thereunder, this Agreement shall not contain
independent financial covenants (whether identical to those in the Parent Credit
Agreement or otherwise). If any Committed Investor (and its Affiliates) ceases
to be a party to the Parent Credit Agreement as a lender thereunder (including
due to termination or expiration of the Parent Credit Agreement without being
replaced by a successor credit agreement) and such Committed Investor does not
otherwise consent to the Financial Covenants, Deemed Financial Covenants shall
become effective. If requested by any Investor or the Agent, the Master
Servicer, the Originators and the SPV shall cooperate with the Investors to
amend the provisions of this Agreement to evidence the Deemed Financial
Covenants (a “Financial Covenant Amendment”); provided that in lieu of Deemed
Financial Covenants becoming effective, the SPV may instead exercise its rights
to remove or replace the applicable Committed Investor and its Investor Group
under Section 3.4. Neither the Agent nor any Investor shall require any fee to
provide a waiver of any breach of a Financial Covenant or to document a
Financial Covenant Amendment if such fee is in addition to the fees otherwise
payable to such party as a lender under the Parent Credit Agreement (it being
understood that the foregoing shall not apply to the reimbursement of the Agent
for reasonable legal expenses to the extent otherwise payable under Section 9.5
hereof).

 

68



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION AND COLLECTIONS

SECTION 7.1 Appointment of Master Servicer.

(a) The servicing, administering and collection of the Receivables shall be
conducted by the Person (the “Master Servicer”) so designated from time to time
as Master Servicer in accordance with this Section 7.1. Each of the SPV, the
Managing Agents and the Investors hereby appoints as its agent the Master
Servicer, from time to time designated pursuant to this Section, to enforce its
respective rights and interests in and under the Affected Assets. To the extent
permitted by applicable law, each of the SPV and the Originators (to the extent
not then acting as Master Servicer hereunder) hereby grants to any Master
Servicer appointed hereunder an irrevocable power of attorney to take any and
all steps in the SPV’s and/or such Originator’s name and on behalf of the SPV or
such Originator as necessary or desirable, in the reasonable determination of
the Master Servicer, to collect all amounts due under any and all Receivables,
including endorsing the SPV’s and/or such Originator’s name on checks and other
instruments representing Collections and enforcing such Receivables and the
related Contracts and to take all such other actions set forth in this Article
VII. Until the Agent gives notice to the existing Master Servicer (in accordance
with this Section 7.1) of the designation of a new Master Servicer, the existing
Master Servicer is hereby designated as, and hereby agrees to perform the duties
and obligations of, the Master Servicer pursuant to the terms hereof. At any
time following the occurrence and during the continuation of a Master Servicer
Default, the Agent may upon the direction of the Managing Agents representing
the Majority Investors, designate as Master Servicer any Person (including the
Agent) to succeed the initial Master Servicer or any successor Master Servicer,
on the condition in each case that any such Person so designated shall agree to
perform the duties and obligations of the Master Servicer pursuant to the terms
hereof.

(b) Upon the designation of a successor Master Servicer as set forth above, the
existing Master Servicer agrees that it will terminate its activities as Master
Servicer hereunder in a manner which the Agent determines will facilitate the
transition of the performance of such activities to the new Master Servicer, and
the existing Master Servicer shall cooperate with and assist such new Master
Servicer. Such cooperation shall include access to and transfer of records and
use by the new Master Servicer of all records, licenses, hardware or software
necessary or desirable to collect the Receivables and the Related Security.

(c) The existing Master Servicer acknowledges that the SPV, the Agent, each
Managing Agent and the Investors have relied on the existing Master Servicer’s
agreement to act as Master Servicer hereunder in making their decision to
execute and deliver this Agreement. Accordingly, the existing Master Servicer
agrees that it will not voluntarily resign as Master Servicer.

(d) The Master Servicer may delegate its duties and obligations hereunder to any
subservicer (each, a “Sub-Servicer”); provided that, in each such delegation,
(i) such Sub-Servicer shall agree in writing to perform the duties and
obligations of the Master Servicer pursuant to the terms hereof, (ii) the Master
Servicer shall remain primarily liable to the SPV, the Agent, the Managing
Agents and the Investors for the performance of the duties and obligations so
delegated, (iii) the SPV, the Originators and the Majority Investors shall
consent in writing to any material delegation of servicing duties different in
scope or nature than those delegations typically made by the Master Servicer as
of the Closing Date and (iv) the terms of any agreement with any Sub-Servicer
shall provide that the Agent may terminate such agreement upon the termination
of the Master Servicer hereunder by giving notice of its desire to terminate
such agreement to the Master Servicer (and the Master Servicer shall provide
appropriate notice to

 

69



--------------------------------------------------------------------------------

such Sub-Servicer). It is understood and agreed that the Master Servicer may
appoint one or more Originators as Sub-Servicers for the Receivables attributed
to them and the other Affected Assets related thereto.

SECTION 7.2 Duties of Master Servicer.

(a) The Master Servicer shall take or cause to be taken all reasonable action as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with this Agreement and all applicable Law, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy. The
Master Servicer shall set aside (and, if applicable, segregate) and hold in
trust for the accounts of the SPV, the Agent and each Managing Agent the amount
of the Collections to which each is entitled in accordance with Article II. So
long as no Termination Event shall have occurred and be continuing, the Master
Servicer may, in accordance with the Credit and Collection Policy, extend the
maturity or adjust the Unpaid Balance of any Receivable, including any Defaulted
Receivable, or amend, modify or waive any term or condition of any Contract
related thereto, in each case, as the Master Servicer may determine to be
appropriate to maximize Collections thereof; provided that (i) such extension,
adjustment or modification shall not alter the status of such Receivable as a
Defaulted Receivable or limit the rights of the SPV or any Secured Party under
this Agreement and (ii) if a Termination Event is continuing, then the Master
Servicer may make such extension, adjustment or modification only with the
approval of the Agent. The SPV shall deliver to the Master Servicer and the
Master Servicer shall hold in trust for the SPV and the Agent, on behalf of the
Investors, in accordance with their respective interests, all Records which
evidence or relate to any Affected Asset. Notwithstanding anything to the
contrary contained herein, at any time when a Termination Event is continuing,
the Agent shall have the right to direct the Master Servicer to commence or
settle any legal action to enforce collection of any Receivable or to foreclose
upon or repossess any Affected Asset. The Master Servicer shall not make the
Administrator, the Agent, any Managing Agent or any other Secured Party a party
to any litigation without the prior written consent of such Person. At any time
when a Termination Event exists and is continuing, the Agent may notify any
Obligor of its interest in the Receivables and the other Affected Assets.

(b) The Master Servicer shall, as soon as practicable following receipt thereof,
turn over to the SPV all collections from any Person of indebtedness of such
Person which are not on account of a Receivable. Notwithstanding anything to the
contrary contained in this Article VII, the Master Servicer, if not the SPV, an
Originator or any Affiliate of the SPV or an Originator, shall have no
obligation to collect, enforce or take any other action described in this
Article VII with respect to any indebtedness that is not included in the Asset
Interest other than to deliver to the SPV the Collections and documents with
respect to any such indebtedness as described above in this Section 7.2(b).

(c) Any payment by an Obligor in respect of any indebtedness owed by it to an
Originator shall, except as otherwise specified by such Obligor, required by
contract or law or clearly indicated by facts or circumstances (including by way
of example an equivalence of a payment and the amount of a particular invoice),
and unless otherwise instructed by the Agent, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other indebtedness of such Obligor.

 

70



--------------------------------------------------------------------------------

SECTION 7.3 Blocked Account Arrangements. On or prior to the Closing Date the
SPV shall enter into Blocked Account Agreements with all of the Blocked Account
Banks, and deliver original counterparts thereof to the Agent. The Agent may at
any time after the occurrence and during the continuation of a Termination Event
or Potential Termination Event give notice to each Blocked Account Bank that the
Agent is exercising its rights under the Blocked Account Agreements to do any or
all of the following: (i) to have the exclusive control of the Blocked Accounts
transferred to the Agent and to exercise exclusive dominion and control over the
funds deposited therein, (ii) to have the proceeds that are sent to the
respective Blocked Accounts be redirected pursuant to its instructions rather
than deposited in the applicable Blocked Account, and (iii) to take any or all
other actions permitted under the applicable Blocked Account Agreement; provided
that the Agent shall have no right, title or interest in any Excluded Amounts
deposited to the Blocked Accounts and shall cause such Excluded Amounts to be
transferred to the applicable Originator at its direction. The SPV hereby agrees
that if the Agent, at any time, takes any action set forth in the preceding
sentence, the Agent shall have exclusive control of the proceeds (including
Collections) of all Receivables (other than Foreign Currency Receivables) and
the SPV hereby further agrees to take any other action that the Agent may
reasonably request to transfer such control. Except as provided in Section 2.9,
any proceeds of Receivables (other than Obligors of Foreign Currency
Receivables) received by any of the Originators, the Master Servicer or the SPV
thereafter shall be sent promptly (but in any event within two (2) Business Days
of receipt) to a Blocked Account. The parties hereto hereby acknowledge that if
at any time the Agent takes control of any Blocked Account, the Agent shall
distribute or cause to be distributed such funds in accordance with
Section 7.2(b) and Article II (in each case as if such funds were held by the
Master Servicer thereunder).

SECTION 7.4 Enforcement Rights. (a) At any time following the occurrence and
during the continuation of a Termination Event or a Potential Termination Event:

(i) the Agent may direct the Obligors that payment of all amounts payable under
any Receivable be made directly to the Agent or its designee;

(ii) the SPV shall, at the Agent’s request and at the SPV’s expense, give notice
of the Agent’s, the SPV’s, and/or the Investors’ ownership of the Receivables
and (in the case of the Agent) interest in the Asset Interest to each Obligor
and direct that payments be made directly to the Agent or its designee, except
that if the SPV fails to so notify each obligor, the Agent may so notify the
Obligors; and

(iii) the SPV shall, at the Agent’s request, (A) assemble all of the Records and
shall make the same available to the Agent or its designee at a place selected
by the Agent or its designee, and (B) segregate all cash, checks and other
instruments received by it from time to time constituting Collections in a
manner acceptable to the Agent and shall, promptly upon receipt, remit all such
cash, checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the Agent or its designee.

 

71



--------------------------------------------------------------------------------

(b) Each of the SPV and the Originators hereby authorizes the Agent, and
irrevocably appoints the Agent as its attorney-in-fact with full power of
substitution and with full authority in the place and stead of the SPV or the
Originators, as applicable, which appointment is coupled with an interest, to
take any and all steps in the name of the SPV or the Originators, as applicable,
and on behalf of the SPV or the Originators, as applicable, necessary or
desirable, in the determination of the Agent, to collect any and all amounts or
portions thereof due under any and all Receivables or Related Security,
including endorsing the name of the applicable Originator on checks and other
instruments representing Collections and enforcing such Receivables, Related
Security and the related Contracts. Notwithstanding anything to the contrary
contained in this subsection (b), none of the powers conferred upon such
attorney-in-fact pursuant to the immediately preceding sentence shall subject
such attorney-in-fact to any liability if any action taken by it shall prove to
be inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever, in each case, other than actions
resulting from the gross negligence or willful misconduct of such
attorney-in-fact. The Agent hereby agrees only to use such power of attorney
following the occurrence and during the continuation of a Termination Event.

SECTION 7.5 Master Servicer Default. The occurrence of any one or more of the
following events shall constitute a “Master Servicer Default”:

(a) The Master Servicer (i) to the extent required hereunder on behalf of the
SPV, shall fail to pay when due, any accrued Yield or to make any reduction or
repayment of the Net Investment and such failure continues for one (1) Business
Day, (ii) shall fail to transfer Collections received by the Master Servicer to
a Blocked Account at such times required under the terms hereof and such failure
continues for two (2) Business Days, or (iii) shall default in the performance
of any payment (other than those covered by clauses (i) and (ii) above) or shall
fail to observe or perform in any material respect any term, covenant or
agreement under Section 2.8 and either such failure continues for ten (10) days
(or five (5) days solely in the case of a Weekly Master Servicer Report), or
(iv) shall fail to observe or perform in any material respect any term, covenant
or agreement on the Master Servicer’s part to be performed under Sections 6.1(b)
(conduct of business, ownership), 6.1(f) (performance and compliance with
receivables, contracts and credit and collection policy), 6.1(h) (obligor
payments), 6.1(i) (handling collections), 6.2(a) (no sales or liens), 6.2(c) (no
change in business or credit and collection policy), 6.2(d) (no subsidiaries,
mergers, etc.) or 6.2(e) (change in payment instructions to obligors) (any of
the preceding parenthetical phrases in this clause (iv) are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof), or (v) shall fail to observe or perform any other term,
covenant or agreement to be observed or performed by it under 2.9, 2.12 or 2.15,
or (vi) shall fail to observe or perform in any material respect any other term,
covenant or agreement hereunder or under any of the other Transaction Documents
to which such Person is a party or by which such Person is bound, and such
failure in the case of this clause (vi) shall remain unremedied for thirty (30)
days after the earlier to occur of (x) receipt of notice thereof from any
Managing Agent, any Investor or the Agent or (y) knowledge thereof by a
Responsible Officer; or

(b) any representation, warranty, certification or statement made by the Master
Servicer in this Agreement, in the First Tier Agreement or in any of the other
Transaction Documents or in any certificate or report delivered by it pursuant
to any of the foregoing shall

 

72



--------------------------------------------------------------------------------

prove to have been incorrect in any material respect (except any representation
or warranty qualified by materiality or by reference to a material adverse
effect, which shall prove to have been incorrect in any respect) when made or
confirmed and such circumstance shall remain uncured for thirty (30) days after
the earlier to occur of (i) receipt of notice thereof from any Managing Agent,
any Investor or the Agent or (ii) knowledge thereof by a Responsible Officer;
provided that no such representation, warranty, or certification hereunder shall
be deemed to be incorrect or violated to the extent any affected Receivable is
subject to a Deemed Collection and all required amounts with respect to such
Receivable have been deposited into a Blocked Account; or

(c) (i) failure of the Master Servicer (if the Master Servicer is not also an
Originator) to pay when due (subject to the delivery of any required notice, the
expiration of any permitted grace period or both) any amounts due under any
agreement to which the Master Servicer is a party and under which any
Indebtedness having an aggregate outstanding principal amount (including amounts
owing to all creditors under any combined or syndicated credit agreement) of
greater than $100,000,000 shall be outstanding; (ii) the default by the Master
Servicer (if the Master Servicer is not also an Originator) (subject to the
delivery of any required notice, the expiration of any permitted grace period or
both) in the performance of any term, provision or condition contained in any
agreement to which the Master Servicer is a party (other than breach of any
Financial Covenant) and under which any Indebtedness owing by the it greater
than $100,000,000 was created or is governed, regardless of whether such event
is an “event of default” or “default” under any such agreement, if the effect of
such default is to cause, or to permit the holder of such Indebtedness to cause,
such Indebtedness to become due and payable prior to its stated maturity; or
(iii) any Indebtedness owing by the Master Servicer (if the Master Servicer is
not also an Originator) greater than $100,000,000 shall be declared to be due
and payable or required to be prepaid (other than by a regularly scheduled
payment) prior to its stated maturity; or

(d) there is entered against the Master Servicer or any Material Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $100,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect;

(e) any Event of Bankruptcy shall occur with respect to the Master Servicer or
any of its Material Subsidiaries; or

(f) the Master Servicer breaches a Financial Covenant or a Deemed Financial
Covenant, as applicable; provided that, with respect to a breach of a Financial
Covenant, (i) so long as Parent is in good faith pursuing a waiver under the
Parent Credit Agreement, the breach of such Financial Covenant shall not
constitute a Master Servicer Default until thirty (30) days after Parent
receives notice or otherwise obtains knowledge of such breach (the “Financial

 

73



--------------------------------------------------------------------------------

Covenant Grace Period”) and (ii) to the extent any such breach of a Financial
Covenant is cured by Parent or waived by the lenders under the Parent Credit
Agreement within the Financial Covenant Grace Period, the related Master
Servicer Default hereunder shall also be deemed waived automatically but only so
long as such waiver is granted at a time when each Committed Investor (or its
Affiliates) is then also a party to the Parent Credit Agreement and a majority
of such Committed Investors (being those Committed Investors that hold
Commitments aggregating in excess of 50% of the Facility Limit as of such date)
have consented to such waiver under the Parent Credit Agreement (it being
understood that the vote of Affiliates of a Committed Investor party to the
Parent Credit Agreement shall be considered for purposes of determining
consent).

SECTION 7.6 Servicing Fee. The Master Servicer shall be paid a Servicing Fee in
accordance with 2.12 and subject to the priorities therein.

SECTION 7.7 Protection of Ownership Interest of the Investors. Each of the
Originators and the SPV agrees that it shall, from time to time, at its expense,
promptly execute and deliver all instruments and documents and take all actions
as may be necessary or as the Agent may reasonably request in order to perfect
or protect the Asset Interest or to enable the Agent, each Managing Agent or the
Investors to exercise or enforce any of their respective rights
hereunder. Without limiting the foregoing, each of the Originators and the SPV
shall, upon the request of the Agent, any Managing Agent or any of the
Investors, in order to accurately reflect the transactions evidenced by the
Transaction Documents, (i) execute and file such financing or continuation
statements or amendments thereto or assignments thereof (as otherwise permitted
to be executed and filed pursuant hereto) as may be requested by the Agent, any
Managing Agent or any of the Investors and (ii) mark its respective master data
processing records and other documents with a legend describing the conveyance
to the Agent, for the benefit of the Secured Parties, of the Asset Interest.
Each of the Originators and the SPV shall, upon request of the Agent, any
Managing Agent or any of the Investors, obtain such additional search reports as
the Agent, any Managing Agent or any of the Investors shall request. To the
fullest extent permitted by applicable law, the Agent is hereby authorized to
sign and file continuation statements and amendments thereto and assignments
thereof without the SPV’s or any Originator’s signature. Carbon, photographic or
other reproduction of this Agreement or any financing statement shall be
sufficient as a financing statement. The SPV shall not change its name, identity
or corporate (or limited liability company) structure nor change its
jurisdiction of formation unless it shall have: (A) given the Agent at least
thirty (30) days prior notice thereof and (B) prepared at the SPV’s expense and
delivered to the Agent all financing statements, instruments and other documents
necessary to preserve and protect the Asset Interest or requested by the Agent
in connection with such change. Any filings under the UCC or otherwise that are
occasioned by such change shall be made at the expense of the SPV.

ARTICLE VIII

TERMINATION EVENTS

SECTION 8.1 Termination Events. The occurrence of any one or more of the
following events shall constitute a “Termination Event”:

(a) the SPV or any Originator shall (i) fail to pay when due, any accrued Yield
or to make any reduction or repayment of the Net Investment and such failure
continues for one (1) Business Day, (ii) fail to transfer Collections received
by such SPV or such Originator to a Blocked Account at such times required under
the terms hereof and such failure continues for two (2) Business Days, or (iii)
default in the performance of any payment (other than those covered by clauses
(i) and (ii) above) and such failure continues for ten (10) days; or

 

74



--------------------------------------------------------------------------------

(b) any representation, warranty, certification or statement made or deemed
confirmed by the SPV or any Originator in this Agreement, any other Transaction
Document to which it is a party or in any other information, report or document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect (except any representation or warranty qualified by materiality
or by reference to a material adverse effect, which shall prove to have been
incorrect in any respect) when made or confirmed and such circumstance shall
remain uncured for thirty (30) days after the earlier to occur of (i) receipt of
notice thereof from any Managing Agent, any Investor or the Agent or (ii)
knowledge thereof by a Responsible Officer; provided that no such
representation, warranty, or certification hereunder shall be deemed to be
incorrect or violated to the extent any affected Receivable is subject to a
Deemed Collection and all required amounts with respect to such Receivable have
been deposited into a Blocked Account; or

(c) the SPV or any Originator shall default in any material respect in the
performance of any undertaking (i) to be performed or observed under Sections
6.1(a)(vi) (notice of termination events or potential termination events),
6.1(a)(vii) (changes to credit and collection policy and debt ratings), 6.1(b)
(conduct of business; ownership), 6.1(f) (performance and compliance with
receivables, contracts and credit and collection policy), 6.1(g) (notice of
agent’s interest), 6.1(h) (collections), 6.1(i) (collections received), 6.1(k)
(sale treatment), 6.1(l) (separate business; nonconsolidation), 6.2(a) (no sales
or liens), 6.2(c) (no change in business or credit and collection policy),
6.2(d) (no subsidiaries, mergers, etc.), 6.2(e) (change in payment instructions
to obligors), 6.2(h) (amendment to first tier agreement), 6.2(i) (other debt),
6.2(j) (payment to the originator) (any of the preceding parenthetical phrases
in this clause (i) are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof) or (ii) to be
performed or observed under any other provision of this Agreement or any
provision of any other Transaction Document to which it is a party and such
default in the case of this clause (ii) shall continue for thirty (30) days
after the earlier to occur of (i) receipt of notice thereof from any Managing
Agent, any Investor or the Agent or (ii) knowledge thereof by a Responsible
Officer; or

(d) any Event of Bankruptcy shall occur with respect to the SPV, any Originator,
or any Material Subsidiary of any Originator; or

(e) the Agent, on behalf of the Secured Parties, shall for any reason fail or
cease to have a valid and enforceable perfected first priority ownership or
security interest in the Affected Assets, free and clear of any Adverse Claim;
provided that the SPV and the Originators shall not be required to comply with
any Assignment of Claims Acts; provided further that the forgoing clause (e)
shall not apply to (1) any Foreign Receivable or (2) any Receivable subject to a
Deemed Collection and all required amounts with respect to which have been
deposited into a Blocked Account; or

 

75



--------------------------------------------------------------------------------

(f) a Master Servicer Default shall have occurred (it being understood that if
such Master Servicer Default is cured or waived, the related Termination Event
shall also be deemed cured or waived automatically); or

(g) the Net Investment (as determined after giving effect to all distributions
pursuant to this Agreement on such date and less any portion of the Letter of
Credit Liability that has been Cash Collateralized as of such date) plus the
Required Reserves shall exceed the Net Pool Balance for one (1) Business Day; or

(h) the Three-Month Default Ratio is greater than 2.50%; or

(i) the Three-Month Charged-Off Ratio is greater than 1.00%; or

(j) the Three-Month Dilution Ratio is greater than 20.00%; or

(k) (i) failure of the SPV or any Originator to pay when due (subject to the
delivery of any required notice, the expiration of any permitted grace period or
both) any amounts due under any agreement to which any such Person is a party
and under which any Indebtedness having an aggregate outstanding principal
amount (including amounts owing to all creditors under any combined or
syndicated credit agreement) of greater than $10,000 in the case of the SPV, or
$100,000,000, in the case of any Originator, shall be outstanding; (ii) the
default by the SPV or any Originator (subject to the delivery of any required
notice, the expiration of any permitted grace period or both) in the performance
of any term, provision or condition contained in any agreement to which any such
Person is a party (other than breach of any Financial Covenant) and under which
any Indebtedness owing by the SPV or any Originator greater than such respective
amounts was created or is governed, regardless of whether such event is an
“event of default” or “default” under any such agreement, if the effect of such
default is to cause, or to permit the holder of such Indebtedness to cause, such
Indebtedness to become due and payable prior to its stated maturity; or (iii)
any Indebtedness owing by the SPV or any Originator greater than such respective
amounts shall be declared to be due and payable or required to be prepaid (other
than by a regularly scheduled payment) prior to its stated maturity; or

(l) a Material Adverse Effect shall have occurred with respect to the SPV; or

(m) there shall be a Change of Control with respect to the SPV or the
Originators or the Master Servicer; or

(n) any Person shall institute steps to terminate any Pension Plan if the assets
of such Pension Plan are insufficient to satisfy all of its benefit liabilities
(as determined under Title IV of ERISA), or a contribution failure occurs with
respect to any Pension Plan which is sufficient to give rise to a lien under
Section 302(f) of ERISA; or

(o) any material provision of this Agreement, the Parent Undertaking or any
other Transaction Document to which an Originator, the Master Servicer or the
SPV is a party shall cease to be in full force and effect or such Originator,
the Master Servicer or the SPV shall so state in writing; or

 

76



--------------------------------------------------------------------------------

(p) there is entered against any Originator or any Material Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $100,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect.

SECTION 8.2 Termination. During the continuation of any Termination Event, the
Agent may, or at the direction of the Managing Agents representing the Majority
Investors shall, by notice to the SPV and the Master Servicer, declare the
Termination Date to have occurred; provided that in the case of any event
described in Section 8.1(d), 8.1(e), or 8.1(g), the Termination Date shall be
deemed to have occurred automatically upon the occurrence of such event. Upon
any such declaration or automatic occurrence, the Agent shall have, in addition
to all other rights and remedies under this Agreement or otherwise, all other
rights and remedies provided under the UCC of the applicable jurisdiction and
other applicable laws, all of which rights shall be cumulative.

ARTICLE IX

INDEMNIFICATION; EXPENSES; RELATED MATTERS

SECTION 9.1 Indemnities by the SPV. Without limiting any other rights which the
Indemnified Parties may have hereunder or under applicable Law, the SPV hereby
agrees to indemnify the Investors, the Letter of Credit Issuers, the Agent, each
Managing Agent, each Administrator, the Program Support Providers and their
respective officers, directors, employees, counsel and other agents
(collectively, “Indemnified Parties”) from and against any and all damages,
losses, claims, liabilities, costs and expenses, including reasonable attorneys’
fees (which attorneys may be employees of the Indemnified Parties) and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them in any action
or proceeding between the SPV or any Originator (including any Originator in its
capacity as the Master Servicer or any Affiliate of an Originator acting as
Master Servicer) and any of the Indemnified Parties or between any of the
Indemnified Parties and any third party or otherwise arising out of or as a
result of this Agreement, the other Transaction Documents, the ownership or
maintenance, either directly or indirectly, by the Agent, any Managing Agent or
any Investor of the Asset Interest or any of the other transactions contemplated
hereby or thereby, excluding, however, (i) Indemnified Amounts to the extent
resulting from gross negligence or willful misconduct on the part of such
Indemnified Party, as finally determined by a court of competent jurisdiction,
(ii) recourse (except as otherwise specifically provided in this Agreement) for
uncollectible Receivables and (iii) with respect to Foreign Receivables, losses
incurred due to the SPV’s inability to receive Collections with respect to such
Foreign Receivables arising directly as a result of any Originator’s failure to
perfect the SPV’s security interest hereunder in jurisdictions outside the
United States. Without limiting the generality of the foregoing, the SPV shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from:

(a) any representation or warranty made by the SPV, any Originator (including
any Affiliate of any Originator in its capacity as the Master Servicer) or any
officers of the SPV, any Originator (including, in its capacity as the Master
Servicer or any Affiliate of an Originator acting as Master Servicer) under or
in connection with this Agreement, the First Tier Agreement, any of the other
Transaction Documents, any Master Servicer Report or any other information or
report delivered by the SPV, the Master Servicer or any Originator pursuant
hereto, or pursuant to any of the other Transaction Documents which shall have
been incomplete, false or incorrect in any respect when made or confirmed;

 

77



--------------------------------------------------------------------------------

(b) the failure by the SPV or any Originator (including, in its capacity as the
Master Servicer or any Affiliate of an Originator acting as Master Servicer) to
comply with any applicable Law with respect to any Receivable or the related
Contract, or the nonconformity of any Receivable or the related Contract with
any such applicable Law;

(c) other than with respect to Foreign Receivables, the failure (i) to vest and
maintain vested in the Agent, on behalf of the Secured Parties, a first
priority, perfected ownership interest in the Asset Interest free and clear of
any Adverse Claim or (ii) to create or maintain a valid and perfected first
priority security interest in favor of the Agent, for the benefit of the Secured
Parties, in the Affected Assets, free and clear of any Adverse Claim, in each
case, other than as a result of actions of the Agent or any other Secured
Creditor;

(d) the failure by the SPV, any Originator or the Master Servicer to file, or
any delay in filing, financing statements, continuation statements, or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any of the Affected Assets;

(e) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of the Obligor to the payment of any Receivable (including a defense based on
such Receivable or the related Contract not being the legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of merchandise or services related to
such Receivable or the furnishing or failure to furnish such merchandise or
services, or from any breach or alleged breach of any provision of the
Receivables or the related Contracts restricting assignment of any Receivables;

(f) any failure of the Master Servicer to perform its duties or obligations in
accordance with the provisions hereof;

(g) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services which are the subject of any Receivable;

(h) the failure by the SPV or any of the Originators to comply with any term,
provision or covenant contained in this Agreement or any of the other
Transaction Documents to which it is a party or to perform any of its respective
duties or obligations under the Receivables or related Contracts;

 

78



--------------------------------------------------------------------------------

(i) the Net Investment plus the Required Reserves exceeding the Net Pool Balance
at any time;

(j) the failure of the SPV or any Originator to pay when due any sales, excise
or personal property taxes payable in connection with any of the Receivables;

(k) any repayment by any Indemnified Party of any amount previously distributed
in reduction of Net Investment which such Indemnified Party believes in good
faith is required to be made;

(l) the commingling by the SPV, any Originator or the Master Servicer of
Collections at any time with any other funds (including the commingling of funds
with Ashland LLC or any Affiliate thereof whether pursuant to the Separation
Agreement or otherwise);

(m) any investigation, litigation or proceeding related to this Agreement, any
of the other Transaction Documents, the use of proceeds of Investments by the
SPV or any Originator, the ownership of the Asset Interest, or any Affected
Asset;

(n) failure of any Blocked Account Bank to remit any amounts held in the Blocked
Accounts or any related lock-boxes pursuant to the instructions of the Master
Servicer, the SPV, any Originator or the Agent (to the extent such Person is
entitled to give such instructions in accordance with the terms hereof and of
any applicable Blocked Account Agreement) whether by reason of the exercise of
set-off rights or otherwise;

(o) any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the SPV, the Master Servicer or any Originator to qualify to
do business or file any notice of business activity report or any similar
report;

(p) any attempt by any Person to void, rescind or set-aside any transfer by any
Originator to the SPV of any Receivable or Related Security under statutory
provisions or common law or equitable action, including any provision of the
Bankruptcy Code or other insolvency law;

(q) any action taken by the SPV, any Originator, or the Master Servicer (if the
Master Servicer is an Originator or any Affiliate or designee of an Originator)
in the enforcement or collection of any Receivable;

(r) the use of the proceeds of any Investment or Reinvestment, or the use of any
Letter of Credit; or

(s) the transactions contemplated hereby being characterized as other than debt
for the purposes of the Code.

SECTION 9.2 Indemnities by the Master Servicer. Without limiting any other
rights which the Master Servicer Indemnified Parties (as defined below) may have
hereunder or under applicable Law, the Master Servicer hereby agrees to
indemnify the Indemnified Parties, the SPV (collectively, “Master Servicer
Indemnified Parties”) from and against any and all damages,

 

79



--------------------------------------------------------------------------------

losses, claims, liabilities, costs and expenses, including reasonable attorneys’
fees (which attorneys may be employees of any Master Servicer Indemnified Party)
and disbursements (all of the foregoing being collectively referred to as
“Master Servicer Indemnified Amounts”) awarded against or incurred by any of
them in any action or proceeding between the Master Servicer and any of the
Master Servicer Indemnified Parties or between any of the Master Servicer
Indemnified Parties and any third party or otherwise arising out of or as a
result of any failure of the Master Servicer to perform its duties or
obligations in accordance with the provisions of this Agreement or the other
Transaction Documents, excluding, however, (i) Master Servicer Indemnified
Amounts to the extent resulting from gross negligence or willful misconduct on
the part of such Master Servicer Indemnified Party, as finally determined by a
court of competent jurisdiction, or (ii) recourse (except as otherwise
specifically provided in this Agreement) for uncollectible Receivables. Without
limiting the generality of the foregoing, the Master Servicer shall indemnify
each Master Servicer Indemnified Party for Master Servicer Indemnified Amounts
relating to or resulting from:

(a) any representation or warranty made by the Master Servicer or any of its
officers under or in connection with this Agreement, any of the other
Transaction Documents, any Master Servicer Report or any other information or
report delivered by the Master Servicer pursuant hereto, or pursuant to any of
the other Transaction Documents which shall have been incomplete, false or
incorrect in any respect when made or confirmed;

(b) the failure by the Master Servicer to comply with any applicable Law with
respect to any Receivable or the related Contract, or the nonconformity of any
Receivable or the related Contract with any such applicable Law;

(c) the failure by the Master Servicer to file, or any delay in filing,
financing statements, continuation statements, or other similar instruments or
documents under the UCC of any applicable jurisdiction or other applicable laws
with respect to any of the Affected Assets;

(d) the failure of any information contained in any Master Servicer Report (to
the extent produced by the Master Servicer) to be true and correct in all
material respects, or the failure of any other information provided to any
Indemnified Party by, or on behalf of, the Master Servicer to be true and
correct in all material respects;

(e) the failure by the Master Servicer to comply with any term, provision or
covenant contained in this Agreement or any of the other Transaction Documents
to which it is a party or to perform any of its duties or obligations under the
Receivables or related Contracts;

(f) the commingling by the Master Servicer of Collections at any time with any
other funds;

(g) any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Master Servicer to qualify to do business or file any
notice of business activity report or any similar report;

 

80



--------------------------------------------------------------------------------

(h) any dispute, claim, offset or defense of an Obligor to the payment of any
Receivable resulting from or related to the collection activities of the Master
Servicer in respect of such Receivable; or

(i) any action taken by the Master Servicer in the enforcement or collection of
any Receivable.

SECTION 9.3 Indemnity for Taxes, Reserves and Expenses. (a) If after the Closing
Date, (i) the adoption of any Law or bank regulatory guideline or any amendment
or change in the administration, interpretation or application of any existing
or future Law or bank regulatory guideline by any Official Body charged with the
administration, interpretation or application thereof, (ii) the compliance with
any request or directive of any Official Body (in the case of any bank
regulatory guideline, whether or not having the force of Law) including, without
limitation, the Basel Committee on Banking Supervision, or (iii) the compliance
with any request, rule, guideline, requirement or directive of (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) the revised
Basel Accord prepared by the Basel Committee on Banking Supervision as set out
in the publication entitled: “Basel III: A Global Regulatory Framework for More
Resilient Banks and Banking Systems”:

(A) shall subject any Indemnified Party (or its applicable lending office) to
any Taxes, duty or other charge (other than Excluded Taxes) with respect to this
Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the Asset Interest, or payments of amounts due hereunder, or shall
change the basis of taxation of payments to any Indemnified Party of amounts
payable in respect of this Agreement, the other Transaction Documents, the
ownership, maintenance or financing of the Asset Interest, or payments of
amounts due hereunder or its obligation to advance funds hereunder, under a
Program Support Agreement or the credit or liquidity support furnished by a
Program Support Provider or otherwise in respect of this Agreement, the other
Transaction Documents, the ownership, maintenance or financing of the Asset
Interest (except for changes in the rate of general corporate, franchise, net
income or other income tax imposed on such Indemnified Party);

(B) shall impose, modify or deem applicable any reserve, assessment, fee, tax,
insurance charge, special deposit or similar requirement (including any such
requirement imposed by the Board of Governors of the Federal Reserve System)
against assets of, deposits with or for the account of, or credit extended by,
any Indemnified Party or shall impose on any Indemnified Party or on the United
States market for certificates of deposit or the London interbank market any
other condition affecting this Agreement, the other Transaction Documents, the
ownership, maintenance or financing of the Asset Interest, or payments of
amounts due hereunder or its obligation to advance funds hereunder, under a
Program Support Agreement or the credit or liquidity support provided by a
Program Support Provider or otherwise in respect of this Agreement, the other
Transaction Documents, or the ownership, maintenance or financing of the Asset
Interest (other than reserves already taken into account in calculating the
Eurodollar Reserve Percentage); or

(C) shall impose upon any Indemnified Party any other condition or expense
(including any loss of margin, reasonable attorneys’ fees and expenses, and
expenses of litigation or preparation therefor in contesting any of the
foregoing, but excluding Taxes and Excluded Taxes) with respect to this
Agreement, the other Transaction Documents, the ownership, maintenance or
financing of the Asset Interest, or payments of amounts due hereunder or its
obligation to advance funds hereunder or under a Program Support Agreement or
the credit or liquidity support furnished by a Program Support Provider or
otherwise in respect of this Agreement, the other Transaction Documents, or the
ownership, maintenance or financing of the Asset Interests,

 

81



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to, or to reduce
the amount of any sum received or receivable by, such Indemnified Party with
respect to this Agreement, the other Transaction Documents, the ownership,
maintenance or financing of the Asset Interest, the Receivables, the obligations
hereunder, the funding of any Investments hereunder or under a Program Support
Agreement, by an amount deemed by such Indemnified Party to be material, then,
on the Settlement Date occurring at least ten (10) days after the demand by such
Indemnified Party through the applicable Managing Agent, the SPV shall pay to
the applicable Managing Agent, for the benefit of such Indemnified Party, such
additional amount or amounts as will compensate such Indemnified Party for such
increased cost or reduction.

(b) If any Indemnified Party has or anticipates having any claim for
compensation from the SPV pursuant to clause (iii) of Section 9.3(a), and such
Indemnified Party believes that having the facility evidenced by this Agreement
publicly rated by one or more credit rating agencies would reduce the amount of
such compensation by an amount deemed by such Indemnified Party to be material
(which, in all cases, shall be an amount per annum greater than the amount
payable by the SPV to obtain the Required Ratings below), such Indemnified Party
shall provide written notice to the SPV and the Master Servicer that such
Indemnified Party intends to request public ratings of the facility from two
credit rating agencies (or if such Indemnified Party determines that the rating
of a single credit rating agency is sufficient to achieve the same effect, by
one credit rating agency) selected by such Indemnified Party and reasonably
acceptable to the SPV, of at least “A-/A3” or the equivalent by S&P and Moody’s,
respectively (the “Required Ratings”). The SPV and the Master Servicer agree
that they shall cooperate with such Indemnified Party’s efforts to obtain the
Required Ratings, and shall use their commercially reasonable efforts to provide
the applicable credit rating agencies (either directly or through distribution
to the Agent or the applicable Indemnified Party), any information requested by
such credit rating agencies (or single credit rating agency, as applicable) for
purposes of providing and monitoring the Required Ratings. The SPV shall pay the
initial fees payable to the credit rating agencies (or single credit rating
agency, as applicable) for providing the ratings and any ongoing or renewal fees
in connection with such ratings. Nothing in this Section 9.3(b) shall preclude
any Indemnified Party from demanding compensation from the SPV pursuant to
Sections 9.3(a)(i)-(iii) hereof at any time and without regard to whether the
Required Ratings shall have been obtained, or shall require any Indemnified
Party to obtain any ratings on the facility prior to demanding any such
compensation from the SPV, provided that in demanding such compensation the
applicable Indemnified Party shall give credit and give effect to any reduction
in amounts payable under Section 9.3(a) due to the Required Ratings having been
obtained.

 

82



--------------------------------------------------------------------------------

(c) If any Indemnified Party shall have determined that after the date hereof,
the adoption of any applicable Law, bank regulatory guideline regarding capital
adequacy (including, but not limited to, any directive of the Basel Committee on
Banking Supervision), or generally accepted accounting standard, or any change
therein, or any change in the interpretation or administration thereof by any
Official Body, or any request or directive regarding capital adequacy (in the
case of any bank regulatory guideline, whether or not having the force of law)
of any such Official Body, or the implementation of any such change, has or
would have the effect of reducing the rate of return on capital of such
Indemnified Party (or its parent) as a consequence of such Indemnified Party’s
obligations hereunder or with respect hereto to a level below that which such
Indemnified Party (or its parent) could have achieved but for such adoption,
change, request or directive (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by such Indemnified Party to be
material, then on the Settlement Date occurring at least ten (10) days after
demand, in the form of a notice as set forth in clause (d) below, by such
Indemnified Party through the Agent or the applicable Managing Agent, the SPV
shall pay to the applicable Managing Agent, for the benefit of such Indemnified
Party, such additional amount or amounts as will compensate such Indemnified
Party (or its parent) for such reduction. For the avoidance of doubt, (i) any
interpretation of Accounting Research Bulletin No. 51 by the Financial
Accounting Standards Board (including Interpretation No. 46: Consolidation of
Variable Interest Entities (or any future statement or interpretation issued by
the Financial Accounting Standards Board or any successor thereto)) shall
constitute an adoption, change, request or directive, and any implementation
thereof shall be, subject to this Section 9.3(c) and (ii) any request, rule,
guideline, requirement or directive of (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act or (b) the revised Basel Accord prepared by the Basel
Committee on Banking Supervision as set out in the publication entitled: “Basel
III: A Global Regulatory Framework for More Resilient Banks and Banking Systems”
shall, in either case, constitute an adoption, change, request or directive, and
any implementation thereof shall be, subject to this Section 9.3(c)
notwithstanding the time of such adoption, change, request or directive.

(d) Each Indemnified Party shall promptly notify the SPV in writing of any event
of which it has knowledge, occurring after the date hereof, which will entitle
such Indemnified Party to compensation pursuant to this Section 9.3; provided
that no failure to give or any delay in giving such notice shall affect the
Indemnified Party’s right to receive such compensation. A notice by the Agent or
a Managing Agent on behalf of the applicable Indemnified Party claiming
compensation under this Section 9.3 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Agent or any applicable
Indemnified Party may use any reasonable averaging and attributing methods. Any
demand for compensation under this Section 9.3 shall be accompanied by a
certificate as to the amount requested which shall set forth a reasonably
detailed calculation for such requested amount. Notwithstanding anything in this
Agreement to the contrary, the SPV shall not be obligated to make any payment to
any Indemnified Party under this Section 9.3 for any period more than one
hundred eighty (180) days prior to the date on which such Indemnified Party
gives written notice to the SPV of its intent to request such payment under this
Section 9.3.

(e) Notwithstanding anything herein to the contrary, any indemnity payable under
this Section 9.3 shall be payable by the SPV in accordance with the priority of
payments in Section 2.12.

 

83



--------------------------------------------------------------------------------

SECTION 9.4 Taxes. (a) All payments and distributions made hereunder by the SPV,
the Originators or the Master Servicer (each, a “payor”) to any Investor, any
Managing Agent or any other Secured Party (each, a “recipient”) shall be made
free and clear of and without deduction for any present or future income,
excise, stamp or franchise taxes and any other taxes, fees, duties, withholdings
or other charges of any nature whatsoever imposed by any taxing authority on any
recipient (or any assignee of such parties) but excluding Excluded Taxes (such
non-excluded items being called “Taxes”). In the event that any withholding or
deduction from any payment made by the payor hereunder is required in respect of
any Taxes, then such payor shall:

(i) pay directly to the relevant authority the full amount required to be so
withheld or deducted;

(ii) promptly forward to the applicable Managing Agent an official receipt or
other documentation satisfactory to such Managing Agent evidencing such payment
to such authority; and

(iii) pay to the recipient such additional amount or amounts as is necessary to
ensure that the net amount actually received by the recipient will equal the
full amount such recipient would have received had no such withholding or
deduction been required.

Moreover, if any Taxes are directly asserted against any recipient with respect
to any payment received by such recipient hereunder, the recipient may pay such
Taxes and the payor will promptly pay, after written demand therefor by the
recipient, such additional amounts (including any penalties interest or
expenses, other than those arising from the gross negligence or willful
misconduct of the Agent or the recipient) as shall be necessary in order that
the net amount received by the recipient after the payment of such Taxes
(including any Taxes on such additional amount) shall equal the amount such
recipient would have received had such Taxes not been asserted. Any demand for
compensation under this Section 9.4(a) shall be accompanied by a certificate as
to the amount requested which shall set forth a reasonably detailed calculation
for such requested amount. Any demand by a recipient under this Section 9.4
shall be made no later than 360 days after the earlier of (i) the date on which
the recipient pays such Taxes or (ii) the date on which the relevant taxing
authority makes written demand for payment of such Taxes by the recipient.

If the payor fails to pay any Taxes when due to the appropriate taxing authority
or fails to remit to the recipient the required receipts or other required
documentary evidence, the payor shall indemnify the recipient for any
incremental Taxes, interest, or penalties that may become payable by any
recipient as a result of any such failure.

(b) Any Managing Agent, Investor or Letter of Credit Issuer that is entitled to
an exemption from or reduction of withholding tax (including backup withholding
tax) under the Law of the jurisdiction in which the SPV, any Originator or the
Master Servicer is located, or

 

84



--------------------------------------------------------------------------------

any treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver, to the extent it is legally able to do so, to the
SPV, such Originator or the Master Servicer, as appropriate (with a copy to the
Agent), at the time or times prescribed by applicable Law or taxing authority,
such properly completed and executed documentation prescribed by applicable Law
or taxing authority or reasonably requested by the SPV, such Originator or the
Master Servicer as will permit such payments to be made without withholding or
at a reduced rate of withholding. In addition to and not in limitation of the
foregoing if a payment made to such Agent, Investor or Letter of Credit Issuer
would be subject to United States federal withholding Tax imposed by FATCA if
such Agent, Investor or Letter of Credit Issuer were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Managing Agent, Investor or
Letter of Credit Issuer shall deliver to the SPV and the Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
SPV or the Agent such documentation prescribed by applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the SPV or the Agent as may be necessary
for the SPV and the Agent to comply with their obligations under FATCA and to
determine that such Agent, Investor or Letter of Credit Issuer has complied with
such Person’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (b), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(c) If any Agent, Investor or Letter of Credit Issuer receives a refund of, or
receives an actual economic benefit from the utilization of any credit against,
any Taxes (including, for purposes of this paragraph only, Excluded Taxes) in
respect of any Taxes for which it has received an indemnity payment from (or an
additional amount has been paid by) the SPV, any Originator or the Master
Servicer, such Agent, Investor or Letter of Credit Issuer shall within 60 days
from the date of such receipt pay over, without duplication, the amount of such
refund or benefit to the SPV, such Originator or the Master Servicer, as
appropriate (but not in excess of indemnity payments made or other amounts paid
by the SPV, such Originator or the Master Servicer under this Section 9.4 with
respect to such Taxes giving rise to such refund or credit, net of all
reasonable out-of-pocket expenses of such Agent, Investor or Letter of Credit
Issuer and without interest (other than the proportionate part of any interest
paid by the relevant taxing authority with respect to such refund)); provided
that the SPV, each Originator or the Master Servicer (upon written request of
such Agent, Investor or Letter of Credit Issuer) agrees to repay the amount paid
over to the SPV, such Originator or the Master Servicer (plus any penalties,
interest or other charges imposed by the relevant taxing authority) to such
Agent, Investor or Letter of Credit Issuer (i) in the event such Agent, Investor
or Letter of Credit Issuer is required to repay such refund to such taxing
authority or (ii) in the event that an adjustment by such taxing authority or
any change in such Agent’s, Investor’s or Letter of Credit Issuer’s Tax position
or Tax circumstances reduces the actual economic benefit from the utilization of
such credit received by such Agent, Investor or Letter of Credit Issuer, as the
case may be. Notwithstanding anything to the contrary in this clause (c), in no
event will an Agent, Investor or Letter of Credit Issuer be required to pay any
amount payable pursuant to this clause (c) the payment of which would place such
Agent, Investor or Letter of Credit Issuer in a less favorable net after-Tax
position than such party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.

 

85



--------------------------------------------------------------------------------

Nothing in this paragraph shall be construed to require the Agent or any
Investor or Letter of Credit Issuer to make available to the SPV, any Originator
or the Master Servicer any tax return or other information that such Agent,
Investor or Letter of Credit Issuer deems to be confidential or proprietary. In
addition, whether any Agent, Investor or Letter of Credit Issuer has received a
refund or utilized any credit described above, and the amount of any actual
economic benefit received from any such utilization, shall be determined solely
by such Agent, Investor or Letter of Credit Issuer, as appropriate, and acting
in good faith.

SECTION 9.5 Other Costs and Expenses; Breakage Costs. (a) The SPV agrees, upon
receipt of a written invoice, to pay or cause to be paid, and to hold the
Investors, the Agent, each Managing Agent and each Administrator harmless
against liability for the payment of, all reasonable and documented
out-of-pocket expenses (including attorneys’, accountants’, rating agencies’ and
other third parties’ fees and expenses, any filing fees and expenses incurred by
officers or employees of any Investor, the Agent, each Managing Agent or any
Administrator) or intangible, documentary or recording taxes incurred by or on
behalf of any Investor, the Agent, any Managing Agent or any Administrator (i)
in connection with the preparation, negotiation, execution and delivery of this
Agreement, the other Transaction Documents and any documents or instruments
delivered pursuant hereto and thereto and the transactions contemplated hereby
or thereby (including the perfection or protection of the Asset Interest) and
(ii) from time to time (A) relating to any amendments, waivers or consents under
this Agreement and the other Transaction Documents, (B) arising in connection
with the Agent’s, any Investor’s or any Managing Agent’s enforcement or
preservation of rights (including the perfection and protection of the Asset
Interest under this Agreement), or (C) arising in connection with any audit,
dispute, disagreement, litigation or preparation for litigation involving this
Agreement or any of the other Transaction Documents (all of such amounts,
collectively, “Transaction Costs”); provided that, except in the case of any
enforcement action, the SPV shall not be required to reimburse the legal fees,
expenses or other charges of more than one outside counsel (in addition to such
special counsel and local counsel in each applicable local jurisdiction as shall
be reasonably deemed necessary by the Agent), which counsel shall be selected
jointly by the Agent, each Managing Agent or any Administrator, unless, in the
reasonable opinion of any Investor, the Agent, any Managing Agent or any
Administrator, representation of all such Persons by the same counsel would be
inappropriate due to the existence of an actual or potential conflict of
interest or impairs any defense of such indemnified Person.

(b) The SPV shall pay the Managing Agents for the account of the Investors, as
applicable, on demand, such amount or amounts as shall compensate the Investors
for any loss (including loss of profit), cost or expense incurred by the
Investors (as reasonably determined by its Managing Agent) as a result of any
reduction of any Portion of Investment other than on the maturity date of the
Commercial Paper (or other financing source) funding such Portion of Investment,
in the case of Investments funded via Commercial Paper, or on the last day of a
Rate Period, in the case of Investments with Yield calculated based off the
Offshore Rate, such compensation to be (i) limited to an amount equal to any
loss or expense suffered by the Investors during the period from the date of
receipt of such repayment to (but excluding) the maturity date of such
Commercial Paper (or other financing source) and (ii) net of the income, if any,
received by the recipient of such reductions from investing the proceeds of such
reductions of such Portion of Investment. The determination by any Managing
Agent of the amount of any such loss or expense shall be set forth in a written
notice to the SPV in reasonable detail and shall be conclusive, absent manifest
error.

 

86



--------------------------------------------------------------------------------

ARTICLE X

THE AGENT; STRUCTURING AGENT

SECTION 10.1 Appointment and Authorization of Agent. Each Secured Party hereby
irrevocably appoints, designates and authorizes the Agent and its applicable
Managing Agent to take such action on its behalf under the provisions of this
Agreement and each other Transaction Document and to exercise such powers and
perform such duties as are expressly delegated to such Agent or Managing Agent,
as applicable, by the terms of this Agreement and any other Transaction
Document, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Transaction Document, no Agent or Managing Agent
shall have any duties or responsibilities except those expressly set forth in
this Agreement, nor shall the Agent or any Managing Agent have or be deemed to
have any fiduciary relationship with any Investor or other Secured Party, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Transaction Document
or otherwise exist against any Agent or Managing Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to any Agent or Managing Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

SECTION 10.2 Delegation of Duties. The Agent and each Managing Agent may execute
any of its duties under this Agreement or any other Transaction Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. Neither the Agent
nor any Managing Agent shall be responsible for the negligence or misconduct of
any agent or attorney-in-fact that it selects with reasonable care.

SECTION 10.3 Liability of Agents and Managing Agents. No Agent-Related Person
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Transaction Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (b) be responsible in any manner to any Secured Party
for any recital, statement, representation or warranty made by the SPV, any
Originator or the Master Servicer, or any officer thereof, contained in this
Agreement or in any other Transaction Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent or such Managing Agent under or in connection with, this Agreement or any
other Transaction Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Transaction
Document, or for any failure of the SPV, any Originator, the Master Servicer or
any other party to any Transaction Document to perform its obligations hereunder
or thereunder. No Agent-Related Person shall be under any obligation to any
Secured Party to ascertain or to inquire as to the observance or performance of
any of the agreements

 

87



--------------------------------------------------------------------------------

contained in, or conditions of, this Agreement or any other Transaction
Document, or to inspect the properties, books or records of the SPV, any
Originator, the Master Servicer or any of their respective Affiliates.

SECTION 10.4 Reliance by Agent. (a) The Agent and each Managing Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex, e-mail or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the SPV, any Originator
and the Master Servicer), independent accountants and other experts selected by
the Agent or such Managing Agent. The Agent and each Managing Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Transaction Document unless it shall first receive such advice or
concurrence of the Managing Agents or the Investors in its Investor Group, as
applicable, as it deems appropriate and, if it so requests, it shall first be
indemnified to its satisfaction by the Investors against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Agent and each Managing Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Transaction Document in accordance with a request or consent of the
Managing Agents or the Investors in its Investor Group, as applicable, or, if
required hereunder, all Investors and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of the Investors.

(b) For purposes of determining compliance with the conditions specified in
Article V on the Closing Date, each Investor that has executed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter either sent by the Agent or the Managing
Agent to such Investor for consent, approval, acceptance or satisfaction, or
required thereunder to be consented to or approved by or acceptable or
satisfactory to such Investor.

SECTION 10.5 Notice of Termination Event, Potential Termination Event or Master
Servicer Default. Neither the Agent nor any Managing Agent shall be deemed to
have knowledge or notice of the occurrence of a Potential Termination Event, a
Termination Event or a Master Servicer Default, unless it has received written
notice from an Investor or the SPV referring to this Agreement, describing such
Potential Termination Event, Termination Event or Master Servicer Default and
stating that such notice is a “Notice of Termination Event or Potential
Termination Event” or “Notice of Master Servicer Default,” as applicable. Each
Managing Agent will notify the Investors in its Investor Group of its receipt of
any such notice. The Agent and each Managing Agent shall (subject to
Section 10.4) take such action with respect to such Potential Termination Event,
Termination Event or Master Servicer Default as may be requested by the Managing
Agents (or its Investors in its Investor Group), provided that, unless and until
the Agent shall have received any such request, the Agent (or Managing Agent)
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Potential Termination Event, Termination Event
or Master Servicer Default as it shall deem advisable or in the best interest of
the Secured Parties or Investors, as applicable.

 

88



--------------------------------------------------------------------------------

SECTION 10.6 Credit Decision; Disclosure of Information by the Agent. Each
Secured Party acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by the Agent or any Managing
Agent hereinafter taken, including any consent to and acceptance of any
assignment or review of the affairs of the SPV, the Master Servicer, the
Originators or any of their respective Affiliates, shall be deemed to constitute
any representation or warranty by any Agent-Related Person to any Secured Party
as to any matter, including whether the Agent-Related Persons have disclosed
material information in their possession. Each Secured Party, including any
Investor by assignment, represents to the Agent and its Managing Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the SPV, the
Master Servicer, each Originator or their respective Affiliates, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the SPV hereunder. Each Secured Party also represents that it shall,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Transaction Documents, and
to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the SPV, the Master Servicer or the Originators. Except for
notices, reports and other documents expressly herein required to be furnished
to the Security Parties by the Agent or any Managing Agent herein, neither the
Agent nor any Managing Agent shall have any duty or responsibility to provide
any Secured Party with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the SPV, the Master Servicer, any Originator or their
respective Affiliates which may come into the possession of any of the
Agent-Related Persons.

SECTION 10.7 Indemnification of the Agent. Whether or not the transactions
contemplated hereby are consummated, the Committed Investors (or the Committed
Investors in the applicable Investor Group) shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of the SPV
and without limiting the obligation of the SPV to do so), pro rata, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Amounts incurred by it; provided that no Committed Investor shall be liable for
the payment to any Agent-Related Person of any portion of such Indemnified
Amounts resulting from such Person’s gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction; provided that no action
taken by Agent (or any Managing Agent) in accordance with the directions of the
Managing Agents (or the Investors in its Investor Group) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Investor shall reimburse its
Managing Agent, the Agent and each Letter of Credit Issuer upon demand for its
ratable share of any costs or out-of-pocket expenses (including attorney’s fees)
incurred in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Transaction
Document, or any document contemplated by or referred to herein, to the extent
that the Agent or such Managing Agent is not reimbursed for such expenses by or
on behalf of the SPV. The undertaking in this Section shall survive payment on
the Final Payout Date and the resignation or replacement of the Agent or such
Managing Agent.

 

89



--------------------------------------------------------------------------------

SECTION 10.8 Agent in Individual Capacity. The Agent and each Managing Agent
(and any successor thereto in such capacity) and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any of the SPV, the
Originators, the Master Servicer, or any of their Subsidiaries or Affiliates as
though it were not the Agent, a Managing Agent or an Investor hereunder, as
applicable, and without notice to or consent of the Secured Parties. The Secured
Parties acknowledge that, pursuant to such activities, any such Person or its
Affiliates may receive information regarding the SPV, the Originators, the
Master Servicer or their respective Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them. With respect to its Commitment and any Letters of Credit
issued, the Agent and each Managing Agent (and any successor thereto in such
capacity) in its capacity as a Committed Investor hereunder shall have the same
rights and powers under this Agreement as any other Committed Investor and may
exercise the same as though it were not the Agent, a Managing Agent or a
Committed Investor, as applicable, and the term “Committed Investor” or
“Committed Investors” shall, unless the context otherwise indicates, include the
Agent and each Managing Agent in its individual capacity.

SECTION 10.9 Resignation of Agents. The Agent or any Managing Agent may resign
upon thirty (30) days’ notice to the applicable Investors. If the Agent resigns
under this Agreement, the Majority Investors shall appoint from among the
Committed Investors a successor agent for the Secured Parties. If no successor
agent is appointed prior to the effective date of the resignation of the Agent,
the Agent may appoint, after consulting with the Investors, a successor agent
from among the Committed Investors. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Section 10.9 and Sections 10.3 and 10.7 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Agent under this Agreement. If no successor agent has accepted appointment
as Agent by the date which is thirty (30) days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Committed Investors shall perform all of the
duties of the Agent hereunder until such time, if any, as the Majority Investors
appoint a successor agent as provided for above. If a Managing Agent resigns
under this Agreement, the Investors in such Investor Group shall appoint a
successor agent.

SECTION 10.10 Payments by the Agent. Unless specifically allocated to a
Committed Investor pursuant to the terms of this Agreement, all amounts received
by the Agent or a Managing Agent on behalf of the Investors shall be paid to the
applicable Managing Agent or Investors pro rata in accordance with amounts then
due on the Business Day received, unless such amounts are received after 12:00
noon on such Business Day, in which case the applicable agent shall use its
reasonable efforts to pay such amounts on such Business Day, but, in any event,
shall pay such amounts not later than the following Business Day.

SECTION 10.11 Structuring Agent. Each of the parties hereto hereby acknowledges
and agrees that the Structuring Agent shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement, other than
the Structuring Agent’s right to receive fees pursuant to its Upfront Fee Letter
and this Agreement. Each Secured Party acknowledges that it has not relied, and
will not rely, on the Structuring Agent in deciding to enter into this Agreement
and to take, or omit to take, any action under any Transaction Document.

 

90



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Term of Agreement. This Agreement shall terminate on the Final
Payout Date; provided that (i) the rights and remedies of the Agent, the
Managing Agents, the Investors, the Administrators and the other Secured Parties
with respect to any representation and warranty made or deemed to be made by the
SPV, the Originators or the Master Servicer pursuant to this Agreement, (ii) the
indemnification and payment provisions of Article IX, (iii) the provisions of
Section 10.7 and (iv) the agreements set forth in Sections 11.11 and 11.12,
shall be continuing and shall survive any termination of this Agreement.

SECTION 11.2 Waivers; Amendments. (a) No failure or delay on the part of the
Agent, any Managing Agent, the Investors, any Administrator or any Committed
Investor in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or remedy preclude any other further exercise thereof or the
exercise of any other power, right or remedy. The rights and remedies herein
provided shall be cumulative and nonexclusive of any rights or remedies provided
by law.

(b) Any provision of this Agreement or any other Transaction Document may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the SPV, the Originators, the Master Servicer, the Agent and the
Majority Investors; provided that no such amendment or waiver shall, unless
signed by each Committed Investor directly affected thereby, (i) increase the
Commitment of such Committed Investor, (ii) reduce the rate of Yield to accrue
thereon or any fees or other amounts payable hereunder, (iii) postpone any date
fixed for the payment of any scheduled distribution in respect of the Net
Investment or Yield with respect thereto or any fees or other amounts payable
hereunder or for termination of any Commitment, (iv) change the percentage of
the Commitments of Committed Investors which shall be required for the Committed
Investors or any of them to take any action under this Section or any other
provision of this Agreement, (v) release any of the property with respect to
which a security or ownership interest therein has been granted hereunder to the
Agent or the Committed Investors (such consent of each Committed Investor not to
be unreasonably withheld), (vi) extend or permit the extension of the Commitment
Termination Date (it being understood that a waiver of a Termination Event shall
not constitute an extension or increase in the Commitment of any Committed
Investor), or (vii) change the definition of “Net Pool Balance,” “Required
Reserves” or any defined term used therein; and provided further that the
signature of the SPV and the Originators shall not be required for the
effectiveness of any amendment which modifies the representations, warranties,
covenants or responsibilities of the Master Servicer at any time when the Master
Servicer is not an Originator or any Affiliate of an Originator or a successor
Master Servicer is designated pursuant to Section 7.1.

(c) Each Managing Agent agrees to provide an executed copy of each amendment or
waiver to this Agreement or any other Transaction Document to any rating agency
rating the Commercial Paper of any Conduit Investor in such Managing Agent’s
Investor Group promptly upon request of such Conduit Investor or its
Administrator or Managing Agent.

 

91



--------------------------------------------------------------------------------

SECTION 11.3 Notices; Payment Information. Except as provided below, all
communications and notices provided for hereunder shall be in writing (including
e-mail or other electronic transmission or similar writing) and shall be given
to the other party at its address set forth in Schedule 11.3 or at such other
address as such party may hereafter specify for the purposes of notice to such
party. Each such notice or other communication shall be effective (i) if given
by mail, three (3) Business Days following such posting, if postage prepaid, and
if sent via U.S. certified or registered mail, (ii) if given by overnight
courier, one (1) Business Day after deposit thereof with a national overnight
courier service, (iii) if given by electronic transmission (including e-mail),
upon the sender’s receipt of an affirmative acknowledgement from the intended
recipient such as return e-mail or other written acknowledgement (but not via a
“return receipt requested” function or automated “out of office” reply) or (iv)
if given by any other means, when received at the address specified in this
Section 11.3 and confirmation is received, provided that an Investment Request
shall only be effective upon receipt by the Managing Agents. However, anything
in this Section 11.3 to the contrary notwithstanding, the SPV hereby authorizes
the Agent and the Managing Agents to make investments in Eligible Investments
and to make Investments based on telephonic notices made by any Person which the
Agent or the Managing Agents in good faith believe to be acting on behalf of the
SPV. The SPV agrees to deliver promptly to the Agent or the Managing Agents a
written confirmation of each telephonic notice signed by an authorized officer
of SPV. However, the absence of such confirmation shall not affect the validity
of such notice. If the written confirmation differs in any material respect from
the action taken by the Agent or the Investors, the records of the Agent or the
Managing Agents shall govern.

SECTION 11.4 Governing Law; Submission to Jurisdiction; Appointment of Service
Agent.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW). EACH OF THE SPV, THE ORIGINATORS AND THE MASTER SERVICER HEREBY SUBMITS TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH OF THE SPV, THE MASTER SERVICER AND THE
ORIGINATORS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE
VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. NOTHING IN THIS

 

92



--------------------------------------------------------------------------------

SECTION 11.4 SHALL AFFECT THE RIGHT OF THE SECURED PARTIES TO BRING ANY ACTION
OR PROCEEDING AGAINST ANY OF THE SPV, THE ORIGINATOR OR THE MASTER SERVICER OR
ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.

(b) EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR
INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS.

SECTION 11.5 Integration. This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

SECTION 11.6 Severability of Provisions. If any one or more of the provisions of
this Agreement shall for any reason whatsoever be held invalid, then such
provisions shall be deemed severable from the remaining provisions of this
Agreement and shall in no way affect the validity or enforceability of such
other provisions.

SECTION 11.7 Counterparts; Electronic Delivery. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by e-mail (.pdf format) of an executed signature page of
this Agreement shall be effective as delivery of an executed counterpart hereof.

SECTION 11.8 Successors and Assigns; Binding Effect. (a) This Agreement shall be
binding on the parties hereto and their respective successors and assigns;
provided that none of the SPV, the Master Servicer or the Originators may assign
any of its rights or delegate any of its duties hereunder or under the First
Tier Agreement or under any of the other Transaction Documents to which it is a
party without the prior written consent of each Managing Agent. Except as
provided in clause (b) below, no provision of this Agreement shall in any manner
restrict the ability of any Investor to assign, participate, grant security
interests in, or otherwise transfer any portion of the Asset Interest.

(b) Any Committed Investor may assign all or any portion of its Commitment and
its interest in the Net Investment, the Asset Interest and its other rights and
obligations hereunder to any Person with the written approval of the applicable
Administrator, on behalf of its Conduit Investor, and the Managing Agents and,
if no Termination Event is continuing, with the consent of the SPV (such consent
not to be unreasonably withheld); provided that, the Managing Agents’ consent
shall not be required if the SPV (with funds other than Collections (except for
amounts returned to the SPV pursuant to Section 2.12(c)(vi)) has fully Cash
Collateralized the Fronting Exposure with respect to the assignee and agrees
that it will continue to do so in connection with each future Letter of Credit
issuance hereunder. In connection with any such assignment, the assignor shall
deliver to the assignee(s) an Assignment and Assumption Agreement, duly

 

93



--------------------------------------------------------------------------------

executed, assigning to such assignee a pro rata interest in such assignor’s
Commitment and other obligations hereunder and in the Net Investment, the Asset
Interest and other rights hereunder, and such assignor shall promptly execute
and deliver all further instruments and documents, and take all further action,
that the assignee may reasonably request, in order to protect, or more fully
evidence, the assignee’s right, title and interest in and to such interest and
to enable the Agent, on behalf of such assignee, to exercise or enforce any
rights hereunder and under the other Transaction Documents to which such
assignor is or, immediately prior to such assignment, was a party. Upon any such
assignment, (i) the assignee shall have all of the rights and obligations of the
assignor hereunder and under the other Transaction Documents to which such
assignor is or, immediately prior to such assignment, was a party with respect
to such assignor’s Commitment and interest in the Net Investment and the Asset
Interest for all purposes of this Agreement and under the other Transaction
Documents to which such assignor is or, immediately prior to such assignment,
was a party and (ii) the assignor shall have no further obligations with respect
to the portion of its Commitment which has been assigned and shall relinquish
its rights with respect to the portion of its interest in the Net Investment and
the Asset Interest which has been assigned for all purposes of this Agreement
and under the other Transaction Documents to which such assignor is or,
immediately prior to such assignment, was a party. No such assignment shall be
effective unless a fully executed copy of the related Assignment and Assumption
Agreement shall be delivered to the Agent and the SPV. In addition, if the
assignee shall not already be an Investor, such assignee shall deliver to the
Agent, the SPV and the Master Servicer, all applicable tax documentation
(whether pursuant to Section 9.4(b) or otherwise) requested by the Agent, the
SPV or the Master Servicer. All costs and expenses of the Agent incurred in
connection with any assignment hereunder shall be borne by the assignee. No
Committed Investor shall assign any portion of its Commitment hereunder without
also simultaneously assigning an equal portion of its interest in the Program
Support Agreement to which it is a party or under which it has acquired a
participation.

(c) By executing and delivering an Assignment and Assumption Agreement, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Assumption Agreement, the assignor makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value or this Agreement, the other Transaction
Documents or any such other instrument or document; (ii) the assignor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the SPV, any Originator or the Master Servicer or the
performance or observance by the SPV, any Originator or the Master Servicer of
any of their respective obligations under this Agreement, the First Tier
Agreement, the other Transaction Documents or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of this Agreement, the First Tier Agreement, each other Transaction
Document and such other instruments, documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption Agreement and to purchase such interest; (iv) such
assignee will, independently and without reliance upon the Agent, any Managing
Agent, any Investor or any of their Affiliates, or the assignor and based on
such agreements, documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this

 

94



--------------------------------------------------------------------------------

Agreement and the other Transaction Documents; (v) such assignee appoints and
authorizes the Agent and its Managing Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement, the other Transaction
Documents and any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Agent or its Managing Agent, as applicable, by
the terms hereof or thereof, together with such powers as are reasonably
incidental thereto and to enforce its respective rights and interests in and
under this Agreement, the other Transaction Documents and the Affected Assets;
(vi) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement and the other
Transaction Documents are required to be performed by it as the assignee of the
assignor; and (vii) such assignee agrees that it will not institute against any
Conduit Investor any proceeding of the type referred to in Section 11.11 prior
to the date which is one (1) year and one (1) day after the payment in full of
all Commercial Paper of such Conduit Investor.

(d) Without limiting the foregoing, a Conduit Investor may, from time to time,
with prior or concurrent notice to the SPV and the Master Servicer, in one
transaction or a series of transactions, assign all or a portion of the Net
Investment and its rights and obligations under this Agreement and any other
Transaction Documents to which it is a party to a Conduit Assignee. Upon and to
the extent of such assignment by a Conduit Investor to a Conduit Assignee, (i)
such Conduit Assignee shall be the owner of the assigned portion of the Net
Investment, (ii) the related Administrator for such Conduit Assignee will act as
the Administrator for such Conduit Assignee, with all corresponding rights and
powers, express or implied, granted to the Administrator hereunder or under the
other Transaction Documents, (iii) such Conduit Assignee (and any related
commercial paper issuer, if such Conduit Assignee does not itself issue
commercial paper) and their respective liquidity support provider(s) and credit
support provider(s) and other related parties shall have the benefit of all the
rights and protections provided to the Conduit Investor and its Program Support
Provider(s) herein and in the other Transaction Documents (including any
limitation on recourse against such Conduit Assignee or related parties, any
agreement not to file or join in the filing of a petition to commence an
insolvency proceeding against such Conduit Assignee, and the right to assign to
another Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all (or the assigned or assumed portion) of the Conduit
Investor’s obligations, if any, hereunder or any other Transaction Document, and
the Conduit Investor shall be released from such obligations, in each case to
the extent of such assignment, and the obligations of the Conduit Investor and
such Conduit Assignee shall be several and not joint, (v) all distributions in
respect of the Net Investment shall be made to the applicable Managing Agent or
the related Administrator, as applicable, on behalf of the Conduit Investor and
such Conduit Assignee on a pro rata basis according to their respective
interests, (vi) the definition of the term “CP Rate” with respect to the portion
of the Net Investment funded with commercial paper issued by the Conduit
Investor from time to time shall be determined in the manner set forth in the
definition of “CP Rate” applicable to the Conduit Investor on the basis of the
interest rate or discount applicable to commercial paper issued by such Conduit
Assignee (or the related commercial paper issuer, if such Conduit Assignee does
not itself issue commercial paper) rather than the Conduit Investor, (vii) the
defined terms and other terms and provisions of this Agreement and the other
Transaction Documents shall be interpreted in accordance with the foregoing,
(viii) the Conduit Assignee, if it shall not be an Investor already, shall
deliver to the Agent, the SPV and the Master Servicer, all applicable tax
documentation (whether required by Section 9.4(b) or otherwise)

 

95



--------------------------------------------------------------------------------

reasonably requested by the Agent, the SPV or the Master Servicer and (ix) if
requested by the related Managing Agent or the related Administrator with
respect to the Conduit Assignee, the parties will execute and deliver such
further agreements and documents and take such other actions as the related
Managing Agent or such Administrator may reasonably request to evidence and give
effect to the foregoing. No assignment by a Conduit Investor to a Conduit
Assignee of all or any portion of the Net Investment shall in any way diminish
the related Committed Investors’ obligations under Section 2.3 or Section 2.17
to fund any Investment or L/C Borrowing not funded by the related Conduit
Investor or such Conduit Assignee or to acquire from the Conduit Investor or
such Conduit Assignee all or any portion of the Net Investment pursuant to
Section 3.1.

(e) In the event that a Conduit Investor makes an assignment to a Conduit
Assignee in accordance with clause (d) above, the Related Committed
Investors: (i) if requested by the related Administrator, shall terminate their
participation in the applicable Program Support Agreement to the extent of such
assignment, (ii) if requested by the related Administrator, shall execute
(either directly or through a participation agreement, as determined by such
Administrator) the program support agreement related to such Conduit Assignee,
to the extent of such assignment, the terms of which shall be substantially
similar to those of the participation or other agreement entered into by such
Committed Investor with respect to the applicable Program Support Agreement (or
which shall be otherwise reasonably satisfactory to the Administrator and the
Related Committed Investors), (iii) if requested by the related Conduit
Investor, shall enter into such agreements as requested by such Conduit Investor
pursuant to which they shall be obligated to provide funding to the Conduit
Assignee on substantially the same terms and conditions as is provided for in
this Agreement in respect of such Conduit Investor (or which agreements shall be
otherwise reasonably satisfactory to such Conduit Investor and the Committed
Investors), and (iv) shall take such actions as the Agent shall reasonably
request in connection therewith.

(f) Each of the SPV, the Master Servicer and the Originators hereby agrees and
consents to the assignment by any Conduit Investor from time to time of all or
any part of its rights under, interest in and title to this Agreement and the
Asset Interest to any Program Support Provider.

(g) Any Investor Group without a Conduit Investor may at any time in the sole
discretion of the related Committed Investor add a Conduit Investor to such
Investor Group so long as such Conduit Investor is sponsored or administered by
the related Committed Investor or one of its Affiliates. The parties hereto will
cooperate in good faith to execute a joinder agreement or amendment reasonably
satisfactory to such Conduit Investor to evidence its joining the Transaction
Documents.

(h) The Agent, acting solely for this purpose as an agent of the SPV, shall
maintain a copy of each Assignment and Assumption Agreement or other assignment
agreement and a register for the recordation of the names and addresses of the
Investors, and the Commitments and interests in Net Investments and Asset
Interests pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the SPV,
the Agent and the Investors shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as an Investor hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the SPV and any Investor, at any reasonable time and from time to time upon
reasonable prior notice.

 

96



--------------------------------------------------------------------------------

(i) Certain Permitted Pledges. Notwithstanding anything to the contrary set
forth herein, (i) any Investor may at any time pledge or grant a security
interest in all or any portion of its interest in, to and under this Agreement
(including, without limitation, rights to payment of Net Investment and Yield)
and any other Transaction Document to secure its obligations to a Federal
Reserve Bank without notice to or the consent of any Person, and (ii) any
Conduit Investor may at any time pledge or grant a security interest in all or
any portion of its interest in, to and under this Agreement (including, without
limitation, rights to payment of Net Investment and Yield) and any other
Transaction Document to any collateral trustee, collateral agent or secured
party acting on behalf of the holders of the commercial paper notes issued by
such Conduit Investor, in each case, without notice to or consent from any other
Person; provided, however, that no such pledge or grant described in this
paragraph shall (x) relieve the applicable pledgor or grantor of its obligations
under this Agreement or (y) substitute the recipient of such pledge or grant for
the applicable pledgor or grantor as a party hereunder.

SECTION 11.9 Waiver of Confidentiality. (a) Each of the SPV, the Master Servicer
and the Originators hereby consents to the disclosure of any non-public
information with respect to it received by the Agent, any Managing Agent, any
Investor or any Administrator to any other Investor or potential Investor, any
Managing Agent, any nationally recognized statistical rating organization rating
a Conduit Investor’s Commercial Paper, any dealer or placement agent of or
depositary for the Conduit Investor’s Commercial Paper, any Administrator, any
Program Support Provider, any credit/financing provider to any Conduit Investor
or any of such Person’s counsel or accountants in relation to this Agreement or
any other Transaction Document if they agree to hold it confidential pursuant to
a written agreement of confidentiality in form and substance reasonably
satisfactory to the SPV. Subject to the forgoing, the Agent, the Managing
Agents, the Investors and the Administrators hereby agree to maintain the
confidentiality of any non-public information.

(b) Each of the parties hereto acknowledges and agrees that each Managing Agent
with a Conduit Investor in its Investor Group may post to a secured
password-protected internet website maintained by such Managing Agent and
required by any NRSRO rating the Commercial Paper of its related Conduit
Investor in connection with Rule 17g-5, the following information: (a) its
Program Support Agreement, (b) a copy of this Agreement (including any
amendments), (c) its monthly transaction surveillance reports, and (d) such
other information as may be requested by such NRSRO and consented to in writing
by the SPV and the Master Servicer; provided that such Managing Agent shall take
such actions as are necessary to maintain the confidential nature of the
documents and information so posted (it being understood that any NRSRO viewing
such posted information on such website shall not constitute a breach of this
proviso so long as it is informed of the confidential nature of such information
on such website or otherwise by the Managing Agent prior to or concurrently with
making such information available).

SECTION 11.10 Confidentiality Agreement. Each of the SPV, the Master Servicer
and the Originators hereby agrees that it will not disclose the contents of this
Agreement or any other Transaction Document or any other proprietary or
confidential information of or with respect to

 

97



--------------------------------------------------------------------------------

any Investor, the Agent, any Managing Agent, any Administrator or any Program
Support Provider to any other Person except (a) its auditors and attorneys,
employees or financial advisors (other than any commercial bank) and any
nationally recognized statistical rating organization, provided such auditors,
attorneys, employees, financial advisors or rating agencies are informed of the
highly confidential nature of such information and agree to use such information
solely in connection with their evaluation of, or relationship with, the SPV,
the Master Servicer, the and its affiliates or (b) as otherwise required by
applicable law or order of a court of competent jurisdiction.

SECTION 11.11 Conduit Investor Provisions.

(a) No Bankruptcy Petition Against the Conduit Investor. Each of the SPV, the
Master Servicer and the Originators hereby covenants and agrees that, prior to
the date which is one (1) year and one (1) day after the payment in full of all
outstanding Commercial Paper or other rated indebtedness of any Conduit Investor
(or its related commercial paper issuer), it will not institute against, or join
any other Person in instituting against, such Conduit Investor any proceeding of
a type referred to in the definition of Event of Bankruptcy.

(b) Affiliate Purchase of Commercial Paper. The SPV hereby acknowledges and
agrees that, from time to time and in the sole discretion of the Administrator
of such Conduit Investor, any Conduit Investor may sell Commercial Paper for the
purposes of funding Investments hereunder to its Administrator or to any
Affiliate of its Administrator, without further notice or disclosure to any
Person.

SECTION 11.12 No Recourse.

(a) Notwithstanding anything to the contrary contained in this Agreement, the
obligations of any Conduit Investor under this Agreement and all other
Transaction Documents are solely the corporate obligations of such Conduit
Investor and shall be payable solely to the extent of funds received from the
SPV in accordance herewith or from any party to any Transaction Document in
accordance with the terms thereof in excess of funds necessary to pay its
matured and maturing Commercial Paper and shall only be required to pay amounts
payable by the SPV hereunder and under the other Transaction Documents from
funds of the SPV other than the proceeds of the Affected Assets to the extent it
has such funds.

(b) Any amounts which such Conduit Investors does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
§101 of the Bankruptcy Code) against or corporate obligation of such Conduit
Investors for any such insufficiency unless and until such Conduit Investors
satisfies the provisions above.

(c) This Section 11.12 shall survive termination of this Agreement.

SECTION 11.13 No Proceedings; Limitations on Payments.

(a) Each of the parties hereto, by entering into this Agreement, hereby
covenants and agrees that it will not at any time institute against the SPV, or
join in any institution against the SPV of, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any United States federal or State bankruptcy or similar law in connection with
any of the SPV’s obligations under this Agreement or other Transaction
Documents.

 

98



--------------------------------------------------------------------------------

(b) Notwithstanding any provisions contained in this Agreement to the contrary,
the parties hereto acknowledge and agree that (i) all amounts payable by the SPV
hereunder and under the other Transaction Documents shall be paid in accordance
with the priorities set forth in Section 2.12 and (ii) the SPV shall only be
required to pay amounts payable by the SPV hereunder and under the other
Transaction Documents from funds of the SPV other than the proceeds of the
Affected Assets to the extent it has such funds. Any amounts which the SPV does
not pay pursuant to the operation of clause (ii) of the preceding sentence shall
not constitute a claim (as defined in §101 of the Bankruptcy Code) against or
corporate obligation of the SPV for any such insufficiency unless and until the
SPV satisfies the provisions of clause (ii) above.

(c) This Section 11.13 shall survive termination of this Agreement.

SECTION 11.14 Post-Closing Covenant.

(a) Notwithstanding the requirements set forth in Sections 4.1(r), 6.1(j) or 7.3
of this Agreement, on or prior to December 29, 2016 (or such later day as agreed
to in writing by the Agent), the Master Servicer shall either: (i) (A) deliver
to the Agent a duly executed Blocked Account Agreement entered into with Bank of
America, N.A. as Blocked Account Bank, relating to deposit account number
1291169204 maintained at Bank of America, N.A. (such account, the “New BOA
Blocked Account”) reasonably satisfactory to the Agent, and (B) deliver to the
Administrative Agent an updated Schedule 4.01(r) hereto or (ii) direct Obligors
to cease remitting payments to the New BOA Blocked Account and begin remitting
payments to another Blocked Account.

(b) Failure by the Master Servicer to timely satisfy the conditions set forth in
clause (a) above shall constitute a breach of a covenant by the Master Servicer
under this Agreement.

[SIGNATURES FOLLOW]

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

LEX CAPITAL LLC,

as SPV

By:  

/s/ Lynn P. Freeman

Name:   Lynn P. Freeman Title:   President

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

PNC-Valvoline Transfer

and Administration Agreement

 

S-1



--------------------------------------------------------------------------------

VALVOLINE LLC,

as Originator and as Master Servicer

By:  

/s/ Lynn P. Freeman

Name:   Lynn P. Freeman Title:   Vice President and Assistant Treasurer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

PNC-Valvoline Transfer

and Administration Agreement

 

S-2



--------------------------------------------------------------------------------

Commitment:     PNC BANK, NATIONAL ASSOCIATION, $75,000,000     as the Agent, as
a Managing Agent and as a Committed Investor for the PNC Investor Group     By:
 

/s/ Michael Brown

    Name:   Michael Brown     Title:   Senior Vice President     PNC BANK,
NATIONAL ASSOCIATION,     as a Letter of Credit Issuer     By:  

/s/ Michael Brown

    Name:   Michael Brown     Title:   Senior Vice President

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

PNC-Valvoline Transfer

and Administration Agreement

 

S-3



--------------------------------------------------------------------------------

Commitment:

$50,000,000

    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, NEW YORK BRANCH, as a Managing Agent
and Administrator for the MUFG Investor Group     By:  

/s/ Eric Williams

    Name:   Eric Williams     Title:   Managing Director     THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD, as a Committed Investor for the MUFG Investor Group  
  By:  

/s/ Eric Williams

    Name:   Eric Williams     Title:   Managing Director

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

PNC-Valvoline Transfer

and Administration Agreement

 

S-4



--------------------------------------------------------------------------------

GOTHAM FUNDING CORPORATION,

as a Conduit Investor and an Uncommitted Investor for the MUFG Investor Group

By:  

/s/ David V. DeAngelis

Name:   David V. DeAngelis Title:   Vice President

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

PNC-Valvoline Transfer

and Administration Agreement

 

S-5



--------------------------------------------------------------------------------

PNC CAPITAL MARKETS LLC,

as Structuring Agent

By:  

/s/ Michael Brown

Name:   Michael Brown Title:   Managing Director

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

PNC-Valvoline Transfer

and Administration Agreement

 

S-6



--------------------------------------------------------------------------------

SCHEDULE I

Section 2.4 of this Agreement shall be read in its entirety as follows:

SECTION 2.4 Determination of Yield and Rate Periods.

(a) From time to time, for purposes of determining the Rate Periods applicable
to the different portions of the Net Investment funded by its Investor Group and
of calculating Yield with respect thereto, each Managing Agent shall allocate
the Net Investment allocable to its Investor Group to one or more tranches (each
a “Portion of Investment”). At any time, each Portion of Investment shall have
only one Rate Period and one Rate Type.

(b) As used in this Section 2.4, the following terms shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

“Alternate Rate” means, for any Rate Period for any Portion of Investment, an
interest rate per annum equal to the Offshore Rate for such Rate Period;
provided that in the case of:

(i) any Rate Period which commences on a date prior to the Agent receiving at
least three (3) Business Days’ notice thereof, or

(ii) any Rate Period relating to a Portion of Investment which is less than
$1,000,000,

the “Alternate Rate” for each day in such Rate Period shall be an interest rate
per annum equal to the Base Rate in effect on such day. The “Alternate Rate” for
any date on or after the declaration or automatic occurrence of Termination Date
pursuant to Section 8.2 shall be an interest rate equal to 2.00% per annum above
the Base Rate in effect on such day.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate for such day, plus 0.50%, (b) the rate of
interest in effect for such day as publicly announced from time to time by the
applicable Managing Agent as its “prime rate”, and (c) the Offshore Rate, plus
1.00%. The “prime rate” is a rate set by the applicable Managing Agent based
upon various factors including such Managing Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the prime rate announced by a Managing Agent shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“CP Rate” means, for any Rate Period for any Portion of Investment and a
particular Conduit Investor, the per annum rate equivalent to the weighted
average cost (as determined by the related Administrator and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Conduit Investor, other borrowings by
such Conduit Investor (other than under any Program Support Agreement) and any
other costs associated with the issuance of Commercial Paper) of or related to
the issuance of Commercial Paper that are allocated, in whole or in part, by the
Conduit Investor or its

 

Schedule I-1



--------------------------------------------------------------------------------

Administrator to fund or maintain such Portion of Investment (and which may be
also allocated in part to the funding of other assets of the Conduit Investor);
provided that if any component of such rate is a discount rate, in calculating
the “CP Rate” for such Portion of Investment for such Rate Period, such Conduit
Investor shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the applicable
Managing Agent on such day on such transactions as determined by it.

“Fluctuation Factor” means 1.2.

“Offshore Rate” means, for any Rate Period, a rate per annum determined by the
applicable Managing Agent pursuant to the following formula:

 

Offshore Rate =                  Offshore Base Rate                 
1.00 – Eurodollar Reserve Percentage

Where,

“Offshore Base Rate” means, (a) for such Rate Period with respect to Portions of
Investment funded by all Investors other than PNC:

(i) the rate per annum (carried out to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate that
appears on the “Reuters Screen LIBOR01” page that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Rate Period) with a term equivalent to such
Rate Period, determined as of approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Rate Period, or

(ii) in the event the rate referenced in the preceding subsection (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Rate Period) with a term equivalent to such Rate Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Rate Period, or

 

Schedule I-1



--------------------------------------------------------------------------------

(iii) in the event the rates referenced in the preceding subsections (i) and
(ii) are not available, the rate per annum equal to the rate determined by the
applicable Managing Agent as the rate of interest at which Dollar deposits (for
delivery on the first day of such Rate Period) in same day funds in the
approximate amount of the applicable Portion of Investment to be funded by
reference to the Offshore Rate and with a term equivalent to such Rate Period
would be offered by its London Branch to major banks in the offshore dollar
market at their request at approximately 11:00 a.m. (London time) two (2)
Business Days prior to the first day of such Rate Period;

(b) for any day during the applicable Rate Period with respect to Portions of
Investment funded by PNC:

(i) the rate per annum (rounded upwards, if necessary, to the nearest 1/100th of
one percent) appearing on page BBAM on the Bloomberg Terminal (or any other page
that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits for a one month
period in Dollars) at approximately 11:00 a.m. (London time) on such day, or if
such day is not a Business Day, the immediately preceding Business Day, or

(ii) if such rate is not published at such time and day for any reason, then the
Offshore Base Rate shall be the rate per annum (rounded upwards, if necessary,
to the nearest 1/100th of one percent) based on the rates at which Dollar
deposits for a one month period are displayed on the “Reuters Screen LIBOR01”
page as of 11:00 a.m. (London time) on such day, or if such day is not a
Business Day, the immediately preceding Business Day (it being understood that
if at least two (2) such rates appear on such page, the rate will be the
arithmetic mean of such displayed rates); provided, that in the event fewer than
two (2) such rates are displayed, or if no such rate is relevant, the Offshore
Base Rate shall be the rate per annum equal to the average of the rates at which
deposits in Dollars are offered by PNC, as applicable, at approximately 11:00
a.m. (London time) on the such day, or if such day is not a Business Day, the
immediately preceding Business Day, to prime banks in the London interbank
market for a one month period;

provided, however, that an no time shall the Offshore Base Rate (whether
determined pursuant to clause (a) or (b) above) be less than zero (0.0% per
annum).

“Eurodollar Reserve Percentage” means, for any day during any Rate Period, the
reserve percentage (expressed as a decimal, rounded upward to the next 1/100th
of 1%) in effect on such day, whether or not applicable to any Investor, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
Eurocurrency funding (currently referred to as “eurocurrency liabilities”). The
Offshore Rate shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“Rate Period” means with respect to any Portion of Investment, (i) initially the
period commencing on (and including) the date of the initial purchase or funding
of such Portion of

 

Schedule I-1



--------------------------------------------------------------------------------

Investment and ending on (and including) the last day of the current calendar
month, and (ii) thereafter, each period commencing on (and including) the first
day after the last day of the immediately preceding Rate Period for such Portion
of Investment and ending on (and including) the last day of the current calendar
month; provided that

(A) any Rate Period with respect to any Portion of Investment (other than any
Portion of Investment accruing Yield at the CP Rate) that would otherwise end on
a day which is not a Business Day shall be extended to the next succeeding
Business Day; provided that if Yield in respect of such Rate Period is computed
by reference to the Offshore Rate, and such Rate Period would otherwise end on a
day which is not a Business Day, and there is no subsequent Business Day in the
same calendar month as such day, such Rate Period shall end on the next
preceding Business Day;

(B) in the case of any Rate Period for any Portion of Investment that commences
before the Termination Date and would otherwise end on a date occurring after
the Termination Date, such Rate Period shall end on such Termination Date and
the duration of each Rate Period which commences on or after the Termination
Date shall be of such duration as shall be selected by such Managing Agent; and

(C) any Rate Period in respect of which Yield is computed by reference to the CP
Rate may be terminated at the election of, and upon notice thereof to the SPV
by, the applicable Managing Agent any time, in which case the Portion of
Investment allocated to such terminated Rate Period shall be allocated to a new
Rate Period commencing on (and including) the date of such termination and
ending on (but excluding) the next following Settlement Date, and shall accrue
Yield at the Alternate Rate.

“Rate Type” means the Offshore Rate, the Base Rate or the CP Rate.

“Yield” means:

(i) for any Portion of Investment during any Rate Period to the extent a Conduit
Investor funds such Portion of Investment through the issuance of Commercial
Paper (directly or indirectly through a related commercial paper issuer),

 

CPR × I ×     D     360

(ii) for any Portion of Investment funded by a Committed Investor and for any
Portion of Investment to the extent a Conduit Investor will not be funding such
Portion of Investment through the issuance of Commercial Paper (directly or
indirectly through a related commercial paper issuer),

 

AR × I ×     D     360

 

Schedule I-1



--------------------------------------------------------------------------------

where:

 

  AR    =    the Alternate Rate for such Portion of Investment for such Rate
Period,   CPR    =    the CP Rate for such Conduit Investor for such Portion of
Investment for such Rate Period (as determined by the Administrator on or prior
to the fifth (5th) Business Day of the calendar month next following such Rate
Period),   D    =    the actual number of days during such Rate Period, and   I
   =    the weighted average of such Portion of Investment during such Rate
Period;

provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable law;
and provided further that at all times after the declaration or automatic
occurrence of the Termination Date pursuant to Section 8.2, Yield for all
Portion of Investment shall be determined as provided in clause (ii) of this
definition; and provided further that notwithstanding the forgoing, all
computations of Yield based on clause (b) of the definition of Base Rate shall
be based on a year of 365 or 366 days, as applicable. Each Managing Agent shall,
by the fifth (5th) day of each calendar month (or, if such day is not a Business
Day, the immediately succeeding Business Day) following the end of each Rate
Period, determine the accrued and unpaid Yield for such Rate Period for its
Investor Group and shall give notice thereof to the SPV and the Master Servicer
on such date.

(c) Offshore Rate Protection; Illegality. (i) If any Managing Agent is unable to
obtain on a timely basis the information necessary to determine the Offshore
Rate for any proposed Rate Period, then

(A) such Managing Agent shall forthwith notify its Conduit Investor or Committed
Investors, as applicable, and the SPV that the Offshore Rate cannot be
determined for such Rate Period, and

(B) while such circumstances exist, none of such Conduit Investor, such
Committed Investors or such Managing Agent shall allocate any Portion of
Investment with respect to Investments made during such period or reallocate any
Portion of Investment allocated to any then existing Rate Period ending during
such period, to a Rate Period with respect to which Yield is calculated by
reference to the Offshore Rate.

(ii) If, with respect to any outstanding Rate Period, a Conduit Investor or any
Committed Investor on behalf of which a Managing Agent holds any Portion of
Investment notifies such Managing Agent that it is unable to obtain matching
deposits in the London interbank market to fund its purchase or maintenance of
such Portion of Investment or that the Offshore Rate applicable to such Portion
of Investment will not adequately reflect the cost to the Person of funding or
maintaining such Portion of Investment for such Rate Period, then (A) such
Managing Agent shall forthwith so notify the SPV and (B) upon such notice and
thereafter while such circumstances exist none of such Managing Agent, such
Conduit Investor or such Committed Investor, as applicable,

 

Schedule I-1



--------------------------------------------------------------------------------

shall allocate any other Portion of Investment with respect to Investments made
during such period or reallocate any Portion of Investment allocated to any Rate
Period ending during such period, to a Rate Period with respect to which Yield
is calculated by reference to the Offshore Rate and all Portions of Investment
that have been allocated to a Rate Period to which the Offshore Rate applies
shall be automatically allocated to a new Rate Period to which the Base Rate
applies and the Rate Period to which such Offshore Rate applied shall be
terminated on the same day.

(iii) Notwithstanding any other provision of this Agreement, if a Conduit
Investor or any of the Committed Investors, as applicable, shall notify their
respective Managing Agent that such Person has determined (or has been notified
by any Program Support Provider) that the introduction after the Closing Date of
or any change in or in the interpretation of any Law makes it unlawful (either
for such Conduit Investor, such Committed Investor or such Program Support
Provider, as applicable), or any central bank or other Official Body asserts
that it is unlawful for such Conduit Investor, such Committed Investor or such
Program Support Provider, as applicable, to fund the purchases or maintenance of
any Portion of Investment accruing Yield calculated by reference to the Offshore
Rate, then (A) as of the effective date of such notice from such Person to its
Managing Agent, the obligation or ability of such Conduit Investor or such
Committed Investor, as applicable, to fund the making or maintenance of any
Portion of Investment accruing Yield calculated by reference to the Offshore
Rate shall be suspended until such Person notifies its Managing Agent that the
circumstances causing such suspension no longer exist and (B) each Portion of
Investment made or maintained by such Person shall either (1) if such Person may
lawfully continue to maintain such Portion of Investment accruing Yield
calculated by reference to the Offshore Rate until the last day of the
applicable Rate Period, be reallocated on the last day of such Rate Period to
another Rate Period and shall accrue Yield calculated by reference to the Base
Rate or (2) if such Person shall determine that it may not lawfully continue to
maintain such Portion of Investment accruing Yield calculated by reference to
the Offshore Rate until the end of the applicable Rate Period, such Person’s
share of such Portion of Investment allocated to such Rate Period shall be
deemed to accrue Yield at the Base Rate from the effective date of such notice
until the end of such Rate Period.

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

Calculation of Required Reserves

“Calculation Period” means each calendar month.

“Charged-Off Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) computed as of the most recent Month End Date of (a) the aggregate
initial Unpaid Balance of all Receivables which became Charged-Off Receivables
during such Calculation Period divided by (b) the aggregate amount of sales by
the Originators giving rise to Receivables in the current month.

“Concentration Reserve Percentage” means, for any Calculation Period, the
largest of the following, in each case, as of the most recent Month End Date:
(a) the sum of the five (5) largest Obligor Percentages of the Group D Obligors,
(b) the sum of the three (3) largest Obligor Percentages of the Group C
Obligors, (c) the sum of the two (2) largest Obligor Percentages of the Group B
Obligors and (d) the largest Obligor Percentage of the Group A Obligors.

“Days Sales Outstanding” means, for any Calculation Period, the product,
rounded, if necessary, to the nearest whole number, obtained by multiplying (a)
121 by (b) the quotient obtained by dividing (i) the aggregate Unpaid Balance of
Receivables as of the most recent Month End Date by (ii) the aggregate amount of
sales giving rise to Receivables originated during the consecutive four (4)
month period ended on the most recent Month End Date.

“Default Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) computed as of the most recent Month End Date of (a) the sum of (i)
the aggregate initial Unpaid Balance of all Receivables as to which, as of such
Month End Date, any payment, or any part thereof, remained unpaid 61 days or
more, but not more than 90 days, from the original due date thereof, plus (ii)
the aggregate initial Unpaid Balance of all Charged-Off Receivables aged 61 days
or less arising as of such Month End Date, divided by (b) the aggregate amount
of sales by the Originators giving rise to Receivables in the third and fourth
month prior to the month of determination, divided by (c) 2.

“Dilution” means, on any date, an amount equal to the sum, without duplication,
of the aggregate reduction effected on such day in the Unpaid Balances of the
Receivables attributable to any non-cash items including credits, rebates,
billing errors, sales or similar taxes, cash discounts, volume discounts,
allowances, disputes (it being understood that a Receivable is “subject to
dispute” only if and to the extent that, in the reasonable good faith judgment
of the applicable Originator (which shall be exercised in the ordinary course of
business) such Obligor’s obligation in respect of such Receivable is reduced on
account of any performance failure on the part of such Originator), set-offs,
counterclaims, chargebacks, returned or repossessed goods, sales and marketing
discounts, warranties, any unapplied credit memos and other adjustments that are
made in respect of Obligors; provided that writeoffs or credits related to (i)
an Obligor’s bad credit or (ii) a Valvoline Credit shall not constitute Dilution
(provided that if a Valvoline Credit is applied in accordance with the
definition thereof and the aggregate of the new Receivable generated in
connection with the issuance of such Valvoline Credit owing from the third-party
Obligor and the remaining balance of the Receivable from the applicable

 

Schedule II-1



--------------------------------------------------------------------------------

distributor (after giving effect to the credit and any delivery allowance) is
less than the balance of the original Receivable from the distributor, such
difference shall constitute Dilution); provided further that writeoffs or
credits related to pricing adjustments shall not constitute Dilution so long as
(a) such pricing adjustments are treated as sale reversals and (b) the
applicable pricing adjustment is processed the same calendar month during which
the related Receivable was generated.

“Dilution Horizon Ratio” means, for any Calculation Period, the ratio (expressed
as a percentage) computed as of the most recent Month End Date by dividing (i)
the aggregate initial Unpaid Balance of sales by the Originators giving rise to
Receivables during (a) the calendar month ended on such Month End Date or, (b)
with the approval of all Investors, the two calendar month period ended on such
Month End Date by (ii) the Net Pool Balance as of such Month End Date.

“Dilution Ratio” means, for any Calculation Period, the ratio (expressed as a
percentage) computed as of the most recent Month End Date of (a) the aggregate
Dilution incurred during such period, divided by (b) the aggregate amount of
sales by the Originators giving rise to Receivables in the month prior to the
month of determination.

“Dilution Reserve Percentage” for any Calculation Period, a percentage equal to:

 

LOGO [g304120stamp124.jpg]

where:

 

  SF    =   

the Stress Factor;

  EDR    =   

the Expected Dilution Ratio;

  DS    =   

the Dilution Spike; and

  DHR    =   

the Dilution Horizon Ratio.

“Dilution Spike” means, as of any date of determination, the highest average
Dilution Ratio for any three consecutive calendar months during the immediately
preceding 12 calendar months.

“Expected Dilution Ratio” means, for any Calculation Period, the average of the
Dilution Ratios for the 12 calendar months ending on the most recent Month End
Date.

“Loss Horizon Ratio” means, for any Calculation Period, the quotient, expressed
as a percentage, of (a) the aggregate initial Unpaid Balance of sales by the
Originators giving rise to Receivables which arose during the period ending on
the most recent Month End Date equal to six and one half (6.5) months, divided
by (b) the Net Pool Balance at the most recent Month End Date.

 

Schedule II-2



--------------------------------------------------------------------------------

“Loss Reserve Ratio” means, for any Calculation Period, the product of (a) the
Stress Factor, (b) the highest three-month average, during the twelve-month
period ending on the most recent Month End Date, of the Default Ratio and (c)
the Loss Horizon Ratio for such Calculation Period.

“Minimum Percentage” means, for any Calculation Period, the sum (expressed as a
percentage) of (a) the Concentration Reserve Percentage, plus (b) the product of
(i) the Expected Dilution Ratio and (ii) the Dilution Horizon Ratio.

“Month End Date” means the last day of each calendar month.

“Obligor Percentage” means, for any Calculation Period, for each Obligor, a
fraction, expressed as a percentage and determined as of the most recent Month
End Date, (a) the numerator of which is the aggregate Unpaid Balance of the
Eligible Receivables of such Obligor less the amount (if any) then deducted from
the Net Pool Balance pursuant to clause (b) of the definition thereof with
respect to such Obligor due to the Concentration Limits and (b) the denominator
of which is the Aggregate Unpaid Balance at such time.

“Required Reserves” at any time means the sum of (a) the Yield Reserve, plus (b)
the Servicing Fee Reserve, plus (c) the greater of (i) the sum of the Loss
Reserve Ratio and the Dilution Reserve Percentage and (ii) the Minimum
Percentage, each as in effect at such time, multiplied by the Net Pool Balance
on such date.

“Servicing Fee Reserve” means, at any time, an amount equal to the product of
(a) the current Servicing Fee times, (b) the product of (i) a fraction, the
numerator of which is the highest monthly Days Sales Outstanding during the last
12 calendar months and the denominator of which is 360 multiplied by (ii) the
Net Pool Balance.

“Stress Factor” means 2.25.

“Yield Reserve” means, as of any date of determination, an amount equal to (a)
the product of (i) 2 times (ii) the Days Sales Outstanding in effect on such
date times (iii) the sum of the Offshore Rate in effect on such date (as
determined by the Agent) plus 2%, divided by (b) 360, multiplied by (c) the Net
Pool Balance on such date.

 

Schedule II-3



--------------------------------------------------------------------------------

SCHEDULE III

Settlement Procedures

Sections 2.12 through 2.15 of the Agreement shall be read in their entirety as
follows:

SECTION 2.12 Settlement Procedures. (a) Weekly Procedure. Weekly on the seventh,
fourteenth, twenty-first and twenty-eighth day of each calendar month (or the
next Business Day if such day is not a Business Day), the Master Servicer shall,
out of the Collections received or deemed received by the SPV, any of the
Originators or the Master Servicer (including in any Blocked Account) on such
day:

(i) set aside and hold in trust for the benefit of the Managing Agents (on
behalf of such Managing Agents’ Investor Groups) an amount equal to the
aggregate of the Yield (which, (i) in the case of Yield computed by reference to
the CP Rate, shall be determined for such purpose using the CP Rate most
recently determined by the applicable Administrator, multiplied by the
Fluctuation Factor and (ii) in the case of Yield computed by reference to the
Alternate Rate, shall be determined for such purpose using the Alternate Rate
most recently determined by the applicable Investor, multiplied by the
Fluctuation Factor) and Servicing Fee accrued through such day, and anticipated
to accrue for the following calendar week, for each Portion of Investment and
any other Aggregate Unpaids (other than Net Investment) accrued through such
day, and anticipated to accrue for the following calendar week, and not
previously set aside;

(ii) set aside and hold in trust for the benefit of the Managing Agents (on
behalf of such Managing Agents’ Investor Groups) an amount equal to the excess,
if any, of:

(A) the greatest of:

 

  (1) if the SPV shall have elected to reduce the Net Investment under Section
2.13, the amount of the proposed reduction,

 

  (2) the amount, if any, by which the sum of the Net Investment and Required
Reserves shall exceed the Net Pool Balance, together with the amount, if any, by
which the Net Investment shall exceed the Maximum Net Investment, and

 

  (3) if such day is on or after the Termination Date, the Net Investment; over

(B) the aggregate of the amounts theretofore set aside and then so held for the
benefit of the Managing Agents (on behalf of such Managing Agents’ Investor
Groups) pursuant to this clause (ii); and

(iii) pay the remainder, if any, of such Collections to the SPV for application
to Reinvestment, for the benefit of the Agent (for the benefit of the
Investors), in the Receivables and other Affected Assets in accordance with
Section 2.2(b). To the extent

 

Schedule III-1



--------------------------------------------------------------------------------

and for so long as such Collections may not be reinvested pursuant to Section
2.2(b), the Master Servicer shall hold such Collections in trust for the benefit
of the Agent (for the benefit of the Investors).

(b) Settlement Procedures.

(i) The Master Servicer (or the Agent if pursuant to a Termination Event it has
taken control of the Blocked Accounts) shall pay to the Managing Agents (on
behalf of such Managing Agents’ Investor Groups), on each Business Day selected
by the SPV for a reduction of the Net Investment under Section 2.13 the amount
of Collections held for the Managing Agents pursuant to Section 2.12(a)(ii).

(ii) On any Settlement Date on or prior to the Termination Date, if the sum of
the Net Investment and Required Reserves exceeds the Net Pool Balance, the
Master Servicer shall immediately pay to the Managing Agents (on behalf of such
Managing Agents’ Investor Groups) from amounts set aside pursuant to clause (ii)
or clause (iii) of Section 2.12(a) an amount equal to such excess.

(iii) On each Settlement Date, the Master Servicer shall pay to the Managing
Agents (on behalf of such Managing Agents’ Investor Groups) out of the amount,
if any, set aside pursuant to clause (ii) and (to the extent not theretofore
reinvested) clause (iii) of Section 2.12(a) and not theretofore paid pursuant to
this Section 2.12(b), an amount equal to the lesser of such amount and the Net
Investment;

provided that if the Agent gives its consent (which consent may be revoked at
any time during the continuation of a Termination Event or a Potential
Termination Event), the Master Servicer may retain amounts which would otherwise
be deposited in respect of the accrued and unpaid Servicing Fee, in which case
no distribution shall be made in respect of such Servicing Fee under clause (c)
below.

(c) Order of Application. The Master Servicer (or the Agent if pursuant to a
Termination Event it has taken control of the Blocked Accounts) shall distribute
the funds to be paid pursuant to subsection (b) to the Persons, for the purposes
and in the order of priority set forth below:

(i) first, to each Managing Agent, pro rata based on the amount of accrued and
unpaid Yield owing to such Managing Agent’s Investor Group, in payment of the
accrued and unpaid Yield on all Portions of Investment, the Program Fee and the
Commitment Fee for the related Rate Period (or calendar month for Portions of
Investment with daily Rate Periods), and second, to each Letter of Credit
Issuer, for its own account, the Letter of Credit Fees due to it;

(ii) if an Originator or any Affiliate of an Originator is not then the Master
Servicer, to the Master Servicer, in payment of the accrued and unpaid Servicing
Fee payable on such Settlement Date;

(iii) first, to each Managing Agent (A) prior to the Termination Date, pro rata
based upon the Net Investment attributable to such Managing Agent’s Investor
Group in

 

Schedule III-2



--------------------------------------------------------------------------------

reduction of the outstanding Net Investment, an amount equal to the sum of (x)
the positive difference (if any) of (I) the sum of the Net Investment plus the
Required Reserves minus (II) the Net Pool Balance and (y) the amount of any
optional reduction of the Net Investment specified by the SPV in accordance with
Section 2.13, and (B) on or after the Termination Date, pro rata based upon the
Net Investment attributable to such Managing Agent’s Investor Group in reduction
of the outstanding Net Investment, an amount equal to the outstanding Net
Investment, and second, for deposit in a segregated account with the Agent, (A)
prior to the Termination Date, an amount necessary to Cash Collateralize the
Letter of Credit Liability as required pursuant to Section 2.17 and (B) on or
after the Termination Date, an amount equal to (I) the amount necessary to Cash
Collateralize the Letter of Credit Liability in full plus (II) an amount equal
to the L/C Fee Expectation;

(iv) to the Agent and each other Secured Party as may be entitled to such
payment, pro rata based on the amounts owing to each of them, in payment of any
other Aggregate Unpaids owed by the SPV hereunder to such Person (in each case,
without duplication);

(v) if an Originator or any Affiliate of an Originator is the Master Servicer,
to the Master Servicer in payment of the accrued Servicing Fee payable on such
Settlement Date, to the extent not paid pursuant to clause (ii) above or
retained pursuant to subsection (b) above; and

(vi) to the SPV, any remaining amounts.

SECTION 2.13 Optional Reduction of Net Investment. The SPV may at any time elect
to cause the reduction of the Net Investment as follows:

(a) the SPV shall instruct the Master Servicer to (and the Master Servicer
shall) set aside Collections and hold them in trust for the Managing Agents (on
behalf of such Managing Agents’ Investor Groups) under clause (ii) of Section
2.12(a) until the amount so set aside shall equal the desired amount of
reduction;

(b) the SPV shall give the Agent and the Managing Agents written notice in the
form of Exhibit J hereto by no later than 3:00 p.m. at least one (1) Business
Day prior to the date on which such reduction will occur, which notice shall
specify the amount and date of such reduction; and

(c) on any Business Day occurring at least one (1) Business Day after the date
of the SPV’s notice, the Master Servicer shall pay to each applicable Managing
Agent (on a pro rata basis based on the Net Investment attributed to such
Managing Agents’ Investor Group), in reduction of the Net Investment, the amount
of such Collections so held or, if less, the Net Investment (it being understood
that the Net Investment shall not be deemed reduced by any amount set aside or
held pursuant to this Section 2.13 unless and until, and then only to the extent
that, such amount is finally paid to the applicable Managing Agents as
aforesaid); provided that the amount of any such reduction shall be not less
than $1,000,000.

 

Schedule III-3



--------------------------------------------------------------------------------

SECTION 2.14 Application of Collections Distributable to SPV. Unless otherwise
instructed by the SPV, the Master Servicer shall allocate and apply, on behalf
of the SPV, Collections distributable to the SPV hereunder pursuant to Section
2.12(c)(vi), first, to the payment or provision for payment of the SPV’s
operating expenses, as instructed by the SPV, second, to the payment to the
applicable Originators under the First Tier Agreement of amounts due and payable
thereunder and third, to the payment to the applicable Originators of the
purchase price of new Receivables in accordance with the First Tier Agreement.
Without limiting the foregoing clause first, payments to be made thereunder
shall include the repayment of any expenses and fees incurred by the Master
Servicer or the Originators in connection with any Blocked Account incurred as a
result of checks, money orders and other items credited to or deposited by or on
behalf of the SPV or constituting property of the SPV which are returned or
otherwise not collected, including any charges, fees, commissions and expenses
imposed by the applicable Blocked Account Bank at which any such account is
maintained as a result of such returned or uncollected items.

SECTION 2.15 Collections Held in Trust. So long as the SPV or the Master
Servicer shall hold any Collections or Deemed Collections then or thereafter
required to be paid by the SPV to the Master Servicer or by the SPV or the
Master Servicer to the Agent, it shall hold such Collections in trust, and shall
deposit such Collections into a Blocked Account at such times otherwise required
by this Agreement. The Net Investment shall not be deemed reduced by any amount
held in trust or in a Blocked Account pursuant to Section 2.12 unless and until,
and then only to the extent that, such amount is finally paid to the Agent or
the applicable Managing Agent in accordance with Section 2.12.

 

Schedule III-4



--------------------------------------------------------------------------------

SCHEDULE 1.1

ELIGIBLE RECEIVABLES PAYMENT TERMS FOR CERTAIN OBLIGORS

 

Obligor

  

Payment Terms

AutoZone, Inc.    Within 120 days of the original billing date Genuine Parts
Company d/b/a NAPA    Within 195 days of the original billing date

 

1.1-1



--------------------------------------------------------------------------------

SCHEDULE 4.1(d)

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in this
Agreement, the SPV hereby represents, warrants, and covenants as follows:

General

1. The Transfer and Administration Agreement creates a valid and continuing
security interest (as defined in UCC Section 9-102) in the Affected Assets in
favor of the Agent (for the benefit of the Secured Parties), which security
interest is prior to all other Adverse Claims, and is enforceable as such as
against creditors of and purchasers from the SPV.

2. The Eligible Receivables constitute “accounts” within the meaning of UCC
Section 9-102. The rights of the SPV under the First Tier Agreement constitute
“general intangibles” within the meaning of UCC Section 9-102.

3. The SPV has taken all steps necessary to perfect its security interest
against the Obligor in the Related Security (if any) securing the Eligible
Receivables.

Creation

4. Immediately prior to the transfer and assignment herein contemplated, the SPV
had good title to each Eligible Receivable and its rights under the First Tier
Agreement, and was the sole owner thereof, free and clear of all Adverse Claims
and, upon the transfer thereof, the Agent shall have good title to each such
Receivable, and will (i) be the sole owner thereof, free and clear of all Liens,
or (ii) have a first priority security interest in such Eligible Receivables,
and the transfer or security interest has been perfected under the UCC; provided
that to the extent the Obligor of such Receivable is an Official Body, the SPV,
the Master Servicer and the Originators shall not be required to comply with any
Assignment of Claims Acts. Immediately prior to the sale, assignment, and
transfer thereof, each Eligible Receivable was secured by a valid and
enforceable perfected security interest in the related Related Security (if any)
in favor of the SPV as secured party, and such security interest is prior to all
other Adverse Claims in such Related Security; provided that to the extent the
Obligor of such Receivable is an Official Body, the SPV, the Master Servicer and
the Originators shall not be required to comply with any Assignment of Claims
Acts. The SPV has not taken any action to convey any right to any Person that
would result in such Person having a right to payments due under the Receivables
(other than with respect to servicing of Receivables by the Master Servicer or
Sub-Servicers as permitted by this Agreement).

Perfection

5. The SPV has caused or will have caused, within ten days after the effective
date of the Transfer and Administration Agreement, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of, or security
interest in, the Receivables and the rights of the SPV under the First Tier
Agreement from SPV to the Agent.

 

4.1(d)-1



--------------------------------------------------------------------------------

Priority

6. Other than the transfer of the Receivables under the First Tier Agreement and
to the Agent under the Transfer and Administration Agreement, none of the
Originators nor the SPV has pledged, assigned, sold, granted a security interest
in, or otherwise conveyed any of the Receivables or the other Affected
Assets. None of the Originators nor the SPV has authorized the filing of, or is
aware of, any financing statements against the SPV that include a description of
collateral covering the Receivables or the other Affected Assets other than any
financing statement relating to the transfers under the First Tier Agreement and
to the Agent under the Transfer and Administration Agreement or that has been
terminated.

7. None of the Originators nor the SPV has any knowledge of any judgment, ERISA
or tax lien filings against it that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

8. [Reserved.]

9. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the Perfection Representations contained in this Schedule
shall be continuing, and remain in full force and effect until such time as all
obligations under this Agreement have been finally and fully paid and performed.

10. The parties to the Transfer and Administration Agreement: (i) shall not,
without obtaining a confirmation of the then-current rating of the applicable
Commercial Paper, waive any of the Perfection Representations; and (ii) shall
provide S&P with prompt written notice of any breach of the Perfection
Representations, and shall not, without obtaining a confirmation of the
then-current rating of the applicable Commercial Paper (as determined after any
adjustment or withdrawal of the ratings following notice of such breach) waive a
breach of any of the Perfection Representations.

11. In order to evidence the interests of the Agent under the Transfer and
Administration Agreement, the Master Servicer shall, from time to time, take
such action, or execute and deliver such instruments (other than filing
financing statements) as may be necessary (including such actions as are
requested in writing by any Managing Agent) to maintain the Agent’s ownership
interest and to maintain and to perfect, as a first-priority interest, the
Agent’s security interest in the Receivables (other than Foreign Receivables)
and the other Affected Assets; provided that to the extent the Obligor of such
Receivable is an Official Body, the SPV, the Master Servicer and the Originators
shall not be required to comply with any Assignment of Claims Acts. The Master
Servicer shall, from time to time and within the time limits established by law,
prepare and present to the Agent for the Agent’s authorization and approval all
financing statements, amendments, continuations or other filings necessary to
continue, maintain and perfect as a first-priority interest the Agent’s interest
in the Receivables and other Affected Assets. The Agent’s approval of such
filings shall authorize the Master Servicer to file such financing statements
under the UCC. Notwithstanding anything else in the Transaction Documents to the
contrary,

 

4.1(d)-2



--------------------------------------------------------------------------------

the Master Servicer shall not have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements, without the
prior written consent of each Managing Agent.

 

4.1(d)-3



--------------------------------------------------------------------------------

SCHEDULE 4.1(g)

List of Actions and Suits

 

Parent:    Items disclosed in a Form 10-K, From 10-Q or Form 8-K (or in any
successor form thereto) filed from time to time by Parent with the U.S.
Securities and Exchange Commission. Valvoline LLC:    None. SPV:    None.

 

4.1(g)-1



--------------------------------------------------------------------------------

SCHEDULE 4.1(i)

Location of Certain Offices and Records

 

Principal Place of Business:    SPV:    3475 Blazer Parkway, Suite 3001   
Lexington, Kentucky 40509    Initial Master Servicer:    3499 Blazer Parkway   
Lexington, Kentucky 40509 Chief Executive Office:    SPV:    3475 Blazer
Parkway, Suite 3001    Lexington, Kentucky 40509    Initial Master Servicer:   
3499 Blazer Parkway    Lexington, Kentucky 40509 Location of Records:    SPV:   
3475 Blazer Parkway, Suite 3001    Lexington, Kentucky 40509    Initial Master
Servicer:    3499 Blazer Parkway    Lexington, Kentucky 40509

 

4.1(i)-1



--------------------------------------------------------------------------------

SCHEDULE 4.1(j)

List of Subsidiaries, Divisions and Tradenames; FEIN

 

Subsidiaries:   None. Divisions:   None. Tradenames:   None. Federal Employer  
Identification Number:   81-3750416

 

4.1(j)-1



--------------------------------------------------------------------------------

SCHEDULE 4.1(r)

List of Blocked Account Banks and Blocked Accounts

 

Bank Name & Address

  

Type of Account

  

Account/ABA Nos.

  

Lockbox Address (PO Box and
Street)

  

Account Owner

Bank of America, N.A.

101 N. Tryon Street,

NC1-002-28-14,

Charlotte, NC 28255

   Checks/Lockbox    1291169204 / 026009593   

Lockbox number: 008513

PO Box 74008513

Chicago, IL 60674-8513

   LEX Capital LLC

Bank of New York Mellon

500 Ross St Room 154-1360

Pittsburgh, PA 15262-0001

   ACH Credits    9061053 / 043000261    N/A    LEX Capital LLC

Bank of New York Mellon

500 Ross St Room 154-1360

Pittsburgh, PA 15262-0001

   Checks/Lockbox    9060982 / 043000261   

Lockbox # 360155

PO Box 360155

Pittsburgh, PA 15251-6155

   LEX Capital LLC

Citibank

One Penn’s Way

New Castle, DE 19720

   Wire Transfers / ACH Debits    31021912 / 021000089    N/A    LEX Capital LLC

PNC Bank N.A.

201 East Fifth St.

Mail Stop B1-BM01-03-1

Cincinnati, OH 45202

   Credit Card Receipts    4116454037 / 041000124    N/A    LEX Capital LLC

Suntrust Bank, Inc.

Mail Code GA-ATL-1963

303 Peachtree Center Ave, Suite 240 Atlanta, GA 30303

   Checks/Lockbox    1000194715610 / 061000104   

Lockbox # 117131

PO Box 117131

Atlanta, GA 30368-7131

   LEX Capital LLC

 

4.1(r)-2



--------------------------------------------------------------------------------

SCHEDULE 5.1

Closing Checklist

(Attached)

 

Schedule 5.1



--------------------------------------------------------------------------------

SCHEDULE 6.1(a)

Agreed-Upon Procedures

TRADE RECEIVABLE FIELDWORK PROCEDURES

Valvoline, Inc.

Note: All inquiries of Management should be described and documented.

 

I. Company Overview – Through inquiry of management briefly describe and
document the business management, class of debtors sold to, channels of
distribution, and geographic sales market. Specifically, note any changes in key
company personnel in the past 12 months.

 

II. Rollforward Analysis

 

  A. Trace all amounts on the “accounts receivable rollforward” contained in the
Pro Forma Monthly Report to supporting documentation (and to the general ledger,
if applicable) for reporting periods ending March 31, 2016 and April 30,
2016. Provide a description of the supporting documentation within the
report. Test that the “rollforward” of the accounts receivable balance for each
month captures and includes in all material respects the actual debit and credit
postings to the accounts receivable, which occur from the beginning of the month
through the end for the month. Please note that monthly new receivables
generally should be presented on a gross basis and credits, regardless of
magnitude, should be reported separately. Document any differences identified.

 

  B. Determine if sale rollforward statistics include credit and rebill. If so,
then describe credit and rebill process.

 

III. Month-End Reconciliation

 

  A. Review month end reconciliations of total accounts receivable balances per
the general ledger to the total receivable balance per the aged trial balance
and the financial statements for April 30, 2016. Note differences and obtain and
provide explanation.

 

  B. Review the Pro Forma Monthly Report to see that “ending receivables” on the
rollforward equals the “total receivables” on the reported aging for April 30,
2016. Note differences and obtain and provide explanation.

 

IV. Receivable Aging

 

  A. Trace total month-end aging amounts, by reported increments, per the Pro
Forma Monthly Report, to the aged trial balance for April 30, 2016.

 

  B. Through inquiry of management, describe and document any significant
changes or variations to the invoice aging methodology from the previous
examination.

 

  C. Select 25 customer invoices from among the various aging categories on the
accounts receivable aging as of April 30, 2016. Agree customer name and other
pertinent data to supporting documentation, including but not limited to the
shipping documentation, proof of service provided, etc. Utilizing customer
payment history information, determine the proper aging of the customer account.

 

  D. Select the top 10 Delinquent Receivables by customer delinquent balance as
of April 30, 2016 and through inquiry of management, determine why amounts are
past due, what expectations are relative to collections, and if the Company
continues to invoice and extend credit to these delinquent customers. Lastly,
determine when the customer first became a customer.

 

  E. Inquire of management how unapplied amounts and/or partial payments affect
an account’s aging status. Judgmentally select 10 partially-paid
invoices/rebilled receivables from April 2016 and obtain a copy of the invoice
and documentation showing the date of the partial payment. Note whether unpaid
portion was put back on the aging as of the date of the original invoice or as
of the date of the partial payment. Document how the unpaid portion that is put
back on the aging report ages, i.e., is it due immediately or is it assigned
payment terms (for example, net 30)?

 

  F. For the time period subject to testing, obtain a debit only AR aging form
Management and present this information in the report.

 

6.1(a)-1



--------------------------------------------------------------------------------

V. Credit Methodology and Credit File Review

 

  A. Obtain a copy of the Company’s Credit and Collections Policy, and through
inquiry of management, describe and document any changes in the Company’s
policies and procedures over the last twelve months.

 

  B. Through inquiry of management, describe and document the Company’s standard
credit terms, including any extended or modified terms such as account re-ages,
skip payments, settlements, curing arrangements, etc offered by the Company.

 

  C. Document via discussion and review of the Credit and Collection Policy, the
periodic credit review process used to evaluate the on-going creditworthiness of
obligors, including the frequency and depth of review.

 

  D. Through inquiry of management, ascertain a listing of new customers over
the last twelve months. Select the largest 5 customers and detail the aging of
each customer balance. If any amount within the aging of a customer balance has
a Delinquent Receivable (>60 days past due) in excess of $50,000, request and
review the credit file. Test the Company’s adherence to its Credit Policy,
including obtaining proper credit approval, timeliness of financial information,
credit references, adherence to credit limit, etc.

 

VI. Receivable Concentration

 

  A. Obtain and review the listing of the 10 largest customer accounts for the
current month used for the Pro Forma Monthly Report. Confirm that the customer
Group identification (A, B, C, D) is appropriately disclosed within the Pro
Forma Monthly Report. Document the credit limit established for the 10 largest
customer accounts.

 

  1. Calculate that the percentage of the obligor totals to the total
receivables.

 

  2. Obtain the aging of these accounts. If any account(s) have a Delinquent
Receivables balance, discuss the collectibility with the Company.

 

  3. Test the accuracy of this information by tracing amounts to the accounts
receivable aging.

 

  4. Determine if the Company is properly aggregating exposure among affiliated
obligors.

 

VII. Bad Debt Allowance and Write-Offs

 

  A. Through inquiry of management, briefly describe and document any changes in
the past 12 months to the Company’s policy and procedures for reserving and
writing off bad debts.

 

  B. For April 30, 2016, trace the charge-offs (net) per the accounts receivable
rollforward to supporting documentation, including the general ledger.

 

  C. Obtain a listing of all accounts receivable that have been written-off in
2014 through the month subject to testing. Select the top 5 write offs (by
amount), and document the age of the receivable when written off, and calculate
the weighted average age of the selected items when written off.

 

VIII. Liability Analysis

 

  A. Through inquiry of management, describe and document the existence of any
customers that are also vendors of the Company and existence of any “netting”
arrangements. Scan the Company’s vendor listing for April 30, 2016 to determine
that all such “contra” relationships are identified.

 

  1. List all noted contra or potential contra accounts by comparing the top
fifteen accounts receivable concentration accounts to the Company’s
vendor/payable system.

 

  B. Scan the general ledger as of April 30, 2016 to identify any additional
accrued expenses, other liabilities or contra assets, which April potentially
offset accounts receivables. Describe and document any such liabilities
identified.

 

  1. Inquire on the methodology for establishing/accruing such other
liabilities.

 

  2. Inquire how these accruals are resolved…offset to receivable (i.e.,
non-cash credit) or by payment of check.

 

6.1(a)-2



--------------------------------------------------------------------------------

IX. Dilution Analysis and Testing

 

  A. Through inquiry of management, describe and document any changes or
additions, in the past 12 months, in the categories of non-cash credits issued
against accounts receivables.

 

  B. Through inquiry of management, briefly describe and document any changes or
variations, in the past 12 months, made in the policy of how credit memos are
generated and processed. Through inquiry of management, document if the Company
has any unprocessed credit memos.

 

  C. Obtain a description of each category of non-cash credits (dilution) issued
against receivables. Document the amount, if any, of dilutive credits that March
not have been segregated in the rollforward (that is, credits netted from gross
sales).

 

  D. Obtain a description of the process to approve, generate and apply credit
memos, including reasons for credits and frequency with which they are
issued. Inquire as to whether non-cash reductions are only applied via credit
memo, or if customer deductions (partial payments) are permitted. For partial
payments in dispute, inquire how the remaining balance is treated from an aging
perspective. Inquire under what circumstances an invoice is credited and
re-billed, and inquire as to the typical lag from issuance of the original
invoice to when the corrected invoice is sent.

 

  E. Obtain the Company’s policy on the aging of credit invoices/memos and
document how such credits are aged by the system.

 

  F. Inquire and comment on the existence of a credit memo ledger/file. Select
25 credit invoices/memos (include both (1) credit issued and applied and (ii)
credits issued and outstanding), from among the various dilution categories and
document the reason for the credit. Agree customer, amount, date and other
pertinent information to supporting documentation. Calculate the lag time
between original billing date and credit issuance date (i.e., dilution horizon),
and discuss with management the reasonableness of the timeframe.

 

  1. If a credit and rebill situation is noted, note the date of the credit and
rebill. Ascertain if the net difference is dilutive. Ascertain when the rebill
invoice was paid.

 

  G. Inquire and comment on the existence of payments to customers for any sales
incentive programs such as volume rebate, give-backs programs. If such
arrangement exists, obtain from management the amount of checks / credits issued
by month since the Prior Consulting Report.

 

X. Net Receivables Pool Balance

 

  A. Prepare a detailed Net Receivables Pool analysis for April 30, 2016.
Ineligible Receivables shall include the following, without duplication.

 

  •   Delinquent Receivables – receivables aged greater than 60 days from the
original due date, without regard to any credit memos/credit balances/credit
invoices

 

  •   Charged-off receivables

 

  •   Receivables with terms of sale greater than 90 days

 

  •   Inter-company/Affiliate receivables < 61 dpd

 

  •   Cross-age Receivables (>35% of the Obligor’s AR balance is >60 DPD)

 

  •   Customers with net credit balances (add-back)

 

  •   Receivables < 61 days past due from bankrupt or insolvent obligors

 

  •   Foreign Receivables (non-US/Canadian resident)

 

  •   Federal Government Receivables

 

  •   Charge-backs

 

  •   Receivables denominated in currencies other than US dollars

 

  •   Customer retainers or other advanced payments

 

  •   Unapplied Cash

 

  •   Unearned receivables

 

  •   Receivables with extended, modified or restructured payment terms

 

  •   Receivables offset by payables (contras)

 

  •   Other ineligible receivables

This detailed compilation should be compared to the Pro Forma Monthly Report.

Excess Concentration Amounts should be calculated and compared to the Pro Forma
Monthly Report.

 

  •   Receivables with 60-90 day payment terms exceeding 35.0% of Eligible
Receivables

 

6.1(a)-3



--------------------------------------------------------------------------------

  •   Receivables due from state and municipal governments exceeding 1.0% of
Eligible Receivables

 

  •   USD denominated Receivables due from foreign Obligors (other than Canadian
obligors) exceeding 5.0% of Eligible Receivables

 

  •   USD denominated Receivables due from Canadian Obligors exceeding 3.0% of
Eligible Receivables

 

XI. Cash Collection Methodology, Applications, and Reconciliation

 

  A. Obtain a description of the cash management system and flow of funds (in
the form of a flow diagram that depicts each lockbox account) and inquire
regarding the accuracy of the diagram. Per inquiry, document the percentage of
trade receivable collections flowing directly (i) through a lockbox account, and
(ii) into a deposit account (DDA) via electronic funds transfer (i.e., ACH and
wire). Document the process for handling receivable payments not going directly
through a lockbox or electronic funds transfer (EFT) as described above, and the
typical proportion of payments received in this manner. Confirm the following
regarding the accounts:

 

  1. Test that the accounts are in the name of the SPE.

 

  2. Document that no commingling of funds is occurring in the SPE accounts with
other funds/deposits (non-receivables or receivables not owned by the SPE) of
the Company, the Originator(s), or Servicer.

 

  3. If a Servicing entity’s name (Originator) is also on the bank statement for
the accounts, note whether it is clearly identified as the “Servicer” rather
than account owner.

 

  4. Select 25 customer invoices for a subsequent payments test. Determine if
the invoices were paid and the aging status of the account. Document any
exceptions.

 

  B. Obtain and review the most recent bank reconciliations for each SPE
depository account, noting the timeliness of completion and any unreconciled
variances. Review and agree the bank balances to the bank statement and the book
balance to the general ledger balance for each month end. Note any
discrepancies.

 

  C. For the month of April 2016 obtain schedules summarizing cash collections
by day. Test the accuracy of the schedules by tracing 5 days collections to the
cash receipts journal and bank statement. In addition, for the month of April
2016, select 25 individual cash receipts from the collection reports, select one
invoice from each cash receipt, and determine if cash was properly applied to
correct invoices and that these invoices were removed from the aging.

 

XII. Accounts Receivable Balances

 

  A. If available, obtain the daily or weekly account receivable balances for
the March and April 2016 reporting periods. Explain any material fluctuations
(>10%) in balances. Detail the information in the report.

 

XIII. Computer Systems

 

  A. Discuss with management their current data back-up and storage plan
(including frequency thereof), and disaster recovery plans (including testing
and the results of the last test).

 

  B. Inquire of management whether the system capacity is considered adequate to
handle management anticipated Company growth.

 

  C. Through inquiry of management, describe and document any significant
changes in the past 12 months and/or any significant changes planned.

 

  D. Inquire as to the Company’s practice to mark its data processing records
with a legend indicating the ownership interest in the receivables.

 

XIV. Audit Issues

 

  A. [Reserved].

 

  B. Determine if any communication of significant deficiencies (relating to the
securitization process, AR, CR, SPE, etc.) has been presented to the Company’s
Board of Directors. If so, attempt to obtain a copy, otherwise through
discussion with management, document the reported significant deficiencies.

 

6.1(a)-4



--------------------------------------------------------------------------------

XV. Seller/Originator of Receivables

 

  A. Through inquiry of management document the existence of required corporate
formalities of the SPE (as applicable):

 

  1. Document whether the receivables being transferred are done so in
accordance with the Transaction Documents. Note the details (timing etc) for the
journal entries being made on the books and records of both the Originators and
the SPE to reflect the transfer of receivables between these entities and the
eventual pledge to MSF.

 

  2. Board resolutions of the SPE, including a copy of Board of Directors
minutes,

 

  3. Documents indicating the existence and identity of the independent
director; determine amount and manner of payment of directors’ fees,

 

  4. Determine compliance with the eligible activities of the SPE, as described
in Transaction Documents.

 

  5. Books and Records

 

  a. Evidence (i.e. legend in the system) that receivable reports clearly
indicate that the receivables have been sold/transferred from the
Company/Originator to the SPE, and the SPE, in turn, has sold undivided
interests therein to certain financial institutions and other entities.

 

  b. Document that the receivables are being purchased at a discount by the SPE
from the Originators. Tie back FMV discount described in Purchase and Sale
Agreement (first tier) to the actual purchase of the receivables by SPE.

 

  c. Accounting for SPE expenses (verify that expenses were paid from the SPE’s
funds), and

 

  d. Observe or test the business address and phone number (separate from the
Originator),

 

  e. Note if SPE has stationery, invoices, and checks in its own name.

 

6.1(a)-5



--------------------------------------------------------------------------------

SCHEDULE 11.3

Address and Payment Information

If to the Conduit Investor:

 

Gotham Funding Corporation c/o The Bank of Tokyo-Mitsubishi UFJ, Ltd. 1221
Avenue of Americas New York, NY 10020 Attention:      Securitization Group -
Eric Williams / Katherine Connolly/Aditya Reddy Telephone:      (212) 792-4910 /
(212) 782-4628 / (212) 782-6957 Email:      securitization_reporting@us.mufg.jp
     ewilliams@us.mufg.jp      areddy@us.mufg.jp      kconnolly@us.mufg.jp

If to the SPV:

 

LEX Capital LLC 3475 Blazer Parkway, Suite 3001 Lexington, Kentucky 40509
Attention:      Lynn P. Freeman, President Telephone:      (859) 357-7556 Email:
     lpfreeman@valvoline.com

Payment Information:

Citibank, N.A.

Branch: Citibank New York

SWIFT: CITIUS33

ABA: 021000089

Address: 11 Wall Street, New York, NY 10043 (USA)

Account Number: 31021912

Account Name: LEX Capital LLC

If to the Originators:

 

[Originator Name] c/o Valvoline LLC 3499 Blazer Parkway Lexington, Kentucky
40509 Attention:      Lynn P. Freeman Telephone:      (859) 357-7444 Email:     
lpfreeman@valvoline.com

 

11.3-1



--------------------------------------------------------------------------------

If to the Master Servicer:

 

Valvoline LLC 3499 Blazer Parkway Lexington, Kentucky 40509 Attention:      Lynn
P. Freeman Telephone:      (859) 357-7444 Email: lpfreeman@valvoline.com

If to the Agent:

 

PNC Bank, National Association 300 Fifth Avenue, 11th Floor Pittsburgh, PA
15222-2707 Attention:      Robyn Reeher Telephone:      412-768-3090 Email:     
robyn.reeher@pnc.com

If to the Gotham Administrator:

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrator 1221 Avenue of Americas
New York, NY 10020 Attention:      MUFG Securitization Group / Eric Williams
/Katherine Connnolly Telephone:      (212) 792-4910 / (212) 782-4628/ (201)
413-8138 Email:      securitization_reporting@us.mufg.jp     
ewilliams@us.mufg.jp      kconnolly@us.mufg.jp

Payment Information:

 

Bank:      The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch ABA#:     
026-009-632 Account:      Gotham Funding Corporation Account #:      310-035-147
Reference:      Valvoline LEX Capital LLC)

If to the Managing Agent for the PNC Investor Group:

 

PNC Bank, National Association 300 Fifth Avenue, 11th Floor Pittsburgh, PA
15222-2707 Attention:      Robyn Reeher Telephone:      412-768-3090 Email:
robyn.reeher@pnc.com

 

11.3-2



--------------------------------------------------------------------------------

Payment Information:

Account #1: One-time Upfront Fee

ABA# 043-000-096

PNC Capital Markets LLC

DDA# 1-188375

Attn: Charlene Wilson

Ref: Cost Center 0087001, Co. 008

Account #2: Ongoing Fees and Principal Paydowns

PNC Bank, National Association

ABA# 043000096

Acct# 130760016803

Account Name Commercial Loan Department

Ref: LEX Capital LLC

If to the Managing Agent for the MUFG Investor Group:

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Administrator 1221 Avenue of Americas
New York, NY 10020 Attention:      MUFG Securitization Group / Eric Williams
/Katherine Connolly Telephone:      (212) 792-4910 / (212) 782-6959 / (201)
413-8138 Email:      securitization_reporting@us.mufg.jp     
ewilliams@us.mufg.jp      kconnolly@us.mufg.jp

Payment Information:

 

Bank:      The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch ABA#:     
026-009-632 Account:      Gotham Funding Corporation Account #:      310-035-147
Reference:      Valvoline (LEX Capital LLC)

 

11.3-3



--------------------------------------------------------------------------------

Exhibit A

Form of Assignment and Assumption Agreement

Reference is made to the Transfer and Administration Agreement dated as of
November 29, 2016 as it may be amended or otherwise modified from time to time
(as so amended or modified, the “Agreement”) among LEX Capital LLC, as
transferor (in such capacity, the “SPV”), the persons from time to time party
thereto as “Originators” (each an “Originator” and collectively, the
“Originators”), Valvoline LLC, as master servicer (in such capacity, the “Master
Servicer”), PNC Bank, National Association, as agent, and each of the Conduit
Investors, Committed Investors, Managing Agents and Administrators from time to
time parties thereto. Terms defined in the Agreement are used herein with the
same meaning.

[                    ] (the “Assignor”) and [                    ] (the
“Assignee”) agree as follows:

1. The Assignor hereby sells and assigns to the Assignee, without recourse and
without representation and warranty, and the Assignee hereby purchases and
assumes from the Assignor, an interest in and to all of the Assignor’s rights
and obligations under the Agreement and the other Transaction Documents. Such
interest expressed as a percentage of all rights and obligations of the
Committed Investors, shall be equal to the percentage equivalent of a fraction
the numerator of which is $[        ] and the denominator of which is the
Facility Limit. After giving effect to such sale and assignment, the Assignee’s
Commitment will be as set forth on the signature page hereto.

2. [In consideration of the payment of $[        ], being [    ]% of the
existing Net Investment, and of $[        ], being [    ]% of the aggregate
unpaid accrued Yield, receipt of which payment is hereby acknowledged, the
Assignor hereby assigns to the Agent for the account of the Assignee, and the
Assignee hereby purchases from the Assignor, a [    ]% interest in and to all of
the Assignor’s right, title and interest in and to the Net Investment purchased
by the undersigned on [                    ], 20[    ] under the Agreement.]
[Include if an existing Net Investment is being assigned.]

3. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Adverse Claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement, any other
Transaction Document or any other instrument or document furnished pursuant
thereto or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Agreement or the Receivables, any other Transaction
Document or any other instrument or document furnished pursuant thereto; and
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any of the SPV or the Master Servicer or
the Originators or the performance or observance by any of the SPV or the Master
Servicer or the Originators of any of its obligations under the Agreement, any
other Transaction Document, or any instrument or document furnished pursuant
thereto.

 

Exhibit A-1



--------------------------------------------------------------------------------

4. The Assignee (i) confirms that it has received a copy of the Agreement and
the First Tier Agreement together with copies of the financial statements
referred to in Section 6.1(a) of the Agreement, to the extent delivered through
the date of this Assignment and Assumption Agreement (the “Assignment”), and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment; (ii) agrees that
it will, independently and without reliance upon the Agent, any of its
Affiliates, the Assignor or any other Investor and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement and any
other Transaction Document; (iii) appoints and authorizes the Agent and its
Managing Agent to take such action as agent on its behalf and to exercise such
powers and discretion under the Agreement and the other Transaction Documents as
are delegated thereto by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Agreement are required to be performed by it as a Committed Investor; and
(v) specifies as its address for notices and its account for payments the office
and account set forth beneath its name on the signature pages hereof; and (vi)
attaches an Internal Revenue Service form W-9 evidencing their status as a U.S.
Person.

5. The effective date for this Assignment shall be the later of (i) the date on
which the Agent receives this Assignment executed by the parties hereto and
receives the consent of [the SPV] and Administrator, on behalf of the Conduit
Investor, and (ii) the date of this Assignment (the “Effective Date”). Following
the execution of this Assignment and the consent of [the SPV and] the
Administrator, on behalf of the Conduit Investor, this Assignment will be
delivered to the Agent for acceptance and recording.

6. Upon such acceptance and recording, as of the Effective Date, (i) the
Assignee shall be a party to the Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Committed Investor thereunder
and (ii) the Assignor shall, to the extent provided in this Assignment,
relinquish its rights and be released from its obligations under the Agreement.

7. Upon such acceptance and recording, from and after the Effective Date, the
Agent and the Managing Agent shall make all payments under the Agreement in
respect of the interest assigned hereby (including all payments in respect of
such interest in Net Investment, Discount and fees) to the Assignee. The
Assignor and Assignee shall make all appropriate adjustments in payments under
the Agreement for periods prior to the Effective Date directly between
themselves.

8. The Assignee shall not be required to fund hereunder an aggregate amount at
any time outstanding in excess of $[        ], minus the aggregate outstanding
amount of any interest funded by the Assignee in its capacity as a participant
under Program Support Agreement.

9. The Assignor agrees to pay the Assignee its pro rata share of fees in an
amount equal to the product of (a) [        ] per annum and (b) the Commitment
during the period after the Effective Date for which such fees are owing and
paid by the SPV pursuant to the Agreement.

 

Exhibit A-2



--------------------------------------------------------------------------------

10. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

11. This agreement contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire Agreement among the parties hereto with respect to
the subject matter hereof superseding all prior oral or written understandings.

12. If any one or more of the covenants, agreements, provisions or terms of this
agreement shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions, or terms shall be deemed severable from the remaining
covenants, agreements, provisions, or terms of this agreement and shall in no
way affect the validity or enforceability of the other provisions of this
agreement.

13. This agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery by e-mail (.pdf format) of
an executed signature page of this agreement shall be effective as delivery of
an executed counterpart hereof.

14. This agreement shall be binding on the parties hereto and their respective
successors and assigns.

15. The Assignee shall be a [Committed Investor/Conduit Investor] in the
[                    ] Investor Group.

16. The [Assignee/other name] shall be the Managing Agent and Administrator for
the [                    ] Investor Group. [If other than Assignee, such person
must sign this assignment agreement and agree to be bound by the terms of the
Transfer and Administration Agreement in such capacity.]

 

Exhibit A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written.

 

[ASSIGNOR] By:  

 

  Name:  

 

  Title:  

 

 

[ASSIGNEE]

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit A-4



--------------------------------------------------------------------------------

Address for notices and Account for payments:

 

For Credit Matters:     For Administrative Matters: [NAME]       [NAME]  
Attention:       Attention:   Telephone:   [(        )         -        ]    
Telephone:   [(        )         -        ] Telefax:   [(        )
        -        ]     Telefax:   [(        )         -        ]

Account for Payments:

 

NAME    ABA Number:    [        -        -        ] Account Number:   
[            ] Attention:    [            ]

Re:

   [            ]

 

Consented to this [    ] day of      Accepted this[    ] day of [            ],
20[    ]      [            ], 20[    ] [            ], as Administrator     
[            ], as Agent By:      By:       Name:            Name:       Title:
           Title:

 

LEX CAPITAL LLC

By:

 

 

 

Name:

 

Title:

 

Exhibit A-5



--------------------------------------------------------------------------------

Exhibit B

Credit and Collection Policies and Practices

[Attached]

 

Exhibit B-1



--------------------------------------------------------------------------------

Exhibit C

Form of Investment Request

LEX Capital LLC (the “SPV”), pursuant to Section 2.2(a) of the Transfer and
Administration Agreement, dated as of November 29, 2016 (as amended, modified,
or supplemented from time to time, the “Agreement”), among LEX Capital LLC, as
transferor (in such capacity, the “SPV”), the Originators party thereto,
Valvoline LLC, as master servicer (in such capacity, the “Master Servicer”), PNC
Bank, National Association, as agent, and each of the Conduit Investors,
Committed Investors, Managing Agents and Administrators from time to time
parties thereto, hereby requests that the Investors effect an Investment from it
pursuant to the following instructions:

Investment Date:[                    ]

Purchase Price:[                    ]2

 

PNC Bank, National Association:    $[        ] ([    ]% of Purchase Price) The
Bank of Tokyo-Mitsubishi UFJ, Ltd.,New York Branch    $[        ] ([    ]% of
Purchase Price)

[Add appropriate level of detail for calculation of Purchase Price]

Account to be credited:

[bank name]

ABA No.[                     ]

Account No. [                    ]

Reference No.[                    ]

Please credit the above-mentioned account on the Investment Date. Capitalized
terms used herein and not otherwise defined herein have the meaning assigned to
them in the Agreement.

The SPV hereby certifies as of the date hereof that the conditions precedent to
such Investment set forth in Section 5.2 of the Agreement have been satisfied,
and that all of the representations and warranties made in Section 4.1 of the
Agreement are true and correct in all material respects (except those
representations and warranties qualified by materiality or by reference to a
material adverse effect, which are true and correct in all respects), with
respect to on and as of the Investment Date, both before and after giving effect
to the Investment (unless such representations or warranties specifically refer
to a previous day, in which case, they shall be complete and correct in all
material respects (or, with respect to such representations or warranties as are
qualified by materiality or by reference to a material adverse effect, complete
and correct in all respects) on and as of such previous day).

 

2  At least $1,000,000 and in integral multiples of $100,000. Please break-out
applicable amounts and percentages per Investor Group as provided below Purchase
Price.

 

Exhibit C-1



--------------------------------------------------------------------------------

LEX CAPITAL LLC

 

Dated:  

 

    By:  

 

        Name:         Title:

 

Exhibit C-2



--------------------------------------------------------------------------------

Exhibit D

Form of L/C Request

[DATE]

PNC Bank, National Association

[                    ]

[                    ]

Attention:    [                    ] Tel. No.:    (        )         -        
Email:    [                    ]

Ladies and Gentlemen:

This Request for Letter of Credit (this “Request for Letter of Credit”) is
executed and delivered by LEX Capital LLC (the “SPV”) to PNC Bank, National
Association (“PNC”), pursuant to Section 2.17 of that certain Transfer and
Administration Agreement (as amended, modified, supplemented, or restated from
time to time, the “Agreement”) dated as of November 29, 2016, entered into by
and among the SPV, Valvoline LLC, as an Originator and as initial Master
Servicer, and each other Originator from time to time party thereto, Gotham
Funding Corporation, as a Conduit Investor and an Uncommitted Investors, PNC, as
Agent, a Letter of Credit Issuer, a Managing Agent and a Committed Investor, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as a Managing Agent, an
Administrator and a Committed Investor, and the various Investor Groups,
Managing Agents, Letter of Credit Issuers and Administrators from time to time
party thereto. Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Agreement. SPV has contemporaneously executed and
delivered to the Agent for each of the Letter of Credit Issuers a Letter of
Credit Application dated [DATE]. In the event of a conflict between the terms of
the Agreement and said Letter of Credit Application, the terms of the Agreement
will control.

 

1. SPV hereby requests that [                    ], as Letter of Credit Issuer,
[issue][amend] a Letter of Credit as follows:

 

For issuances:      Proposed Issuance Date:   

 

  Stated Amount:   

$

  Expiry Date:   

 

  Beneficiary Name and Address:   

 

    

 

    

 

    

 

    

 

 

 

Exhibit D-1



--------------------------------------------------------------------------------

Documents to be Presented in Case of Drawing    [please attach as a schedule
hereto]   Full Text of Certificate to be Presented in Case of Drawing    [please
attach as a schedule hereto]   For amendments:      Letter of Credit to be
Amended   

 

  Proposed Date of Amendment (a Business Day)   

 

  Nature of Proposed Amendment   

 

    

 

    

 

 

 

2. In connection with the [issuance][amendment] of a Letter of Credit requested
herein, the SPV hereby represents, warrants, and certifies (as applicable) to
the Agent for the benefit of the Investors and the Letter of Credit Issuers
that:

 

  (a) As of the date of the [issuance][amendment] of a Letter of Credit
requested herein, each representation and warranty made by the SPV in Article IV
of the Agreement is and will be true and correct in all material respects
(except any representation or warranty qualified by materiality or by reference
to a material adverse effect, which is and will be true and correct in all
respects) both immediately before and, after giving effect to such
[issuance][amendment] of a Letter of Credit, with the same force and effect as
if made on and as of such date, (except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (except any representation or
warranty qualified by materiality or by reference to a material adverse effect,
which shall be true and correct in all respects) as of such earlier date);

 

  (b) No Termination Event or Potential Termination Event exists and is
continuing on and as of the date of the [issuance][amendment] of a Letter of
Credit requested herein, or will result therefrom;

 

  (c) As of the date of the [issuance][amendment] of a Letter of Credit
requested herein, the aggregate unfunded Commitments of the Investors will be
$        ;

 

  (d) Following the [issuance][amendment] of a Letter of Credit, the Letter of
Credit Liability will be $        ;

 

Exhibit D-2



--------------------------------------------------------------------------------

  (e) After giving effect to the [issuance][amendment] of a Letter of Credit,
the Letter of Credit Liability will not exceed the Letter of Credit Sublimit on
and as of such date;

 

  (f) After giving effect to the issuance of the requested Letter of Credit, the
Net Investment on and as of such date will not exceed the Available Commitment
on and as of such date; and

 

  (g) The calculation of the Net Pool Balance, Net Investment, Available
Commitment and Required Reserves attached hereto as Schedule I is true and
correct as of the date hereof.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE(S) FOLLOW(S).

 

Exhibit D-3



--------------------------------------------------------------------------------

This Request for Letter of Credit is executed on [DATE]. The undersigned hereby
certifies each and every matter contained herein (to the extent applicable) to
be true and correct.

 

BORROWER: LEX CAPITAL LLC By:  

 

  Name:   Title:

 

Exhibit D-4



--------------------------------------------------------------------------------

SCHEDULE I

(Calculation of Net Pool Balance, Net Investment,

Available Commitment and Required Reserves)

 

Exhibit D-5



--------------------------------------------------------------------------------

Exhibit E

Form of Originator Joinder Agreement

This JOINDER AGREEMENT (this “Joinder”) is made as of             , 20    .

Reference is made to (i) that certain Transfer and Administration Agreement (as
amended, modified, supplemented, or restated from time to time, the “Transfer
and Adminisration Agreement”) dated as of November 29, 2016, entered into by and
among the LEX Capital LLC (the “SPV”), Valvoline LLC, as an Originator and as
initial Master Servicer, and each other Originator from time to time party
thereto, Gotham Funding Corporation, as a Conduit Investor and an Uncommitted
Investor, PNC Bank, National Association, as Agent, a Letter of Credit Issuer, a
Managing Agent, and a Committed Investor, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch, as a Managing Agent, an Administrator and a Committed
Investor, and the various Investor Groups, Managing Agents, Letter of Credit
Issuers and Administrators from time to time party thereto; and (ii) the certain
Sale Agreement (as amended, modified, supplemented, or restated from time to
time, the “Sale Agreement”) dated as of November 29, 2016, entered into by and
among the Originators and the SPV. Terms defined in the Transfer and
Administration Agreement and the Sale Agreement are used herein with the same
meaning.

The “New Originator[s]” referred to on Schedule 1 hereby agree as follows:

Each New Originator agrees to become an Originator and to be bound by the terms
of the Transfer and Administration Agreement, the Sale Agreement and each of the
other Transaction Documents.

Each New Originator: (a) confirms that it has received a copy of the Transfer
and Administration Agreement, the Sale Agreement and the other Transaction
Documents, and such other documents and information as it has deemed appropriate
to make its own analysis and decision to enter into this Joinder; (b) agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of the Transfer and Administration Agreement, the Sale Agreement
and the other Transaction Documents are required to be performed by it as an
Originator; and (c) represents and warrants to the SPV and the Secured Parties
that each of the representations and warranties set forth in Sections 5.1 and
5.2 of the Sale Agreement as supplemented by Schedule 1 are true and correct
with respect to itself as of the date hereof, except to the extent such
representations or warranties relate to an earlier date, in which case such
representations and warranties are true and correct as of such earlier date.

This Joinder shall be effective on the date (the “Effective Date”) that the
Agent shall have received: (a) a fully executed copy of this Joinder; (b) such
officer certificates and legal opinions as it may reasonably request; (c) UCC
search results and filings, reasonably acceptable to the Agent; (d) its
reasonable costs incurred in connection with this Joinder, including any
applicable fees of its legal counsel; and (e) such other documentation or
information as the Agent may request in its reasonable discretion.

 

Exhibit E-1



--------------------------------------------------------------------------------

Upon the Effective Date, each New Originator shall be a party to the Transfer
and Administration Agreement, the Sale Agreement and the other Transaction
Documents as an Originator and shall have the rights and obligations of an
Originator thereunder.

This Joinder shall be governed by, and construed in accordance with, the laws of
the State of New York.

This Joinder may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of Schedule 1 to
this Joinder by telecopier shall be effective as delivery of a manually executed
counterpart of this Joinder.

[Remainder of Page Intentionally Left Blank

Signature Page(s) Follow]

 

Exhibit E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Originator has caused this Joinder to be executed
by its officers thereunto duly authorized as of the date specified thereon.

 

[NEW ORIGINATOR SIGNATURE BLOCKS] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ACCEPTED AND APPROVED:

 

VALVOLINE LLC, as Master Servicer By:  

 

  Name:   Title: PNC BANK, NATIONAL ASSOCIATION, as the Agent and as a Managing
Agent By:  

 

  Name:   Title: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD, NEW YORK BRANCH as a
Managing Agent By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE 1

to

JOINDER

 

NEW ORIGINATOR[S]

Name:                                                            
                                         
                                         
                                                        

 

Jurisdiction of Formation:             
                                         
                                         
                                                                 

 

Actions, Suits, Litigation or Proceedings:         
                                         
                                         
                                       

 

Principal Place of Business:           
                                         
                                         
                                                                

 

Chief Executive Office:                                                       
                                         
                                                                      

 

Location of Records:                                                        
                                         
                                                                          

 

Tradenames:                                                           
                                         
                                         
                                             

 

Name Changes or Mergers:                                                      
                                         
                                                                

 

Federal Employer Identification Number:          
                                         
                                                                                

 

Effective Date (if other than date of Joinder):

 

Contact and Notice Information:

 

[name] [address] Attention: Telephone: Email:



--------------------------------------------------------------------------------

Exhibit F

Form of Master Servicer Report

[Attached]

 

Exhibit F-1



--------------------------------------------------------------------------------

Exhibit G

Form of SPV Secretary’s Certificate

[Attached]

 

Exhibit G-1



--------------------------------------------------------------------------------

Exhibit H

Form of Originator/Master Servicer Secretary’s Certificate

[Attached]

 

Exhibit H-1



--------------------------------------------------------------------------------

Exhibit I

Form of Letter of Credit

IRREVOCABLE LETTER OF CREDIT NO. [    ]

[Date of Issuance]

 

To:    [Name of Beneficiary]    [Address of Beneficiary]

Ladies and Gentlemen:

At the request and for the account of LEX Capital LLC (the “Account Party”)
which we have been advised by the applicant is pursuant to the Transfer and
Administration Agreement, dated November 29, 2016, as amended, between us, the
Account Party and the other parties specified therein, we hereby establish this
Irrevocable Letter of Credit (the “Letter of Credit”) in your favor to secure
the obligations of [                    ] under [                    ] in
accordance with the following terms and conditions:

 

1. Expiration. This Letter of Credit shall automatically expire at the close of
business on the earliest of:

 

  (a) [Date], but such expiration date shall be automatically extended without
amendment for a period of one (1) year from the present or any future expiration
date, but in no event later than                     , unless, at least 30 days
before any expiration date, we notify you by registered mail or overnight
courier service at the above address, that this Letter of Credit is not extended
beyond the current expiration date; and

 

  (b) our receipt of your certificate in the form of Annex A-1 hereto
appropriately completed, together with the original Letter of Credit and
amendments if any.

In the event such expiration date shall not be a Business Day (as hereinafter
defined) then this Letter of Credit shall expire on the next succeeding Business
Day.

 

2. Stated Amount. The aggregate amount available under this Letter of Credit
shall be [                    ] in U.S. Dollars, which amount as from time to
time reduced as provided in paragraph 3 is hereinafter referred to as the
“Stated Amount.”

 

3. Reductions in the Stated Amount. The Stated Amount shall be reduced
automatically from time to time upon our honoring of a demand for payment
hereunder by an amount equal to the amount of such payment. The Stated Amount
may also be reduced from time to time at your written directions in the form of
Annex A-2 hereto.

 

4. Documents To Be Presented. Funds under this Letter of Credit are available to
you against a certificate signed by you in the form of Annex A-3 hereto
appropriately completed (a “Drawing”).

 

Exhibit I-1



--------------------------------------------------------------------------------

5. Method and Notice of Presentment. The certificate referenced in paragraph 4
(a “demand for payment”) may be delivered to us in person, by mail, by an
express delivery service, or by telecopy to our fax number
[                    ]. A demand for payment shall be presented during our
business hours on a Business Day prior to the expiration hereof at our office at
[                    ]. As used herein, “Business Day” means any day other than
(i) a Saturday or Sunday or (ii) a day on which the New York Stock Exchange is
closed or Banks in New York or [                    ] are authorized to close.

 

6. Time and Method for Payment.

 

  (a) If a demand for payment is made on a Business Day to us prior to 11:00
a.m. in strict conformity with the terms and conditions hereof, payment shall be
made to you, not later than 3:30 p.m. on the second succeeding Business Day (or
third succeeding Business Day if the account is outside the United States) or
such later date as you may specify in such demand for payment. All times
referenced herein are as of New York, New York time.

 

  (b) Unless otherwise agreed, payment under this Letter of Credit shall be made
in immediately available funds to such bank accounts specified by you in the
demand for payment.

 

7. Transferability. This Letter of Credit is transferable. Transfer of this
Letter of Credit is subject to our receipt of your instructions in the form
attached hereto as Annex A-4 accompanied by the original Letter of Credit and
all amendment(s), if any. Costs or expenses of such transfer shall be for your
account. This Letter of Credit may not be transferred to any person with which
United States persons are prohibited from doing business under the United States
Foreign Assets control Regulations or other applicable United States laws and
regulations.

 

8. GOVERNING LAW AND CUSTOMS. TO THE EXTENT CONSISTENT WITH THE EXPRESS
PROVISIONS HEREOF, THIS LETTER OF CREDIT SHALL BE GOVERNED BY THE INTERNATIONAL
STANDBY PRACTICES 1998 (“ISP98”), AND TO THE EXTENT CONSISTENT WITH THE EXPRESS
PROVISIONS HEREOF AND NOT GOVERNED BY THE ISP98, THIS LETTER OF CREDIT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

9. Irrevocability. This Letter of Credit shall be irrevocable.

 

10. No Negotiation. A demand for payment under this Letter of Credit shall be
presented directly to us and shall not be negotiated to or by any third party.

 

11. Address for Communications. Communications with respect to this Letter of
Credit shall be in writing and shall be addressed to us at the addresses
referenced in paragraph 5, specifically referred thereon to our Irrevocable
Letter of Credit No. [        ].

 

12.

Complete Agreement. This Letter of Credit, including Annexes A-1 through A-4
hereto, sets forth in full the terms of our undertaking. Reference in this
Letter of Credit to

 

Exhibit I-2



--------------------------------------------------------------------------------

  other documents or instruments is for identification purposes only and such
reference shall not modify or affect the terms hereof or cause such documents or
instruments to be deemed incorporated herein.

We hereby agree with you to honor your demand for payment presented in strict
compliance with the terms and conditions of this Letter of Credit.

 

Very truly yours, [LETTER OF CREDIT ISSUER] By:  

 

  Name:   Title:

 

Exhibit I-3



--------------------------------------------------------------------------------

ANNEX A-1

TERMINATION CERTIFICATE REPAYMENT

Re: Irrevocable Letter of Credit No. [        ]

The undersigned, a duly authorized officer of [                    ] (the
“Beneficiary”), hereby certifies to [                    ] (the “Bank”), with
reference to Irrevocable Letter of Credit No. [        ] (the “Letter of
Credit”, any capitalized term used herein and not defined shall have its
respective meaning as set forth in the Letter of Credit) issued by the Bank in
favor of the Beneficiary, that the Letter of Credit is not required to be
maintained at this time.

The Letter of Credit is attached hereto and being surrendered to you herewith.

IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the      day of             , 20    .

 

[BENEFICIARY] By:  

 

  Name:   Title:

 

Exhibit I-4



--------------------------------------------------------------------------------

ANNEX A-2

REDUCTION CERTIFICATE

Re: Irrevocable Letter of Credit No. [        ]

The undersigned, a duly authorized officer of [                    ] (the
“Beneficiary”), hereby certifies to [                    ] (the “Bank”), with
reference to Irrevocable Letter of Credit No. [        ] (the “Letter of
Credit”, any capitalized term used herein and not defined shall have its
respective meaning as set forth in the Letter of Credit) issued by the Bank in
favor of the Beneficiary, that the Stated Amount of the Letter of Credit shall
permanently be reduced to U.S. $        .

IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the      day of             , 20    

 

[BENEFICIARY] By:  

 

  Name:   Title:

 

Exhibit I-5



--------------------------------------------------------------------------------

ANNEX A-3

CERTIFICATE FOR DRAWING

Re: Irrevocable Letter of Credit No. [        ]

The undersigned, a duly authorized officer of [                    ] (the
“Beneficiary”), hereby demands payment in the amount of U.S. $[        ] (the
“Drawing”) from [                    ] (the “Bank”), under Irrevocable Letter of
Credit No. [        ] (the “Letter of Credit”, any capitalized term used herein
and not defined shall have its respective meaning as set forth in the Letter of
Credit) issued by the Bank in favor of the Beneficiary.

The undersigned hereby certifies that:

(a) The Beneficiary is making this Drawing by reason of: [check (i) or (ii) as
applicable]

(i) pursuant to the terms of the [        ] dated [                    ],
between the Beneficiary and [                    ] (the “[                    ]
Agreement”); or

(ii) The Beneficiary has received a notice of Non-Renewal from the Bank and has
not received a replacement Letter of Credit acceptable to the Beneficiary.

(b) The Beneficiary has not issued a certificate in the form of Annex A-1 to the
Letter of Credit.

(c) The Drawing does not exceed the Stated Amount less any previous Drawing.

(d) The proceeds of this Drawing shall be applied solely in accordance with the
terms of the [                    ] Agreement.

(e) (i) Payment of this demand for payment is requested on or before 3:30 p.m.,
the second Business Day succeeding (or, if the account specified below is
outside the United States, three Business Days after) the Business Day on which
this Certificate is received or deemed to have been received by the Bank in
accordance with paragraph 5 of the Letter of Credit.

(ii) Payment of this demand for payment shall be made to the Beneficiary by
credit to the following account:

[Beneficiary]

[Account Information]

 

Exhibit I-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Certificate
as of the      day of             , 20    .

 

[BENEFICIARY] By:  

 

  Name:   Title:

 

Exhibit I-7



--------------------------------------------------------------------------------

ANNEX A-4

TRANSFER FORM

            , 20    

[PNC Bank, National Association

[applicable address]]

 

Re: Irrevocable Standby Letter of Credit No.         

We request you to transfer all of our rights as beneficiary under the Letter of
Credit referenced above to the transferee, named below:

 

 

Name of Transferee

 

 

Address

By this transfer all our rights as the original beneficiary, including all
rights to make drawings under the Letter of Credit, go to the transferee. The
transferee shall have sole rights as beneficiary, whether existing now or in the
future, including sole rights to agree to any amendments, including increases or
extensions or other changes. All amendments will be sent directly to the
transferee without the necessity of consent by or notice to us.

We enclose the original letter of credit and any amendments thereto. Please
indicate your acceptance of our request for the transfer by endorsing the letter
of credit and sending it to the transferee with your customary notice of
transfer.

For your transfer fee of $[        ]

 

•   Enclosed is our check for $        

 

•   You may debit my/our Account No.        

We also agree to pay you on demand any expenses which may be incurred by you in
connection with this transfer.

 

Exhibit I-8



--------------------------------------------------------------------------------

The signature and title at the right conform with those shown in our files as
authorized to sign for the beneficiary. Policies governing signature
authorization as required for withdrawals from customer accounts shall also be
applied to the authorization of signatures on this form. The authorization of
the Beneficiary’s signature and title on this form also acts to certify that the
authorizing financial institution (i) is regulated by a U.S. federal banking
agency; (ii) has implemented anti-money laundering policies and procedures that
comply with applicable requirements of law, including a Customer Identification
Program (CIP) in accordance with Section 326 of the USA PATRIOT Act; (iii) has
approved the Beneficiary under its anti-money laundering compliance program; and
(iv) acknowledges that [NAME OF BANK] is relying on the foregoing certifications
pursuant to 31 C.F.R. Section 103.121 (b)(6).   

 

NAME OF TRANSFEROR

 

NAME OF AUTHORIZED SIGNER AND TITLE

 

AUTHORIZED SIGNATURE

  NAME OF BANK   

[

 

NAME OF AUTHORIZED SIGNOR AND TITLE

  

[NAME OF TRANSFEREE

 

NAME OF AUTHORIZED SIGNER AND TITLE

  AUTHORIZED SIGNATURE    AUTHORIZED SIGNATURE]   PHONE NUMBER   

 

Exhibit I-9



--------------------------------------------------------------------------------

Exhibit J

Form of Optional Reduction Notice

[DATE]

To: Managing Agents

Ladies and Gentlemen:

This Optional Reduction Notice (this “Optional Reduction Notice”) is executed
and delivered by LEX Capital LLC (the “SPV”) to the Managing Agents pursuant to
Section 2.13(b) of that certain Transfer and Administration Agreement (as
amended, modified, supplemented, or restated from time to time, the “Agreement”)
dated as of November 29, 2016, entered into by and among the SPV, Valvoline LLC,
as an Originator and as initial Master Servicer, and each other Originator from
time to time party thereto, Gotham Funding Corporation, as a Conduit Investor
and an Uncommitted Investor, PNC Bank, National Association, as Agent, a Letter
of Credit Issuer, a Managing Agent and a Committed Investor, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as a Managing Agent, an
Administrator and a Committed Investor, and the various Investor Groups,
Managing Agents, Letter of Credit Issuers and Administrators from time to time
party thereto. Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Agreement.

The SPV hereby gives notice that it will reduce the Net Investment outstanding
under the Agreement (the “Reduction”), and in connection therewith sets forth
below the terms on which the Reduction is to be made:

 

1.      Date of Reduction:3  

 

  

2.      Amount of Reduction4:  

 

  

 

PNC Bank, National Association:    $[        ] ([    ]% of Reduction)
The Bank of Tokyo-Mitsubishi UFJ, Ltd.    $[        ] ([    ]% of Reduction)

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.

SIGNATURE PAGE(S) FOLLOW(S).

 

3  Reductions require one (1) Business Day’s prior notice received by 3:00 p.m.

4  Reduction shall be in the minimum amount of $1,000,000.

 

Exhibit J-1



--------------------------------------------------------------------------------

This Optional Reduction Notice is executed on [DATE]. The undersigned hereby
certifies each and every matter contained herein (to the extent applicable) to
be true and correct.

 

BORROWER: LEX CAPITAL LLC By:  

 

Name:   Title:  

 

Exhibit J-2